 

Exhibit 10.3

 

EXECUTION COPY

 



 

 

STOCK PURCHASE AGREEMENT

 

by and between

 

CINEDIGM CORP.

 

and

 

BISON ENTERTAINMENT INVESTMENT LIMITED

 

Dated as of June 29, 2017

 



 

 

   

 

 

Table of Contents

 

ARTICLE I   PURCHASE AND SALE       Section 1.1 Issuance, Sale and Purchase of
Shares from the Company 1       Section 1.2 Purchase Price 1       Section 1.3
Closing; Deliveries 1       Section 1.4 Closing Conditions 3       Section 1.5
Escrow 6       ARTICLE II   REPRESENTATIONS AND WARRANTIES       Section 2.1
Representations and Warranties of the Company 6       Section 2.2
Representations and Warranties of the Purchaser 31       ARTICLE III   COVENANTS
      Section 3.1 Debt Restructuring 33       Section 3.2 Form D and Blue Sky 33
      Section 3.3 Use of Proceeds 33       Section 3.4 Listing 34       Section
3.5 Publicity 34       Section 3.6 Integration 34       Section 3.7 Notice of
Disqualification Events 34       Section 3.8 Proxy Statement; Special Meeting 34
      Section 3.9 Conduct of Business 36       Section 3.10 No Solicitation 38  
    Section 3.11 CFIUS 44       Section 3.12 Board of Directors 45       Section
3.13 Standstill Agreement 46       Section 3.14 Private Placement 46      
Section 3.15 Proprietary Information and Intellectual Property Assignment 46    
  ARTICLE IV   MISCELLANEOUS       Section 4.1 Survival of the Representations
and Warranties 46       Section 4.2 Termination 47       Section 4.3 Notice of
Termination 49

 

   

 

 

Section 4.4 Effect of Termination 49       Section 4.5 Fees and Expenses 49    
  Section 4.6 Indemnification 50       Section 4.7 Notice of Claims; Procedures
51       Section 4.8 Governing Law; Jurisdiction 51       Section 4.9 Amendment
51       Section 4.10 Binding Effect 51       Section 4.11 Assignment 52      
Section 4.12 Notices 52       Section 4.13 Legends 53       Section 4.14 Removal
of Legends 53       Section 4.15 Entire Agreement 53       Section 4.16
Severability 53       Section 4.17 Headings 53       Section 4.18 Execution in
Counterparts 54

 

Schedule 1 Purchase Shares     Schedule 1.4(a)(iii) Third Party Consents and
Approvals     Schedule 2.1(b) List of Subsidiaries     Schedule 2.1 (p)
Transactions with Affiliates     Schedule 2.1(q) Indebtedness     Schedule
2.1(u) Title     Schedule 2.1(v)(iii) Registered Intellectual Property    
Schedule 2.1(v)(v) Company IP Agreements     Schedule 2.1(x) Tax Status    
Schedule 2.1(cc) Employee Benefit Plans     Schedule 2.1(hh) Material Contracts
    Schedule 3.9 Exception to the Conduct of Business     Schedule 3.10(h)(i)
Acquisition Proposal     Exhibit A Form of Registration Rights Agreement    
Exhibit B Form of Voting Agreement     Exhibit C Form of Amended and Restated
Certificate of Incorporation     Exhibit D Form of Escrow Agreement

 

   

 

 

INDEX OF DEFINED TERMS

 

8-K Filing Section 3.5 Acquisition Proposal Section 3.10(h)(i) Affiliate Section
2.1(i) Agreement Preamble Authorized Shares Proposal Section 3.8(a) Balance
Sheet Section 2.1(k)(iii) Bison Designees Section 3.12 (a) Board of Directors
Section 1.3(c)(v) Bribery Act Section 2.1(n)(i) Bylaws Section 1.3(c)(v)
Certificate of Incorporation Section 1.3(c)(v) CFIUS Section 2.1(kk) CFIUS
Approval Section 2.1(kk) Class A Common Stock Preamble Class B Common Stock
Section 2.1(c)(i) Closing Section 1.3(a) Closing Date Section 1.3(a) Code
Section 2.1(x)(iii) Company Preamble Company Intellectual Property Section
2.1(v)(ii) Company IP Agreements Section 2.1(v)(v) Company Plan Section
2.1(cc)(i) Company Recommendation Change Section 3.10(d) Company Software
Section 2.1(v)(ix) Company Stock Plans Section 2.1(c)(i) Contingent Obligation
Section 2.1(q) Contracts Section 2.1(hh)(x)(i) Control Section 4.11 Controlling
Section 4.11 Controlled Section 4.11 Convertible Notes Section 1.4 (vi)
Definitive Transaction Agreement Section 3.10(h)(ii) Elimination Proposal
Section 3.8(a) Eligible Market Section 3.4 Employment Practices
Section 2.1(dd)(i) Encumbrance Section 2.1(b) Environmental Laws Section 2.1(w)
ERISA Section 2.1(cc)(i) ERISA Affiliate Section 2.1(cc)(i) Escrow Agent Section
1.5 Escrow Agreement Section 1.5 Escrow Amount Section 1.5 Exchange Act
Section 2.1(c)(i) Exchange Agreements Section 1.5 Exon-Florio Section 2.1(kk)

 

   

 

 

FCPA Section 2.1(n)(i) GAAP Section 2.1(k)(ii) Government Official
Section 2.1(n)(i) Governmental Authority Section 2.1(n)(i) Hazardous Materials
Section 2.1(w) Indebtedness Section 2.1(q) Indemnified Party Section 4.6
Indemnifying Party Section 4.6 Information Privacy and Security Laws
Section 2.1(ee) Intellectual Property Section 2.1(v) Intervening Event
Section 3.10(h)(iii) Issuer Covered Person(s) Section 2.1(gg) IT Systems
Section 2.1(ff) Losses Section 4.6 Material Adverse Effect Section 2.1(j)
Material Contract Section 2.1(hh)(y) Money Laundering Laws Section 2.1(n)(ii)
Nasdaq Approval Proposal Section 3.8(a) Non-Solicitation Period Section 3.10(b)
Other Anticorruption Laws Section 2.1(n)(i) Outside Date Section 4.2(b)(iii)
Outstanding Options Section 2.1(c)(i) Outstanding Warrants Section 2.1(c)(i)
Owned Intellectual Property Section 2.1 (v)(ii) Party Preamble Parties Preamble
Per Share Price Section 1.2 Person Section 2.1(c)(i) Personal Information
Section 2.1(ee) Plan Section 1.4(a)(vi) Primary Shares Section 1.1 Principal
Market Section 2.1(g) Private Placement Section 3.14 Private Placement Shares
Section 1.1 Proposed Transactions Section 1.3(c)(v) Proxy Statement
Section 3.8(b) Public Software Section 2.1 (v)(x) Purchase Price Section 1.2
Purchase Shares Section 1.1 Purchaser Preamble QIB Section 4.13 Registered
Intellectual Property Section 2.1 (v)(iii) Registration Rights Agreement
Section 1.3(b)(ii) Regulation D Securities Section 2.1(gg) Representatives
Section 3.10(a) SEC Section 2.1(k)(i)

 

   

 

 

SEC Reports Section 2.1(k)(i) Securities Act Section 2.1(c)(ii) Securities Laws
Section 2.1(c)(ii) Series A Preferred Stock Section 2.1(c)(i) Series B Preferred
Stock Section 2.1(c)(i) Shares Recitals Software Section 2.1(v)(i) Stockholder
Meeting Section 3.8(a) Stockholder Vote Recommendation Section 3.8(c) Superior
Proposal Section 3.10(h)(iv) Subsidiaries Section 2.1 (b) Tax Section
2.1(x)(viii) Tax Return Section 2.1(x)(viii) Transaction Documents Section
2.1(a)(ii) Transfer Restriction Removal Proposal Section 3.8(a) Termination Fee
Section 4.5(b) Undesignated Preferred Stock Section 2.1(c)(i) Voting Agreement
Section 1.3(c)(ii) Voting Party Section 3.12 (f)

 

   

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of June 29, 2017, is
by and between Bison Entertainment Investment Limited, a company organized under
the laws of the British Virgin Islands (the “Purchaser”), and Cinedigm Corp., a
corporation organized under the laws of the State of Delaware (the “Company”).
The Purchaser and the Company are sometimes herein referred to each as a
“Party,” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser desire to provide for the issuance, sale
and purchase of the number of shares of the Class A common stock of the Company,
par value US$0.001 per share (“Shares” or “Class A Common Stock”) as set forth
on Schedule 1, on the terms and conditions set forth in this Agreement;

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the issuance, sales and purchases
and related transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

Section 1.1           Issuance, Sale and Purchase of Shares from the Company.
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, the Company agrees to issue,
sell and deliver to the Purchaser, free and clear of any pledge, mortgage,
security interest, encumbrance, lien, charge, assessment, claim or restriction
of any kind or nature, and the Purchaser agrees to purchase from the Company, on
the Closing Date (as defined below), the number of Shares set forth on Schedule
1 (the “Primary Shares”) plus the remaining number of Shares set forth on
Schedule 1 that are not issued and sold to another investor in the Private
Placement (as defined below) (such Shares, the “Private Placement Shares” and,
together with the Primary Shares, the “Purchase Shares”).

 

Section 1.2           Purchase Price. The consideration payable by the Purchaser
to the Company shall be US$1.50 per Share (the “Per Share Price”). The total
consideration payable by Purchaser is referred to herein as the “Purchase
Price.”

 

Section 1.3           Closing; Deliveries.

 

(a)          Upon the terms and subject to the conditions of this Agreement, the
closing (the “Closing”) of the purchase and sale of the Purchase Shares shall be
held at the Menlo Park office of Shearman & Sterling LLP, on September 28, 2017
or any other date and time that is agreed upon in writing by the Company and the
Purchaser (the date on which the closing occurs, the “Closing Date”).

 

 1 

 

 

(b)          At the Closing, the Purchaser shall deliver or cause to be
delivered to the Company:

 

(i)an amount in cash equal to the sum of the Purchase Price as set forth on
Schedule 1 by wire transfer in immediately available funds;

 

(ii)the Registration Rights Agreement between the Company and the Purchaser
dated as of the date hereof, substantially in the form attached as Exhibit A
hereto (the “Registration Rights Agreement”), duly executed by the Purchaser;

 

(iii)a certificate, executed by a duly authorized officer of the Purchaser and
dated as of the Closing Date, certifying that the conditions specified in
Section 1.4(b)(ii) have been satisfied;

 

(iv)an opinion addressed to the Company from the British Virgin Islands legal
counsel to the Purchaser, dated as of the Closing Date, in the form to be agreed
between the Company and such law firm regarding matters customarily addressed in
legal opinions in transactions similar to the purchase and sale of the Purchase
Shares;

 

(v)a certificate of the Secretary of the Purchaser, certifying as to (x)
resolutions of its board of directors or other governing body authorizing the
execution and delivery of this Agreement, the Registration Rights Agreement and
the consummation of the Proposed Transactions and (y) the incumbency of the
officers authorized to execute this Agreement and the Registration Rights
Agreement, setting forth the name and title and bearing the signatures of such
officers; and

 

(vi)all other documents as may be reasonably requested by the Company.

 

(c)          At the Closing, the Company shall deliver or cause to be delivered
to the Purchaser:

 

(i)the Registration Rights Agreement, duly executed by the Company;

 

(ii)a Voting Agreement between the Company and each Voting Party (as defined
below), dated as of the date hereof, substantially in the form attached as
Exhibit B hereto (the “Voting Agreement”), duly executed by the Company and each
Voting Party;

 

(iii)irrevocable written instructions to the transfer agent for the Class A
Common Stock with respect to the issuance of certificate(s) representing the
Purchase Shares, registered in the name of the Purchaser (or its nominee);

 

 2 

 

 

(iv)a certificate, executed by a duly authorized officer of the Company and
dated as of the Closing Date, certifying that the conditions specified in
Section 1.4(a)(iv) have been satisfied;

 

(v)a certificate of the Secretary of the Company, certifying as to (x) the
Fourth Amended and Restated Certificate of Incorporation, as amended, of the
Company (the “Certificate of Incorporation”) and the Amended and Restated
Bylaws, as amended, of the Company (the “Bylaws”), (y) resolutions of the board
of directors of the Company (the “Board of Directors”) and stockholders
authorizing the execution and delivery of this Agreement, the Registration
Rights Agreement and the Voting Agreements and the consummation of the
transactions contemplated thereby (collectively, the “Proposed Transactions”),
including the issuance of the Purchase Shares, and (z) the incumbency of the
officers authorized to execute this Agreement, the Voting Agreements and the
Registration Rights Agreement, setting forth the name and title and bearing the
signatures of such officers.

 

(vi)an opinion addressed to the Purchaser from Kelley Drye & Warren LLP, legal
counsel to the Company, dated as of the Closing Date, in the form to be agreed
between the Purchaser and such law firm regarding matters customarily addressed
in legal opinions in transactions similar to the purchase and sale of the
Purchase Shares;

 

(vii)a certificate evidencing the formation and good standing of the Company and
each of its Subsidiaries (as defined below) in each such entity’s jurisdiction
of formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days prior to the Closing
Date; and

 

(viii)all other documents as may be reasonably requested by Purchaser or
required by the laws of the State of Delaware to effect the issuance and sale of
the Purchase Shares.

 

Section 1.4           Closing Conditions.

 

(a)          Conditions of the Purchaser. The obligation of the Purchaser to
purchase and pay for the Purchase Shares as contemplated by this Agreement is
subject to the satisfaction, on or before the Closing Date, of the following
conditions, any of which may be waived by the Purchaser in its sole discretion:

 

(i)The Registration Rights Agreement shall have been executed and delivered by
the parties thereto.

 

(ii)The Voting Agreement shall have been executed and delivered by the Company
and each Voting Party.

 

 3 

 

 

(iii)All corporate actions, authorizations, approvals, permits, if any, of any
governmental authority or regulatory body of the United States or of any state,
third party consents and approvals as set forth on Schedule 1.4(a)(iii) and
other actions that are required to be taken by the Company in connection with
the issuance and sale of the Purchase Shares shall have been completed.

 

(iv)The representations and warranties of the Company contained in Section 2.1
of this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct in all material respects (except for those
representations and warranties qualified by material, materiality or similar
expressions, which shall be true and correct in all respects) on and as of the
Closing Date, except that those representations and warranties that address
matters only as of a particular date need only be true and correct as of such
date; and the Company shall have performed and complied in all material respects
with all, and not be in breach or default in any material respect under any,
agreements, covenants, conditions and obligations contained in this Agreement
that are required to be performed or complied with on or before the Closing
Date.

 

(v)The closing of the transactions contemplated by the exchange agreements
entered into by and between the Company and the holders of at least 67% of the
Company’s 5.5% Convertible Notes due 2035 (the “Convertible Notes”) that are
outstanding as of the date of this Agreement; provided that the terms of such
exchanges shall be acceptable to the Purchaser.

 

(vi)The implementation of a new employee stock incentive plan (the “Plan”) and
reservation of 1,980,000 Shares therefor, representing 5% of the total issued
and outstanding Class A Common Stock on a fully diluted basis, for issuance
under the Plan, and the Plan Proposal (as defined below) shall have been
approved by the holders of the requisite Shares, with terms and performance
targets of initial grants to management awarded thereunder that are reasonably
satisfactory to the Purchaser.

 

(vii)The closing of the Private Placement.

 

(viii)As of the Closing, the authorized size of the Board of Directors shall be
seven (7), two (2) of whom shall be designated by the Purchaser.

 

(ix)The Company shall have filed the Amended and Restated Certificate of
Incorporation, substantially in the form attached as Exhibit C hereto, with the
Secretary of State of Delaware on or prior to the Closing, which shall continue
to be in full force and effect as of the Closing.

 

(x)The parties hereto shall have received CFIUS Approval.

 

 4 

 

 

(xi)The Company shall have filed with the SEC an annual report on Form 10-K for
the fiscal year ended March 31, 2017.

 

(xii)The Company shall have amended its employee handbook, to the satisfaction
of the Purchaser, to address assignment of inventions and IP rights by
employees.

 

(xiii)No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits,
imposes any damages or penalties that are substantial in relation to the
Company, or otherwise makes illegal the consummation of the Proposed
Transactions; and no action, suit, proceeding or investigation shall have been
instituted by a governmental authority of competent jurisdiction or threatened
that seeks to restrain, enjoin, prevent, prohibit, impose any damages or
penalties that are substantial in relation to the Company, or otherwise makes
illegal the consummation of the Proposed Transactions.

 

(xiv)The Company shall have delivered, or caused to be delivered, to the
Purchaser at the Closing, the Company’s closing deliveries described in Section
1.3(c).

 

(xv)Since the date hereof, no change or event shall have occurred and no
circumstances shall exist which have had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (as defined
below).

 

(b)          Conditions of the Company. The obligation of the Company to issue
and sell the Purchase Shares to be sold to and purchased by the Purchaser as
contemplated by this Agreement are subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, any of which may be waived in
writing by the Company in its sole discretion:

 

(i)The Registration Rights Agreement shall have been executed and delivered by
the Purchaser.

 

(ii)All corporate and other actions required to be taken by the Purchaser in
connection with the purchase of the Purchase Shares shall have been completed.

 

(iii)The representations and warranties of the Purchaser contained in Section
2.2 of this Agreement shall have been true and correct on the date of this
Agreement and on and as of the Closing Date; and the Purchaser shall have
performed and complied in all material respects with all, and not be in breach
or default in any material respect under any, agreements, covenants, conditions
and obligations contained in this Agreement that are required to be performed or
complied with on or before the Closing Date.

 

 5 

 

 

(iv)The requisite holders of Common Stock of the Company shall have approved the
Authorized Shares Proposal, the Nasdaq Approval Proposal (as defined below) and
the Plan Proposal.

 

(v)All authorizations, approvals, permits, if any, of any governmental authority
or regulatory body of the United States or of any state, third party consents
and approvals as set forth on Schedule 1.4(a)(iii) shall have been obtained.

 

(vi)No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and makes illegal the consummation of the
Proposed Transactions; and no action, suit, proceeding or investigation shall
have been instituted by a governmental authority of competent jurisdiction or
threatened that seeks to make illegal the consummation of the transactions
contemplated by this Agreement.

 

Section 1.5           Escrow. Simultaneously with the execution and delivery of
this Agreement, the Purchaser, the Company and American Stock Transfer & Trust
Company, LLC, as Escrow Agent (the “Escrow Agent”), are entering into an Escrow
Agreement substantially in the form attached as Exhibit D hereto (the “Escrow
Agreement”) pursuant to which (a) the Purchaser will deposit in escrow with the
Escrow Agent, no later than July 10, 2017, cash in the amount of
US$15,000,000.00 (the “Escrow Amount”) until the Closing, provided that (i) if
the Company has not, by the date that is 30 days after the date of this
Agreement reached agreements (collectively, the “Exchange Agreements”)
acceptable to the Purchaser with Persons that hold in the aggregate at least 67%
of the outstanding principal amount of the Convertible Notes for the exchange of
such Convertible Notes, or (ii) the Closing does not occur by the Outside Date
(as defined below) or the Agreement is terminated pursuant to Section 4.2, the
Purchaser shall have the right to demand the Escrow Agent to return the entire
Escrow Amount to the Purchaser, and (b) at the Closing, the Escrow Agent, on the
joint written instructions of the Purchaser and the Company, shall pay (i) to
holders of the Convertible Notes such amount as shall be set forth in such joint
written instructions, and (ii) the balance of the Escrow Amount, if any, to the
Company. Any amounts paid to the holders of Convertible Notes or the Company
pursuant to this paragraph shall be deemed to be considered as part of, and
applied against the amounts owed by the Purchaser at the Closing with respect
to, the Purchase Price.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1           Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser, as of the date hereof and as of
the Closing Date, as follows:

 

 6 

 

 

(a)          Organization and Authority.

 

(i)The Company is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
power and authority to own its properties and to carry on its business as it is
currently being conducted and as presently proposed to be conducted. Each of the
Company’s Subsidiaries is an entity duly organized and validly existing and in
good standing under the laws of the jurisdiction in which it was formed, and has
the requisite power and authorization to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

 

(ii)The Company has all necessary corporate power and authority to enter into
this Agreement and the other Transaction Documents and to perform its
obligations hereunder. The execution and delivery by the Company of this
Agreement and the other Transaction Documents and the performance of its
obligations hereunder have been duly authorized by all requisite action on the
part of the Company. This Agreement and the other Transaction Documents, when
duly executed by the Company, will constitute the valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms and conditions, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies. As used in this Agreement, “Transaction Documents”
means, collectively, this Agreement, the Registration Rights Agreement, the
Voting Agreements and the Escrow Agreement.

 

(b)          Subsidiaries. All of the Company’s Subsidiaries, including entities
the Company accounts for as variable interest entities, are set forth on
Schedule 2.1(b) (the “Subsidiaries”). The Company does not have any other
Subsidiaries. Except for Con TV, LLC, 85% capital stock of which is owned by the
Company, the Company owns, directly or indirectly, one hundred percent (100%) of
the capital stock or other equity interests of each of its Subsidiaries, free
and clear of any Encumbrances, except for the Encumbrances set forth on Schedule
2.1(b). All of the issued and outstanding shares of capital stock or other
equity interest of each Subsidiary owned by the Company are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. As used in this Agreement, “Encumbrance”
means any mortgage, deed of trust, lien, pledge, charge, defect in title,
security interest, title retention device, collateral assignment, indenture,
hypothecation, license to third parties, pledge, option, conditional or
installment sale agreement, easement, right of first refusal, right of first
offer, right of repurchase, claim, restriction or other encumbrance of any kind
(including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the receipt of any
income derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any security or other asset).

 

 7 

 

 

(c)          Capitalization.

 

(i)The authorized share capital of the Company consists of 25,000,000 Shares,
1,241,000 shares of Class B common stock, par value US$0.001 per share (the
“Class B Common Stock”), 20 shares of Series A preferred stock, par value
US$0.001 per share (the “Series A Preferred Stock”), 1,000,000 shares of Series
B junior participating preferred stock, par value US$0.001 per share (the
“Series B Preferred Stock”), and 13,999,980 shares of preferred stock, par value
US$0.001 per share (the “Undesignated Preferred Stock”), of which, as of the
date of this Agreement, 12,386,353 Shares, zero shares of Class B Common Stock,
7 shares of Series A Preferred Stock, zero shares of Series B Preferred Stock
and zero shares of Undesignated Preferred Stock are issued and outstanding. All
issued and outstanding Shares are validly issued, fully paid and nonassessable.
As of the date of this Agreement, no Shares are held in treasury and no Shares
are reserved for future issuance except (i) awards to purchase up to an
aggregate of 470,535 Shares pursuant to the Plan, including awards to purchase
343,265 Shares that are issued and outstanding, pursuant to the Company’s Second
Amended and Restated 2000 Equity Incentive Plan (the “Existing Plan” and,
together with the Plan, the “Company Stock Plans”), (ii) options to purchase an
aggregate of 492,500 Shares outside of the Existing Plan (the “Outstanding
Options”), (iii) warrants to purchase an aggregate of 577,563 Shares (the
“Outstanding Warrants”), and (iv) 4,169,945 Shares into which the Convertible
Notes are convertible. Except for the foregoing Company Stock Plans, the
Outstanding Options, the Outstanding Warrants, and the Convertible Notes, there
are no options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
the Company or any of its subsidiaries or obligating the Company or any of its
subsidiaries to issue or sell any shares of capital stock of, or other equity
interests in, the Company or any of its subsidiaries. The Company has made
available to Purchaser accurate and complete copies of all agreements for the
Outstanding Options and the Outstanding Warrants. All Shares subject to issuance
as aforesaid, upon issuance on the terms and subject to the conditions specified
in the instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable. There are no outstanding
contractual obligations of the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any capital stock of the Company (it being
acknowledged that the Forward Stock Purchase Confirmation, dated April 24, 2015,
by and between the Company and Société Générale reflects 1,179,138 Shares that
are currently outstanding but will be surrendered to the Company and cancelled
upon settlement by or before April 15, 2020 with no additional consideration to
be paid by the Company) or any of its subsidiaries or to provide funds to, or
make any investment (in the form of a loan, capital contribution or otherwise)
in, any subsidiary or any other Person. As used herein, “Person” means an
individual, corporation, partnership, limited partnership, limited liability
company, syndicate, person (including, without limitation, a “person” as defined
in Section 13(d)(3) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)), trust, association or entity or government, political
subdivision, agency or instrumentality of a government.

 

 8 

 

 

(ii)All outstanding Shares and all outstanding awards under the Company Stock
Plans and all outstanding shares of capital stock or other equity interests of
each of the Company’s subsidiaries have been issued and granted in compliance in
all material respects with (i) all applicable Securities Laws and other
applicable laws and (ii) all requirements set forth in applicable contracts.
“Securities Laws” means the United States Securities Act of 1933, as amended
(the “Securities Act”), the Exchange Act, the listing rules of, or any listing
agreement with the Principal Market (as defined below), state securities laws
and regulations, and any other applicable law regulating securities or takeover
matters.

 

(d)          Due Issuance of the Purchase Shares. The Purchase Shares have been
duly authorized and, when issued and delivered to and paid for by the Purchaser
pursuant to this Agreement, will be validly issued, fully paid and
non-assessable and free and clear of any Encumbrances of any kind or nature,
except for restrictions arising under the Securities Act or applicable “blue
sky” laws.

 

(e)          Noncontravention. Neither the execution and the delivery of the
Transaction Documents, nor the consummation of the Proposed Transactions hereby,
will (i) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or creation of an encumbrance under, create in any party the
right to accelerate, terminate, modify, or cancel, or require any notice under,
any agreement, contract, lease, license, instrument, or other arrangement to
which the Company is a party or by which the Company is bound or to which any of
the Company’s assets are subject, other than the consents and approvals set
forth on Schedule 1.4(a)(iii) and consents which if not obtained would not
reasonably be expected to have a Material Adverse Effect. There is no action,
suit or proceeding, pending or threatened against the Company that questions the
validity of the Transaction Documents or the right of the Company to enter into
the Transaction Documents or to consummate the Proposed Transactions.

 

(f)          Consents and Approvals. Neither the execution and delivery by the
Company of the Transaction Documents, nor the consummation by the Company of any
of the Proposed Transactions, nor the performance by the Company of the
Transaction Documents in accordance with their terms, will require the consent,
approval, order or authorization of, or registration with, or the giving notice
to, any governmental or public body or authority or any third party, except such
as will have been obtained, made or given prior to the Closing.

 

 9 

 

 

(g)          Principal Market.  The Company has not received any written
notification from the Nasdaq Global Market (the “Principal Market”) that the
Company is currently in violation of the requirements of the Principal Market,
and the Company has not taken any action designed to, or which would reasonably
be expected to lead to, the termination or suspension of the listing of the
Shares on the Principal Market.

 

(h)          No General Solicitation.  None of the Company or any of its
Subsidiaries, or any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Purchase Shares. 
Neither the Company nor any of its Subsidiaries has engaged any placement agent,
financial advisor or other agent in connection with the sale of the Purchase
Shares other than Regions Securities LLC. 

 

(i)          No Integrated Offering.  Except as otherwise permitted in this
Agreement, none of the Company, its Subsidiaries or any of their Affiliates (as
defined below) or, to its knowledge, any Person acting on their behalf, has,
directly or indirectly, made any offer or sale of any security or solicited any
offers to buy any security, under circumstances that would require registration
of the issuance of any of the Purchase Shares under the Securities Act, whether
through integration with prior offerings or otherwise. For purposes of this
Agreement, “Affiliate” shall mean, of any person, any other person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first person. “Control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a person through the
ownership of securities or otherwise, including, without limitation, having the
power to elect a majority of the board of directors or other governing body of
such person, and “Controlling” and “Controlled” have correlative meanings.

 

(j)          Compliance with Laws. The business of the Company is not being
conducted in violation of any law applicable to the Company except for
violations which do not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. As used herein,
“Material Adverse Effect” shall mean any event, fact, circumstance or occurrence
that, individually or in the aggregate with any other events, facts,
circumstances or occurrences, results in or would reasonably be expected to
result in a material adverse change in or a material adverse effect on any of
(i) the financial condition, assets, liabilities, results of operations,
business, or operations of the Company taken as a whole, except to the extent
that any such Material Adverse Effect results from (x) the public disclosure of
the Proposed Transactions, (y) changes in generally accepted accounting
principles that are generally applicable to comparable companies, or (z) changes
in general economic and market conditions (provided, in the case of clause (z)
that such changes do not affect any of the Company disproportionately as
compared to any of the Company’s competitors), or (ii) the ability of the
Company to consummate the Proposed Transactions and to perform its material
obligations under the Transaction Documents.

 

 10 

 

 

(k)          SEC Filings; Financial Statements.

 

(i)The Company has filed all forms, reports and documents required to be filed
by it with the Securities and Exchange Commission (the “SEC”) since April 1,
2015, including (i) its Annual Reports on Form 10-K for the fiscal years ended
March 31, 2015, 2016 and 2017, respectively, and (ii) quarterly reports on Form
10-Q, all other forms, and reports filed by the Company with the SEC since April
1, 2015 (the forms, reports and other documents referred to in clauses (i) and
(ii) above being, collectively, the “SEC Reports”). The SEC Reports (i) complied
in all material respects as to form with the requirements of the Securities Act,
or the Exchange Act, as the case may be, and the rules and regulations
promulgated thereunder, and (ii) did not, at the time they were filed, or, if
amended, as of the date of such amendment, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

(ii)Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the SEC Reports was prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto) and each fairly presents, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its subsidiaries as at the respective dates thereof and for the
respective periods indicated therein (subject, in the case of unaudited
statements, to normal year-end adjustments which would not have had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect).

 

(iii)Except as and to the extent set forth on the audited consolidated balance
sheet of the Company and the subsidiaries as at March 31, 2017, including the
notes thereto (the “Balance Sheet”), neither the Company nor any subsidiary has
any liability or obligation of any nature (whether accrued, absolute, contingent
or otherwise) that would be required to be disclosed in accordance with GAAP,
except for liabilities and obligations, incurred in the ordinary course of
business consistent with past practice since March 31, 2017, which would not,
individually or in the aggregate, prevent or materially delay consummation of
any of the Proposed Transactions or otherwise prevent or materially delay the
Company from performing its obligations under this Agreement and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(l)          Events Subsequent to Most Recent Fiscal Period. Since March 31,
2017, there has not occurred any Material Adverse Effect or any event, fact,
circumstance or occurrence that would reasonably be expected to result in a
Material Adverse Effect.

 

 11 

 

 

(m)          Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
certificate of incorporation, bylaws, or other organizational documents, as
applicable.  Neither the Company nor any of its Subsidiaries is in violation, in
any material respect, of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation, in any material respect, of any of the foregoing. 
The Company and each of its Subsidiaries possesses all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct its respective business, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit.  None of the Company or any of its Subsidiaries has
taken any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
and the Company does not have knowledge or reason to believe that any of its or
any of its Subsidiaries’ respective creditors intends to initiate involuntary
bankruptcy proceedings.

 

(n)          Foreign Corrupt Practices.

 

(i)Except to the extent the following have not had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
neither the Company nor any of its Subsidiaries nor any of their respective
directors, officers, or employees and to the best of the Company’s knowledge any
representatives, distributors, consultants or agents acting directly for or on
behalf of the Company or its Subsidiaries has, in the course of his, her or its
actions for or on behalf of the Company or its Subsidiaries (1) made, offered,
promised, or authorized any illegal contributions, gifts, entertainment or
payments of other expenses, in each case from corporate funds, related to
political activity, (2) unlawfully made, offered, promised, or authorized the
giving of anything of value, or any direct or indirect unlawful payments to any
foreign or domestic Government Official (as defined below) for the purpose of
(A) influencing any act or decision of such person in their capacity as a
Government Official, (B) inducing a Government Official to do or omit to do any
act in violation of his or her lawful duties, (C) securing any improper
advantage or (D) inducing a Government Official to influence or affect any act
or decision of any Governmental Authority (as defined below) in a manner that
would constitute or have the purpose or effect of public or commercial bribery,
acceptance of, or acquiescence in extortion, kickbacks, or other unlawful or
improper means of obtaining business or any improper advantage, (3) made,
offered, promised, or authorized any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature to any Government
Official or (4) violated any provision of the Foreign Corrupt Practices Act (the
“FCPA”), the U.K. Bribery Act 2010 (the “Bribery Act”) or any other applicable
laws, regulations or conventions to which the Company or any of its Subsidiaries
is subject relating to corruption (governmental or commercial), bribery, money
laundering, political contributions or gifts, entertainment, and gratuities,
involving or to any Governmental Authority or any Government Official or
commercial entity, including all national and international laws enacted to
implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions (collectively, “Other Anticorruption
Laws”).  Since January 1, 2014, none of the Company nor any of its Subsidiaries
has conducted or initiated any internal investigation or made a voluntary,
directed, or involuntary disclosure to any Governmental Authority or similar
agency with respect to any alleged act or omission arising under or relating to
any noncompliance with the FCPA, the Bribery Act or any Other Anticorruption
Law.  Neither the Company nor its Subsidiaries have received any written notice,
request, or citation for any actual or potential noncompliance with any of the
foregoing in this Section 2.1(n).  As used in this Agreement, “Governmental
Authority” means any transnational, domestic or foreign federal, state or local
governmental, regulatory or administrative authority, department, court, agency
or official, including any political subdivision thereof. “Government Official”
means (w) any official, officer, employee, or representative of, or any person
acting in an official capacity for or on behalf of, any Governmental Authority,
(x) any political party or party official or candidate for political office, (y)
a Politically Exposed Person as defined by the Financial Action Task Force or
any (z) company, business, enterprise or other entity controlled by any person
described in the foregoing clause (w), (x), or (y) of this definition.

 

 12 

 

 

(ii)The Company believes that its accounting controls and procedures are
sufficient to cause the Company to comply in all material respects with the
FCPA.  The operations of the Company and its Subsidiaries have been conducted at
all times in compliance in all material respects with the applicable financial
recordkeeping and reporting requirements of the U.S. Currency and Foreign
Transaction Reporting Act of 1970, as amended, the U.S. Money Laundering Control
Act of 1986, as amended, and all applicable money laundering-related laws of
other jurisdictions where the Company and its Subsidiaries conduct business or
own assets, and any related or similar law issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”).  No
proceeding by or before any Governmental Authority involving the Company or its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, is threatened.

 

(o)          Sarbanes-Oxley Act.  Each of the Company and each Subsidiary is in
compliance in all material respects with all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.

 

 13 

 

 

(p)          Transactions With Affiliates.  Except as set forth in the SEC
Reports or on Schedule 2.1(p), none of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
best knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, or
employee has a substantial interest or is an employee, officer, director,
trustee or partner.

 

(q)          Indebtedness. Except as set forth on Schedule 2.1(q) or as
otherwise incurred in the ordinary course of business since the date of the most
recent consolidated financial statements of the Company and its subsidiaries
contained in the SEC Reports, neither the Company nor any of its Subsidiaries
(i) has any outstanding material Indebtedness (as defined below) that is not set
forth in such consolidated financial statements and that would be required to be
set forth in consolidated financial statements that are prepared in accordance
with GAAP, or (ii) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  For purposes of this
Agreement: (1) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (2) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

 14 

 

 

(r)          Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any Governmental
Authority, self-regulatory organization or body pending or, to the best
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or any of the other
Transaction Documents or (ii) would, if there were an unfavorable decision,
ruling or finding, have or reasonably be expected to result in a Material
Adverse Effect.  To the best knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the Exchange Act.

 

(s)          Insurance.  The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(t)          Employee Relations.  None of the Company or any of its Subsidiaries
is a party to any collective bargaining agreement or other agreement with a
labor union or other labor organization.  To the best knowledge of the Company,
no employees of the Company or any of its Subsidiaries are represented by any
labor union or other labor organization.  To the best knowledge of the Company
there are no activities or proceedings of any labor union or other labor
organization to organize any employees of the Company or any of its Subsidiaries
and no demand for recognition or certification as the exclusive bargaining
representative of any employees has been made by or on behalf of any labor union
or other labor organization.  The Company believes that its and its
Subsidiaries’ relations with their respective employees are good.  There are no
pending or, to the best knowledge of the Company, threatened, and in the past
three (3) years there have been no strikes, lockouts, pickets, slowdowns claims
(other than ordinary claims under employee benefit plans), unfair labor charge,
disputes, actions, grievances or disciplinary actions pending or, to the best
knowledge of the Company, threatened, by or between the Company or any of its
Subsidiaries and any of their respective employees.  The Company and its
Subsidiaries are in material compliance with all federal, state, local and
foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours.

 

 15 

 

 

(u)          Title.  The Company and its Subsidiaries have good and marketable
title to all personal property (exclusive of Intellectual Property Rights, which
are addressed in Section 1.2(v)), owned by them which is material to the
business of the Company and its Subsidiaries, in each case, free and clear of
all Encumbrances, except for (i) Encumbrances that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) Encumbrances for the payment of Taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company or any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries. There is not,
under any such real property lease, any material default or breach by the
Company or any of its Subsidiaries, nor, to the best knowledge of the Company,
by any other party thereto. Except for lease properties of the Company and its
Subsidiaries as disclosed in the SEC Reports and as set forth on Schedule
2.1(u), and there are no other real property leases to which the Company or any
of its Subsidiaries is a party that provide for annual payments in excess of
$50,000.  No portion of such real property leased by the Company or any of its
Subsidiaries is sublet or licensed for use to any third party. There is not,
under any such real property lease or sublease, any material default or breach
by the Company or any of its Subsidiaries or, to the best knowledge of the
Company, by any other party thereto.  None of the Company or any of its
Subsidiaries owns any real property.

 

(v)         Intellectual Property.

 

(i)As used in this Agreement, “Intellectual Property” means all of the following
as they exist in any jurisdiction throughout the world: (a) all inventions and
discoveries (whether or not patentable and whether or not reduced to practice),
all improvements thereto and all statutory invention registrations, patent
disclosures, issued patents and patent applications, and any divisionals,
continuations, continuations-in-part, renewals, reexaminations, substitutions,
extensions, or reissues thereof, and the rights related thereto; (b) all
trademarks, service marks, trade dress, trade names, and Internet domain names,
brand names, corporate names, URLs, and other identifiers of source or goodwill,
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof; (c) all works of authorship and all rights therein (including
moral rights), and all copyrights, whether registered or unregistered, all
copyright registrations, and applications for copyright registration, and any
extensions or renewals thereof; (d) all trade secrets and other forms and types
of confidential or non-public information, including business, financial,
research or development, pricing and cost, or technical information, concepts,
ideas, designs, processes, procedures, techniques, specifications, operating and
maintenance manuals, drawings, methods, know-how, data, databases, formulas,
compositions, methods, customer and supplier lists, business and marketing
plans, proposals, and invention disclosures (whether or not patentable, but in
each case excluding any rights in respect of any of the foregoing that comprise
or are protected by issued patents) and the trade secret rights that are related
thereto; (e) all computer programs, software, systems and code, including all
source code, object code, development and design tools, library functions,
compilers and documentation related thereto and all databases and data
collections (collectively, “Software”); (f) databases and data collections and
all rights therein; and (g) all rights to prosecute and perfect the foregoing
through administrative prosecution, registration, recordation, or other
proceeding, and all causes of action and rights to sue or seek other remedies
arising from or relating to the foregoing, including for any past or ongoing
infringement, misuse or misappropriation.

 

 16 

 

 

(ii)Except to the extent the following would not have, individually or in the
aggregate, a Material Adverse Effect, the Company and its Subsidiaries
exclusively own all right, title and interest in and to all Intellectual
Property owned or purported to be owned by the Company or its Subsidiaries (the
“Owned Intellectual Property”), free and clear of all Encumbrances, and have
valid and enforceable license to use all Intellectual Property that the Company
and/or any of its Subsidiaries is granted a license to use or is otherwise
permitted to use by any Person in connection with the operation of the
businesses of the Company and its Subsidiaries (together with the Owned
Intellectual Property, the “Company Intellectual Property”). The Company
Intellectual Property constitutes all Intellectual Property necessary to conduct
the businesses of the Company and its Subsidiaries as currently conducted.

 

(iii)Schedule 2.1(v)(iii) sets forth a true and complete list of all
registrations and applications for the registration with a Governmental
Authority or Internet domain name registrar of Owned Intellectual Property
(collectively, the “Registered Intellectual Property”), indicating for each such
item, as applicable, the application or registration number, date and
jurisdiction of filing or issuance, and the identity of the current applicant or
registered owner. Except to the extent the following would not have,
individually or in the aggregate, a Material Adverse Effect, each item of
Registered Intellectual Property is (a) valid, subsisting and enforceable, (b)
currently in compliance with any and all formal legal requirements necessary to
maintain the validity and enforceability thereof and record and perfect the
Company’s and/or its Subsidiaries’ interest therein, and (c) not subject to any
outstanding order, judgment, injunction, decree, ruling or agreement adversely
affecting the Company’s or any of its Subsidiaries’ use thereof or rights
thereto, or that would impair the validity or enforceability thereof.

 

(iv)There is no pending or threatened claim by any third party contesting or
challenging (a) the ownership, validity, registrability or enforceability of any
Owned Intellectual Property, or (b) the ownership or right to use by the Company
or any of its Subsidiaries of any Company Intellectual Property.

 

 17 

 

 

(v)Schedule 2.1(v)(v) sets forth a true and complete list of each agreement to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound, and pursuant to which (a) any Intellectual
Property is licensed by the Company or any of its Subsidiaries to any Person,
excluding non-exclusive licenses granted to customers in the ordinary course of
business, or (b) any Intellectual Property is licensed by any Person to the
Company or any of its Subsidiaries, excluding (i) agreements for commercially
available third party Software, and (ii) agreements with content entertainment
group suppliers pursuant to which rights to distribute content or titles in the
ordinary course of business are granted to the Company or any of its
Subsidiaries (collectively, the “Company IP Agreements”). Each Company IP
Agreement is in full force and effect and is enforceable against the Company and
there does not exist under any Company IP Agreement any default or condition or
event that, after notice or lapse of time or both, would constitute a material
default on the part of the Company or, to the knowledge of the Company and its
Subsidiaries, on the part of any other party to such Company IP Agreement.

 

(vi)The operation of the businesses of the Company and its Subsidiaries as
currently conducted and as has been conducted during the past five (5) years
does not infringe, violate or misappropriate any Intellectual Property of any
third party or constitute contributory infringement, inducement of infringement
or unfair competition or trade practices under the laws of any jurisdiction.
There is no claim, action or proceeding pending or, to the knowledge of the
Company and its Subsidiaries, threatened against the Company or any of its
Subsidiaries by any Person alleging that such Company or Subsidiary infringes,
misappropriates or otherwise violates the Intellectual Property rights of such
Person. To the knowledge of the Company and its Subsidiaries, no Person is
engaging in any activity that infringes, misappropriates or otherwise violates
or conflicts with any Owned Intellectual Property, and there is no claim, action
or proceeding pending or threatened by the Company or any of its Subsidiaries
against any Person alleging such Person is engaged in any such activity.

 

(vii)The Company and each of its Subsidiaries have taken reasonable measures to
maintain the confidentiality of all confidential information used or held for
use in the operation of their businesses and all other confidential Company
Intellectual Property. No confidential information, trade secrets or other
confidential Company Intellectual Property have been disclosed by the Company or
any of its Subsidiaries to, or to the knowledge of the Company and its
Subsidiaries discovered by, any Person except pursuant to appropriate
non-disclosure or license agreements that (a) obligate such Person to keep such
material confidential information, trade secrets or other confidential Company
Intellectual Property confidential both during and after the term of such
agreement, and (b) are valid, subsisting, in full force and effect and binding
on the parties thereto and with respect to which neither the Company, its
Subsidiaries or, to the knowledge of the Company and its Subsidiaries, any other
party thereto, is in default thereunder and no condition exists that with notice
or the lapse of time or both could constitute a default thereunder.

 

 18 

 

 

(viii)The Company and its Subsidiaries have taken reasonable steps to protect
and maintain the Owned Intellectual Property. Without limiting the foregoing,
the Company and its Subsidiaries have and enforce policies requiring each
employee, consultant and independent contractor who have created Intellectual
Property for or on behalf of the Company or any of its Subsidiaries to execute a
proprietary rights assignment and confidentiality agreement substantially in the
form provided to the Purchaser, and all current and former employees,
consultants and independent contractors of the Company and its Subsidiaries who
have created or developed Owned Intellectual Property have executed such an
agreement. To the knowledge of the Company and its Subsidiaries, no employee,
consultant or independent contractor of the Company or its Subsidiaries is in
default or breach of any term of such agreement.

 

(ix)Neither the Company nor any of its Subsidiaries has disclosed, delivered or
licensed to any Person, agreed to disclose, deliver or license to any Person, or
permitted the disclosure or delivery to any escrow agent or other Person of, any
source code for any Software included in the Owned Intellectual Property (the
“Company Software”) except for disclosures to employees, contractors or
consultants under agreements that prohibit use or disclosure except in the
performances of services to the Company or its Subsidiaries. No third party is
currently in possession of such source code.

 

(x)No Public Software (as defined below) is incorporated into, forms part of,
has been used in connection with the development of, or has been distributed
with, in whole or in part, any Company Software in a manner which would require
that such Company Software (a) be disclosed or distributed in source code form,
made available at no charge or otherwise licensed to third parties; (b) be
subject to any restriction on the consideration to be charged for the
distribution thereof; or (c) be decompiled, disassembled or otherwise
reverse-engineered (except as required by applicable law). The Company and each
of its Subsidiaries are in compliance with all applicable licenses with respect
to any such Public Software. As used herein, “Public Software” means any
Software that is, contains, or is derived in any manner from, in whole or in
part, any Software that is distributed as freeware, shareware, open source
Software (e.g., Linux) or similar licensing or distribution models.

 

(w)          Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all applicable Environmental Laws (as defined below), (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses, (iii) are
in compliance with all terms and conditions of any such permit, license or
approval and (iv) are not subject to any claims, actions, suits, proceedings,
remedial action obligations or investigations pursuant to Environmental Laws
where, in each of the foregoing clauses (i), (ii), (iii) and (iv), the failure
to so comply, or the claim, action, suit, proceeding, remedial action obligation
or investigation, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

 19 

 

 

(x)          Taxes.

 

(i)The Company and each of its Subsidiaries:

 

(1)has timely made or filed or caused to be filed on its behalf (taking into
account any extension of time to file granted or obtained) with the appropriate
Governmental Authorities all income and other material Tax Returns required to
be filed by, or for it, and all such Tax Returns are true, correct and complete
in all material respects.

 

(2)has paid or caused to be paid on its behalf all income and other material
Taxes that are due and payable by it or on its income (whether or not shown on
any Tax Return as owing), except those being contested in good faith and for
which adequate reserves have been created on its financial statements in
accordance with GAAP;

 

(3)with respect to all income and other material Taxes incurred by it and that
are not yet due and payable by it or with respect to it, (A) has adequately
accrued and adequately disclosed such amounts on its financial statements in
accordance with GAAP, and (B) for periods not covered by the financial
statements, has accrued on its books provisions adequate for the payment of such
Taxes; and

 

(4)has not incurred any liability for income or other material Taxes since the
date of the Balance Sheet outside of the ordinary course of business.

 

(ii)Except as set forth on Schedule 2.1(x), no examination, audit or other
proceeding conducted by any Governmental Authority with respect to the Company
or any of its Subsidiaries is currently in progress and, to the best knowledge
of the Company, no such examination, audit or proceeding has been threatened.
Except as set forth on Schedule 2.1(x), within the last three (3) years, no
written claim has been received from a Governmental Authority in a jurisdiction
where the Company or any of its Subsidiaries does not pay Tax or file Tax
Returns that the Company or such Subsidiary is, or may be subject to, Taxation
by that jurisdiction, and, to the best knowledge of the Company, there is no
basis in applicable law for such a claim.

 

 20 

 

 

(iii)Except as set forth on Schedule 2.1(x), neither the Company nor any of its
Subsidiaries (1) has entered into an agreement or waiver (that has not expired)
or has been requested to enter into an agreement or waiver extending any statute
of limitations relating to the payment or collection of Taxes of the Company or
any of its Subsidiaries, (2) has entered into a “closing agreement,” as
described in Section 7121 of the Internal Revenue Code of 1986, as amended (the
“Code”), or (3) is presently contesting the Tax liability of the Company or any
of its Subsidiaries before any court, tribunal or agency.

 

(iv)Neither the Company nor any of its Subsidiaries (1) has been a member of a
consolidated, combined, unitary, or affiliated Tax group (other than a
consolidated, combined, unitary, or affiliated Tax group of which the Company is
the common or ultimate parent) or (2) has any liability for Taxes of another
Person (except the Company or any of its Subsidiaries) by reason of having been
a member of a consolidated, combined, unitary, or affiliated Tax group, by
operation of law, as a transferee or successor, by contract (other than a
customary commercial contract the principal subject matter of which is not Taxes
and which was entered into in the ordinary course of business) or otherwise.

 

(v)Within the past two (2) years, neither the Company nor any of its
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355 of the Code.

 

(vi)Neither the Company nor any of its Subsidiaries has engaged in a “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b).

 

(vii)Notwithstanding anything to the contrary in this Agreement, the
representations and warranties set forth in Sections 2.1(x), 2.1(bb), and
2.1(c)(c) are the sole and exclusive representations and warranties of the
Company and its Subsidiaries relating to Tax matters.

 

(viii)For purposes of this Agreement: (1) “Tax” or “Taxes” means any tax of any
kind whatsoever, as well as any similar duty, levy, or other governmental
charge, in each case, whether disputed or not, and together with any interest,
penalty, or addition to tax imposed with respect thereto and (2) “Tax Return”
means any return, report or form (including any written elections, claims for
refund, declarations, amendments, schedules, information returns and statements,
and schedules and attachments thereto) filed or required to be filed with a
Governmental Authority with respect to Taxes.

 

 21 

 

 

(y)          Internal Accounting and Disclosure Controls. The Company maintains
a system of “internal control over financial reporting” (as such term is defined
in Rule 13a-15(f) under the Securities Act) that has been designed by, or under
the supervision of, the Company’s principal executive and principal financial
offices, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act) to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except for the material weakness disclosed in the Company’s SEC
Reports, the Company has not received any notice or correspondence from any
accountant or Governmental Authority relating to any other potential material
weakness in any part of the internal controls over financial reporting of the
Company or the Company’s disclosure controls and procedures.

 

(z)          Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Securities Act filings and is not
so disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(aa)         Investment Company Status.  The Company is not, and upon
consummation of the sale of Purchase Shares will not be, an “investment
company,” and affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, and “investment company” within the meaning of such term under
the Investment Company Act of 1940, as amended, and the rules and regulations of
the SEC thereunder.

 

(bb)         U.S. Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is, or has ever been, a U.S. real property holding
corporation within the meaning of Section 897(c)(2) of the Code.

 

 22 

 

 

(cc)         Employee Benefit Plans.

 

(i)“Company Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and each other material employment, consulting, retirement,
severance, termination or change in control agreements, deferred compensation,
vacation, sick, equity-based, incentive, bonus, supplemental retirement, profit
sharing, insurance, medical, welfare, fringe or other benefit or compensation
plan, program, policy, practice, contract, agreement or other arrangement of any
kind, whether or not in writing and whether or not funded, in each case, which
is sponsored, maintained or contributed to, or required to be maintained or
contributed to, or with respect to which any potential liability is borne by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates for
the benefit or any current or former employee, director or consultant (or their
respective beneficiaries) of the Company or any of its Subsidiaries. For
purposes of this Agreement, “ERISA Affiliate” means all employers (whether or
not incorporated) that are treated together with the Company or any of its
Subsidiaries as a “single employer” within the meaning of Section 414 of the
Code.

 

(ii)Schedule 2.1(cc) lists each material Company Plan. With respect to each
Company Plan, the Company has made available to Purchaser, to the extent
applicable, true, correct and complete copies of (1) all documents embodying
such Company Plan, (2) written descriptions of any material Company Plans that
are not set forth in a written document, (3) the most recent summary plan
description together with the summary or summaries of material modifications
thereto, (4) the most recent annual actuarial valuation, (5) the most recent
annual report (Form 5500 or 990 series and all schedules and financial
statements attached thereto), and (6) all material correspondence to or from the
U.S. Internal Revenue Service, the United States Department of Labor, the
Pension Benefit Guaranty Corporation or any other Governmental Authority
received in the last three years.

 

(iii)Each Company Plan has been established, operated and administered in all
material respects in compliance with its terms and all applicable laws,
including ERISA and the Code.  The Company and each ERISA Affiliate have
performed in all material respects all obligations required to be performed by
them under each Company Plan.  With respect to the Company Plans, no event has
occurred and no condition or set of circumstances exists in connection with
which the Company or any ERISA Affiliate would reasonably expect to be subject
to any material liabilities (other than for liabilities with respect to routine
benefit claims) under the terms of, or with respect to, such Company Plans,
ERISA, the Code or any other applicable law.

 

(iv)No Company Plan is or, at any time within the past six years, has been
subject to Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA,
and neither the Company nor any ERISA Affiliate maintains, participates in or
contributes to, or is obligated to contribute to, or has incurred any withdrawal
liability under, any Multiemployer Plan (as defined in Section 3(37) of ERISA).

 

 23 

 

 

(v)Neither the Company nor any of its Subsidiaries has any binding commitment to
modify, change or terminate any Company Plan, other than with respect to a
modification, change or termination required by ERISA or the Code, that, in the
case of any modification or change, would increase the expense of maintaining
such Company Plan above the level or expense incurred with respect to that plan
for the most recently completed fiscal year.

 

(vi)Each Company Plan that is intended to be qualified under Section 401(a) of
the Code is subject to or permitted to rely upon a current determination or
opinion letter to the effect that such Company Plan is so qualified and, to the
knowledge of the Company, nothing has occurred, whether by action or failure to
act, which would reasonably be expected cause the loss of such qualification.

 

(vii)Except as required by applicable law, no Company Plan provides retiree or
post-employment medical, disability, life insurance or other welfare benefits to
any Person, and none of the Company or any of its Subsidiaries has any
obligation to provide such benefits. Except as set forth on Schedule 2.1(cc),
neither the execution and delivery of this Agreement, shareholder or other
approval of this Agreement nor the consummation of the Proposed Transactions
will, either alone or in combination with another event, (i) entitle any
employee, director, officer or independent contractor of the Company or any of
its Subsidiaries to severance pay or any material increase in severance pay,
(ii) accelerate the time of payment or vesting, or materially increase the
amount of compensation due to any such employee, director, officer or
independent contractor, (iii) directly or indirectly cause the Company to
transfer or set aside any assets to fund any material benefits under any Company
Plan, (iv) otherwise give rise to any material liability under any Company Plan,
(v) limit or restrict the right to merge, materially amend, terminate or
transfer the assets of any Company Plan on or following the Closing, (vi)
require a “gross-up,” indemnification for, or other payment to any “disqualified
individual” within the meaning of Section 280G(c) of the Code due to the
imposition of the excise tax under Section 4999 of the Code on any payment to
such disqualified individual or (vii) result in the payment of any amount that
would not be deductible under Section 280G of the Code. The Company has made
available to the Purchaser true, correct and complete copies of any Section 280G
calculations prepared (whether or not final) with respect to any disqualified
individual in connection with the Proposed Transactions.

 

 24 

 

 

(viii)Except for the employment agreements listed on Schedule 2.1(cc), each
Company Plan can be amended, terminated or otherwise discontinued after the
Closing in accordance with its terms, without material liabilities to Purchaser,
the Company or any of its Subsidiaries other than ordinary administration
expenses typically incurred in a termination event.

 

(ix)Each Company Plan that is a “nonqualified deferred compensation plan” (as
such term is defined in Section 409A(d)(1) of the Code) has been administered in
compliance with its terms and the operational and documentary requirements of
Section 409A of the Code and the regulations thereunder, or an exemption
therefrom. Neither the Company nor any Subsidiary has any obligation to gross
up, indemnify or otherwise reimburse any individual for any excise taxes,
interest or penalties incurred pursuant to Section 409A of the Code or
otherwise.

 

(dd)         Employee Matters.

 

(i)To the best of the Company’s knowledge, the Company and each of its
Subsidiaries is in compliance in all material respects with all applicable laws
relating to employment and employment practices (including equal employment
opportunity laws), terms and conditions of employment, immigration, workers’
compensation, compensation and benefits, worker classification, exempt and
non-exempt status, affirmative action, plant closings, employee and data privacy
and wages and hours (“Employment Practices”). Except as would not be expected to
result in a Material Adverse Effect, as of the date of this Agreement, (1) there
are no actions pending or scheduled by any Governmental Authority or, to the
best knowledge of the Company, threatened, pertaining to the Employment
Practices of the Company or any of its Subsidiaries and (2) no complaints
relating to Employment Practices of the Company or any of its Subsidiaries have
been filed with any Governmental Authority or submitted in writing to the
Company or any of its Subsidiaries and to the best knowledge of the Company, no
such complaints are threatened.

 

(ii)All payments due from the Company and any of its Subsidiaries on account of
any wages, salaries, commissions, bonuses or other direct compensation for any
services performed for the Company or any of its Subsidiaries, and employee
health and welfare insurance and other benefits, have been paid or properly
accrued as a liability on the books of the Company or its Subsidiaries.

 

(iii)Neither the Company nor any of its Subsidiaries has incurred any liability
or obligation under the Worker Adjustment and Retraining Notification Act or any
similar slate or local law that remains unsatisfied.

 

(iv)No individual who has performed services for the Company or any of its
Subsidiaries has been improperly excluded from participation in any employee
benefit plan, and neither the Company nor any of its Subsidiaries has any direct
or indirect liability, whether actual or contingent, with respect to any
misclassification of any person as an independent contractor rather than as an
employee, with respect to any misclassification of any employee as exempt versus
non-exempt, or with respect to any employee leased from another employer.

 

 25 

 

 

(v)As of the date hereof, no senior executive or other key employee of the
Company or any of its Subsidiaries has stated his or her intention to terminate
his or her employment prior to or as a result of or following the consummation
of the transactions contemplated by this Agreement.

 

(ee)         Privacy. The Company and its Subsidiaries have in place privacy
policies regarding the collection, use and disclosure of Personal Information
(as defined below) in their possession, custody or control, or otherwise held or
processed on their behalf. The Company and its Subsidiaries are and have been
(and following the consummation of the Proposed Transactions will be) in
compliance in all material respects with all Information Privacy and Security
Laws (as defined below), agreements to which they are parties that contain,
involve or deal with Personal Information, and their own rules, policies and
procedures relating to privacy, data protection, and the collection and use of,
Personal Information. None of the Company or any of its Subsidiaries has been
notified of or is the subject of any action, suit, inquiry, investigation or
proceeding related to data security or privacy or alleging a violation of any of
its privacy policies or any Information Privacy and Security Law, nor, to the
best knowledge of the Company, is any such claim, inquiry, investigation or
proceeding threatened. The Company and its Subsidiaries have taken all measures
reasonably necessary or appropriate to protect and maintain the confidentiality
of all Personal Information collected by or on behalf of the Company or any of
its Subsidiaries and to maintain the security of their data storage practices
for Personal Information, in each case, in accordance with all applicable
Information Privacy and Security Laws and consistent with commercially
reasonable industry practices applicable to such types of data gathered and
maintained in the industry in which the Company and its Subsidiaries conduct
their business. To the best knowledge of the Company, there has been no
unauthorized access, use, or disclosure of Personal Information in the
possession or control of the Company or any of its Subsidiaries. For purposes of
this Agreement: (i) “Personal Information” means, collectively, any information
or data that can be used, directly or indirectly, alone or in combination with
other information possessed or controlled by the Company or its Subsidiaries, to
identify an individual and any other information or data that, in the manner
such information is possessed or controlled by the Company or its Subsidiaries,
is associated with any individual (including name, address, telephone number,
email address, photograph, credit or payment card information, bank account
number, financial data or account information, password combinations, customer
account number, date of birth, government-issued identifier, social security
number, race, ethnic origin/nationality, and mental or physical health or
medical information) or that is otherwise governed, regulated or protected by
one or more Information Privacy and Security Laws; and (ii) “Information Privacy
and Security Laws” means all applicable laws relating to privacy, data privacy,
data protection, data security and anti-spam, and all applicable regulations
promulgated by any governmental authority thereunder, including but not limited
to, the Gramm-Leach-Bliley Act, the Federal Information Security Management Act,
the Fair Credit Reporting Act, the Fair and Accurate Credit Transaction Act, the
Federal Trade Commission Act, the Privacy Act of 1974, the CAN-SPAM Act, the
Telephone Consumer Protection Act, the Video Privacy Protection Act, the
Telemarketing and Consumer Fraud and Abuse Prevention Act, Children’s Online
Privacy Protection Act, the Health Insurance Portability and Accountability Act,
state data security laws, state social security number protection laws, state
data breach notification laws, and laws concerning requirements for website and
mobile application privacy policies and practices, call or electronic monitoring
or recording or any outbound communications (including outbound calling and text
messaging, telemarketing, and e-mail marketing) and all equivalent laws of any
other jurisdiction.

 

 26 

 

 

(ff)         Information Technology. The Company and its Subsidiaries’ IT
Systems (as defined below): (i) constitute all information technology assets
necessary to conduct the businesses of the Company and its Subsidiaries in the
manner in which their businesses are currently conducted, (ii) are adequate,
sufficient and satisfactory in all material respects (including with respect to
working condition, capacity, data storage and transmittal capability,
functionality and performance) for the operations of the businesses of the
Company and its Subsidiaries, (iii) are maintained and in good working
condition, (iv) have functioned consistently and accurately in all respects
since being installed, (v) do not contain any disabling codes or instructions,
“time bombs,” “Trojan horses,” “back doors,” “trap doors,” “worms,” viruses,
bugs, faults or other Software routines or hardware components that
significantly disrupt or adversely affect the functionality of any IT Systems or
other Company Software or systems and (vi) have not suffered any material
failure, security breach or unauthorized intrusion within the past five (5)
years.  There are no substantial alterations, modifications or updates to the
Company’s or its Subsidiaries’ IT Systems intended or required currently or that
will be required in the near future for the operations of their businesses as
currently conducted and as currently contemplated to be conducted. The Company
and its Subsidiaries have implemented reasonable backup, security and disaster
recovery measures and technology consistent with industry practices and no
Person has gained unauthorized access to any Company IT Assets. “IT Systems”
means all computers, software, hardware, firmware, middleware, servers, systems,
sites, circuits, networks, source code, object code, development tools,
workstations, routers, hubs, switches, interfaces, platforms, data
communications lines, websites, data, and all other telecommunications and
information technology assets and equipment, and all associated documentation,
in each case, (1) owned by the Company or any of its Subsidiaries or (2) used or
held for use by the Company or any of its Subsidiaries, including pursuant to
any and all outsourced or cloud computing based arrangements.

 

(gg)         No Disqualification Events. With respect to Shares to be offered
and sold hereunder in reliance on Rule 506(b) under the Securities Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of
twenty percent (20%) or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any Disqualification Event,
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

 27 

 

 

(hh)         Material Contracts.

 

(x) Schedule 2.1(hh) sets forth an accurate and complete list of each contract
to which the Company or any Subsidiary is a party or which binds or affects
their respective properties or assets, and which falls within any of the
following categories:

 

(i)any material joint venture, partnership, strategic alliance, limited
liability or other similar Contract related to the formation, creation,
operation, management or control of any partnership, limited liability company
or joint venture in which the Company or any Company Subsidiary owns any
interest, or any Contract involving a sharing of profits, losses, costs or
liabilities by the Company or any Company Subsidiary with any other Person. For
the purpose of this Agreement, “Contracts” means any of the legally binding
agreements, arrangements, commitments, understandings, contracts, leases
(whether for real or personal property), powers of attorney, notes, bonds,
mortgages, indentures, deeds of trust, loans, evidences of Indebtedness,
purchase and sales orders, letters of credit, undertakings, licenses,
instruments, obligations and other legally binding commitments to which a Person
is a party or to which any of the assets of such Person or its Subsidiaries are
subject, whether oral or written.

 

(ii)Contracts (other than purchase orders) between the Company or any Company
Subsidiary and any of their ten largest exhibitors (as determined on the basis
of aggregate number of screens subject to contracts with the Company or any
Company Subsidiary during the fiscal year ended March 31, 2017);

 

(iii)Contracts (other than purchase orders) between the Company or any Company
Subsidiary and any of the seven largest digital cinema studio customers in each
of the Phase I and Phase II deployment segments of the Company (as determined on
the basis of aggregate revenues recognized by the Company and the Company
Subsidiaries during the fiscal year ended March 31, 2017);

 

(iv)Contracts (other than purchase orders) between the Company or any Company
Subsidiary and any of the twenty largest content entertainment group suppliers
from which contents or rights to distribute titles are licensed to the Company
or any of its Subsidiaries (determined on the basis of aggregate revenues
recognized by the Company and the Company Subsidiaries during the fiscal year
ended March 31, 2017);

 

(v)Contracts (other than purchase orders) between the Company or any Company
Subsidiary and any distributors with regard to the physical sale of content
supplied by the Company or any of its Subsidiaries to the twenty largest content
entertainment group retail customers (as determined on the basis of aggregate
revenues recognized by the Company and the Company Subsidiaries during the
fiscal year ended March 31, 2017);

 

 28 

 

 

(vi)Contracts (other than purchaser orders) between the Company or any Company
Subsidiary and any of the twenty (20) largest digital online distributors (as
determined on the basis of aggregate revenues recognized by the Company and the
Company Subsidiaries during the fiscal year ended March 31, 2017);

 

(vii)Contracts (other than purchaser orders) between the Company or any Company
Subsidiary and all over-the-top customers as of the date of this Agreement;

 

(viii)Contracts that restrict or purport to restrict the Company or its
Subsidiaries from competing or engaging in any line of business or with any
Person or in any geographic area or during any period of time that would have a
Material Adverse Effect;

 

(ix)Contracts in which the Company that provide for payments in excess $250,000
that (A) grant any exclusive license or exclusive supply or distribution
agreement to any products and services of the Company, (B) grant any right of
first refusal, or similar right to acquire exclusive rights or ownership with
respect to any products and services of the Company, or Company Intellectual
Property, or (C) contain any provision that requires the purchase of all or a
given portion of the Company’s or any Company Subsidiary’s requirements for
products or services from a given third party, or any other similar provision;

 

(x)Leases, subleases, occupancy agreements or other Contracts concerning the
use, occupancy, management or operation of, or evidencing any interests in, any
real property to which the Company or any Company Subsidiary is party that
provide for annual payments in excess of $50,000;

 

(xi)Contracts that contain obligations of the Company or any Company Subsidiary
secured by a material lien, or interest rate or currency hedging agreements, in
each case in connection with which the aggregate actual or contingent
obligations of the Company and the Company Subsidiaries under such Contract are
in excess of $250,000;

 

(xii)Contracts relating to Indebtedness for borrowed money or the deferred
purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset), except any such agreement with an aggregate
outstanding principal amount not exceeding $250,000 and which may be prepaid on
not more than thirty (30) days’ notice without the payment of any penalty;

 

(xiii)Contracts under which the Company or any Company Subsidiary have any
obligations which have not been satisfied or performed (other than
confidentiality obligations) relating to the acquisition or disposition of any
business, property or assets, or any capital stock or equity interest of any
Person (whether by merger, sale of stock, sale of assets or otherwise) other
than in the ordinary course of business and with a purchase price in excess of
$250,000;

 

 29 

 

 

(xiv)any Contract with a Governmental Authority;

 

(xv)Company IP Agreements;

 

(xvi)collective bargaining agreement or other Contract with any labor union;

 

(xvii)Contract entered into in connection with the settlement or other
resolution of any action or order that has any continuing material obligations,
liabilities or restrictions or involved payment of more than $250,000;

 

(xviii)Contract providing for indemnification by the Company or any Company
Subsidiary of any officer, director or employee of the Company or any Company
Subsidiary;

 

(xix)any other “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K of the SEC), or any other Contract that if terminated or
expired without being renewed would have a Material Adverse Effect.

 

(y) Each Contract set forth on Schedule 2.1(hh) is referred to herein as a
“Material Contract” although the parties acknowledge that such designation does
not signify or imply that any such document qualifies as a “definitive material
agreement” under Regulation S-K, Item 601(b)(10) promulgated under the Exchange
Act. Accurate and complete copies of each Material Contract have been made
available by the Company, or publicly filed with the SEC.

 

(z) Each Material Contract is a legally valid, binding and enforceable
obligation of the Company or the Subsidiaries, as applicable, and, to the
knowledge of the Company, of the other party or parties thereto, in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity, (ii) each of the Company and each Subsidiary has
in all material respects performed the obligations required by it under each
Material Contract, (iii) neither the Company nor any Subsidiary has received
written notice of, or otherwise has any knowledge of, any material violation or
material default under (nor does there exist any condition which upon the
passage of time or the giving of notice or both would cause such a violation of
or default under) any Material Contract and (iv) neither the Company nor any
Subsidiary has received any written notice from any other party to terminate any
such Material Contract.

 

(a)          Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the certificate of incorporation,
bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise that can be waived by approval of the board of
directors and which is or could become applicable to the Purchaser as a result
of the Proposed Transactions. The Company and the Board of Directors have taken
all necessary action, if any, in order to render inapplicable to the Proposed
Transactions any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Shares or a change in control of the
Company or any of its Subsidiaries.

 

 30 

 

 

(b)          Disclosure. The Company understands and confirms that the Purchaser
will rely on the foregoing representations in effecting transactions in
securities of the Company. To the best of the Company’s knowledge, no material
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

 

(c)          CFIUS. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
agency of the U.S. Government other than the filing of a joint voluntary notice
with the Committee on Foreign Investment in the United States (“CFIUS”) pursuant
to the Exon-Florio Amendment to the Defense Production Act of 1950, 50 U.S.C.
app. § 2170, as amended (“Exon-Florio”) and the receipt of CFIUS Approval. As
used in this Agreement, “CFIUS Approval” means (i) a written notification issued
by CFIUS that it has determined that the transactions contemplated by this
Agreement are not a “covered transaction” pursuant to Exon-Florio, (ii) a
written notification issued by CFIUS that it has determined that there are no
unresolved national security concerns with respect to the transactions
contemplated by this Agreement and CFIUS has concluded all action with respect
to its review (or, if applicable, investigation) of the transactions
contemplated by this Agreement, and such determination is not conditioned upon
the commitment of Purchaser to take any action described in Section 3.11, or
(iii) if CFIUS has sent a report to the President of the United States
requesting the President’s decision with respect to the transactions
contemplated by this Agreement, and either (A) the period under Exon-Florio
during which the President may announce his decision to take action to suspend
or prohibit the transactions contemplated by this Agreement has expired without
any such action being announced or taken, or (B) the President has announced a
decision not to take any action to suspend or prohibit the transactions
contemplated by this Agreement and has not required Purchaser to take any action
described in Section 3.11.

 

(d)          Solvency.  As of the Closing, after giving effect to the Proposed
Transactions, the Company will not: (i) be insolvent (either because its
financial condition is such that the sum of its debts is greater than the fair
market value of its assets or because the fair saleable value of its assets is
less than the amount required to pay its probable liabilities on its existing
debts as they mature); (ii) have unreasonably small capital with which to engage
in its business; or (iii) have incurred debts beyond its ability to pay as they
become due.

 

Section 2.2           Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Company, as of the date hereof
and as of the Closing Date, as follows:

 

 31 

 

 

(a)          Due Formation. The Purchaser is a company duly incorporated as a
company with limited liability, validly existing and in good standing under the
laws of the British Virgin Islands, with full power and authority to own and
operate and to carry on its business in the places and in the manner as
currently conducted.

 

(b)          Authority. The Purchaser has full power and authority to enter
into, execute and deliver this Agreement and each agreement, certificate,
document and instrument to be executed and delivered by the Purchaser pursuant
to this Agreement and to perform its obligations hereunder. The execution and
delivery by the Purchaser of this Agreement and the performance by the Purchaser
of its obligations hereunder have been duly authorized by all requisite actions
on its part.

 

(c)          Valid Agreement. This Agreement has been duly executed and
delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

(d)          Consents. Neither the execution and delivery by the Purchaser of
the Transaction Agreements nor the consummation by it of any of the transactions
contemplated hereby nor the performance by the Purchaser of the Transaction
Agreements in accordance with their terms requires the consent, approval, order
or authorization of, or registration with, or the giving of notice to, any
governmental or public body or authority or any third party, except as have been
obtained, made or given.

 

(e)          No Conflict. Neither the execution and delivery by Purchaser of the
Transaction Agreements, nor the consummation by it of any of the transactions
contemplated hereby, nor compliance by Purchaser with any of the terms and
conditions hereof will contravene any existing agreement, federal, state, county
or local law, rule or regulation or any judgment, decree or order applicable to,
or binding upon, Purchaser.

 

(f)          Status and Investment Intent.

 

(i)Experience. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Purchase Shares. The Purchaser is capable of
bearing the economic risks of such investment, including a complete loss of its
investment.

 

(ii)Purchase Entirely for Own Account. The Purchaser is acquiring the Purchase
Shares that it is purchasing pursuant to this Agreement for investment for its
own account for investment purposes only and not with the view to, or with any
intention of, resale, distribution or other disposition thereof. The Purchaser
does not have any direct or indirect arrangement, or understanding with any
other persons to distribute, or regarding the distribution of the Purchase
Shares in violation of the Securities Act or any other applicable state
securities law.

 

 32 

 

 

(iii)Restricted Securities. The Purchaser acknowledges that the Purchase Shares
are “restricted securities” that have not been registered under the Securities
Act or any applicable state securities law. The Purchaser further acknowledges
that, absent an effective registration under the Securities Act, the Purchase
Shares may only be offered, sold or otherwise transferred (i) to the Company,
(ii) outside the United States in accordance with Rule 904 of Regulation S under
the Securities Act or (iii) pursuant to an exemption from registration under the
Securities Act.

 

(iv)No Broker. No broker, investment banker or other person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the Registration Rights Agreement or
the consummation of any of the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of the Purchaser.

 

ARTICLE III

 

COVENANTS

 

Section 3.1           Debt Restructuring. The Purchaser agrees that it will,
within sixty (60) days after the Closing, provide additional financing in the
form of a loan in the amount of ten million United States dollars ($10,000,000),
with reasonable market terms and conditions satisfactory to the Purchaser and
the Company. The Purchaser further agrees to, following the Closing, work
together with the Company with the goal of restructuring part of the remaining
debt of the Company or its Subsidiaries, upon prevailing market terms reasonably
acceptable to the Company, contemplating an additional seventy million United
States dollars ($70,000,000) in funding from the Purchaser or another source
identified by the Purchaser (inclusive of the foregoing $10,000,000 loan).

 

Section 3.2           Form D and Blue Sky. The Company agrees to file with the
SEC a Form D with respect to the sale of the Purchase Shares as required under
Regulation D and to make any filings and reports relating to the offer and sale
of the Purchase Shares required under applicable securities or “Blue Sky” laws
of the states of the United States, and to provide copies thereof to the
Purchaser promptly after any such filing.

 

Section 3.3           Use of Proceeds. The Company shall use the proceeds from
the sale of the Purchase Shares (i) for repayment of outstanding debt; (ii) to
pay any expenses resulting from (including those accelerated by) the
consummation of the Proposed Transactions; (iii) to pay the fees and expenses
incurred in connection with the negotiation, execution, delivery and performance
of the Transaction Documents and the consummation of the Proposed Transactions;
and (iv) for general corporate and working capital purposes.

 

 33 

 

 

Section 3.4           Listing. The Company shall use its reasonable best efforts
to maintain the common stock’s listing or authorization for quotation (as the
case may be) on the Principal Market, the NYSE MKT, the New York Stock Exchange,
the Nasdaq Capital Market, or the Nasdaq Global Select Market (each, an
“Eligible Market”). Neither the Company nor any of its Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market.

 

Section 3.5           Publicity. On or before 5:30 p.m., New York City time, on
the fourth (4th) Business Day after the date of this Agreement, the Company
will: (i) issue a press release reasonably acceptable to the Purchaser
disclosing all the material terms of the Proposed Transactions and (ii) file a
Current Report on Form 8-K describing all the material terms of the Proposed
Transactions, in the form required by the Exchange Act (the “8-K Filing”).
Subject to the foregoing, none of the Company, any of its Subsidiaries, the
Purchaser, or any of the Purchaser’s Affiliates shall issue any press releases
or any other public statements with respect to the Proposed Transactions;
provided, however, that the Company shall be entitled, without the prior
approval of the Purchaser, to make any press release or other public disclosure
with respect to such transactions (1) in substantial conformity with the 8-K
Filing and (2) as is required by applicable law and regulations.

 

Section 3.6           Integration. Unless otherwise consented to by the
Purchaser, none of the Company, any of its Affiliates, or any person acting on
behalf of the Company or any of its Affiliate will sell, offer for sale, or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which will be integrated with the sale of the
Purchase Shares in a manner which would require the registration of the Purchase
Shares under the Securities Act.

 

Section 3.7           Notice of Disqualification Events. The Company will notify
the Purchaser in writing if prior to the Closing Date there occurs (i) any
Disqualification Event relating to any Issuer Covered Person or (ii) any event
that would, with the passage of time, reasonably be expected to become a
Disqualification Event relating to any Issuer Covered Person.

 

Section 3.8           Proxy Statement; Special Meeting.

 

(a)          The Company, at the direction of the Board of Directors, shall, in
accordance with applicable law and the Certificate of Incorporation and Bylaws,
duly call, give notice of, convene and hold a special meeting of its
stockholders (the “Stockholder Meeting”) as promptly as practicable after the
mailing of the Proxy Statement (as defined below) to the Company’s stockholders
(and in any event no later than forty-five (45) days after the mailing of the
Proxy Statement) for the purpose of considering and taking action on proposals
to (1) if required to consummate the Proposed Transactions, amend and restate
the Company’s certificate of incorporation to increase the number of authorized
Shares (the “Authorized Shares Proposal”), remove certain transfer restrictions
set forth in Section 4.4 of the Certificate of Incorporation (the “Transfer
Restriction Removal Proposal”), and eliminate the Class B common stock and the
Series B Junior Participating Preferred Stock (the “Elimination Proposal”), (2)
approve the issuance and sale of the Purchase Shares hereunder pursuant to
Nasdaq Listing Rule 5635 (the “Nasdaq Approval Proposal”), and (3) approve the
Plan (the “Plan Proposal”). The Authorized Shares Proposal, the Transfer
Restriction Removal Proposal, the Elimination Proposal, the Nasdaq Approval
Proposal, and the Plan Proposal are referred to as the “Proxy Proposals.”

 

 34 

 

 

(b)          As soon as reasonably practicable after the date hereof, the
Company, at the direction of the Board of Directors, shall prepare and file with
the SEC, pursuant to and in accordance with Regulation 14A under the Exchange
Act, a proxy statement (the “Proxy Statement”) and form of proxy for the
consideration and approval by the holders of Shares of the Proxy Proposals and
shall cause the Proxy Statement and form of proxy to be disseminated to holders
of Shares in accordance with the applicable requirements of the Exchange Act and
applicable law.  The Proxy Statement shall include the notice of meeting in the
form required by the Delaware General Corporation Law.  The Purchaser shall
promptly furnish to the Company all information concerning the Purchaser that
may be required by applicable law or reasonably requested by the Company for
inclusion in the Proxy Statement.  The Company agrees (1) to use its reasonable
best efforts to ensure that the Proxy Statement and form of proxy as filed by it
will comply in all material respects with the applicable provisions of the
Exchange Act and (2) that the information in the Proxy Statement and form of
proxy (excluding any information supplied to the Purchaser by or on behalf of
the Purchaser for inclusion therein) will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Purchaser agrees
that the information in the Proxy Statement that was supplied by it to the
Company for inclusion therein will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company agrees to
use its commercially reasonable efforts to respond promptly to any comments of
the SEC or its staff with respect to the Proxy Statement and form or proxy, and
each of the Company and the Purchaser agrees to promptly correct any information
provided by it for use in the Proxy Statement and form of proxy if and to the
extent that such information shall become false or misleading in any material
respect or as otherwise required by applicable law.  The Company shall use its
commercially reasonable efforts to take all steps necessary to amend or
supplement the Proxy Statement and form of proxy and to cause the Proxy
Statement and form of proxy, as so amended or supplemented, to be filed with the
SEC and to be disseminated to the holders of Shares, in each case as and to the
extent required by applicable law.  The Purchaser and its counsel shall be given
reasonable opportunity to review and comment on the Proxy Statement and form of
proxy (including any amendments or supplements thereto) before they are filed
with the SEC or disseminated to holders of Shares entitled to vote at the
Stockholder Meeting.  The Company shall provide the Purchaser and its counsel
with copies of any written comments, and shall inform them of any oral comments,
that the Company or its counsel receives from the SEC or its staff with respect
to the Proxy Statement and form of proxy promptly after the receipt of such
comments and shall give the Purchaser and its counsel a reasonable opportunity
to review and comment on any proposed written or oral responses to such
comments.

 

(c)          The Board of Directors shall recommend that the holders of Shares
approve the Proxy Proposals (the “Stockholder Vote Recommendations”) and shall
cause the Stockholder Vote Recommendations to be included in the Proxy
Statement.  Subject to Section 3.10, unless this Agreement has been terminated
pursuant to Section 4.2, the Board of Directors shall not withdraw, modify or
qualify the Stockholder Vote Recommendations in any manner or publicly propose
to do so.

 

 35 

 

 

Section 3.9           Conduct of Business. Except with the prior written consent
of the Purchaser (which consent shall not be unreasonably withheld, conditioned
or delayed), as expressly contemplated by this Agreement, as set forth in
Schedule 3.9, or as required by applicable law, from the date hereof until the
Closing Date, the Company shall, and shall cause each of its Subsidiaries to,
conduct its business in the ordinary course consistent with past practice and,
to the extent consistent therewith, use its commercially reasonable efforts to
preserve intact its current business organization and relationships with third
parties and to keep available the services of its present officers and key
employees.  The Company and its Subsidiaries shall not take any action that is
not otherwise expressly contemplated by this Agreement (including the schedules
hereto) that would adversely affect or delay in any material respect the
consummation of the Proposed Transactions, it being acknowledged and agreed that
nothing herein shall limit the Company’s right to terminate this Agreement
pursuant to and in accordance with Section 4.2.  Without limiting the generality
of the foregoing, from the date hereof until the Closing Date, except (A) with
the prior written consent of the Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed), (B) as expressly contemplated by
this Agreement or (C) set forth in Schedule 3.9, the Company shall not, nor
shall it permit nor procure any of its Subsidiaries to:

 

(i)amend the Certificate of Incorporation, Bylaws or other similar
organizational documents of the Company or any of its Subsidiaries;

 

(ii)(1) split, combine or reclassify any shares of its capital stock, (2)
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock,
or (c) redeem, repurchase or otherwise acquire or offer to redeem, repurchase,
or otherwise acquire any Company securities;

 

(iii)(1) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any Company securities, other than the issuance of Company securities (x) upon
the exercise or conversion of stock options, warrants or other convertible
securities of the Company issued and outstanding as of the date hereof and
solely in accordance with the terms of such stock options, warrants or
convertible securities, (y) in connection with the payment of dividends on the
Company’s Series A 10% Non-Voting Cumulative Series A Preferred Stock for the
fiscal quarters ending June 30, 2017 and September 30, 2017, and (z) in
connection with the payment of obligations not to exceed 100,000 Shares, or (2)
amend any term of any outstanding Company security;

 

(iv)acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any amount of assets, securities,
properties, interests or businesses, other than in the ordinary course of
business;

 

 36 

 

 

(v)sell, lease, transfer, encumber, dispose of or otherwise subject to any
Encumbrance, any of its tangible or intangible assets, other than in the
ordinary course of business consistent with past practice;

 

(vi)disclose any trade secret or confidential information (other than subject to
commercially reasonable confidentiality and non-disclosure restrictions) or
sell, lease, transfer, encumber, license, sublicense, covenant not to assert,
abandon, allow to lapse, dispose of or otherwise subject to any Encumbrance, any
of its Intellectual Property, securities, interests or businesses, other than
non-exclusive licenses granted in the ordinary course of business consistent
with past practice;

 

(vii)make any loans, advances or capital contributions to, or investments in,
any other Person (other than (1) loans or advances between and among the Company
and/or any of its direct or indirect wholly or majority owned Subsidiaries and
(2) capital contributions to or investments in direct or indirect wholly- or
majority owned Subsidiaries);

 

(viii)incur any Indebtedness, other than pursuant to existing credit facilities
and similar agreements disclosed in the SEC Reports, in each case as in
existence on the date hereof other than as set forth on Schedule 3.9;

 

(ix)other than as required by applicable law, or as required under any Company
Plan or human resources policy in effect as of the date hereof, (1) grant,
increase or agree to grant or increase any severance or termination pay to (or
amend any existing severance pay or termination arrangement with) any current or
former officer, employee, director, or individual consultant of the Company or
any of its Subsidiaries, (2) increase or agree to increase the direct or
indirect compensation, commission, bonus, pension, welfare, fringe or other
benefits payable to any current or former officer, employee, director, or
individual consultant of the Company or any of its Subsidiaries, (3) adopt,
enter into, establish, amend, modify or terminate any Company Plan or accelerate
the vesting or payment of any rights, compensation or benefits pursuant to any
Company Plan, (4) terminate the employment of any officer of the Company or any
of its Subsidiaries other than terminations of employment for cause, (5) grant
any new awards under any Company Plan, (6) amend or modify any outstanding award
under any Company Plan, (7) forgive any loans, or enter into or make any loans
to any of its current or former officers, employees, directors, or individual
consultants of the Company or any of its Subsidiaries, (8) enter into, amend or
terminate any collective bargaining agreement or other agreement with a labor
union, works council or similar organization, or (9) plan, announce, implement
or effect any reduction in force, lay-off, early retirement program, severance
program or other program or effort concerning the termination of employment of
employees of the Company (other than (i) as part of the Company’s ongoing cost
reduction initiative or (ii) routine individual employee terminations in the
ordinary course of business consistent with past practice and in compliance with
applicable law);

 

 37 

 

 

(x)change the Company’s methods of accounting, except as required by concurrent
changes in GAAP or in Regulation S-X under the Exchange Act, or as agreed to by
its independent public accountants;

 

(xi)modify, amend or change in any material respect, or terminate, or waive
compliance with the terms of or breaches under, or waive, release, assign or
terminate any material rights or claims under, any material term of any real
property lease or any other Material Contract or enter into a new Material
Contract, agreement or arrangement other than as set forth on Schedule 3.9;

 

(xii)waive, settle or compromise any action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any Governmental Authority,
self-regulatory organization or body against or affecting the Company or any of
its Subsidiaries;

 

(xiii)make any capital expenditures with respect to the Company or its
Subsidiaries in excess of $100,000;

 

(xiv)adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or its Subsidiaries;

 

(xv)make or change any material Tax election, change any annual Tax accounting
period, adopt or change any material method of Tax accounting, amend any income
or other material Tax Return or file claims for material Tax refunds, prepare
any Tax Returns in a manner which is inconsistent with the past practices of the
Company or any of its Subsidiaries with respect to the treatment of items on
such Tax Returns, enter into any material closing agreement, settle any material
Tax claim, audit or assessment, or surrender any right to claim a material Tax
refund, offset or other reduction in Tax liability; or

 

(xvi)agree, resolve or commit to do any of the foregoing.

 

Section 3.10         No Solicitation.

 

(a)          Termination of Existing Discussions. The Company shall, and shall
cause each of its Subsidiaries and its and their Representatives to, cease
immediately and cause to be immediately terminated any and all existing
soliciting activities, discussions and negotiations and access to nonpublic
information with, to or by any Person (other than the Purchaser or any of its
Affiliates) regarding any proposal, expression of interest or other
communication that constitutes, or could reasonably be expected to lead to, any
Acquisition Proposal (as defined below). The Company has requested, or promptly
following the execution and delivery of this Agreement will request, that each
Person that has heretofore executed a confidentiality agreement in connection
with its consideration of any Acquisition Proposal that is still under
consideration by the Company to return or destroy all confidential information
furnished prior to the execution of this Agreement to or for the benefit of such
Person by or on behalf of the Company or any of its Subsidiaries. The Company
agrees that it will take all necessary steps to promptly inform its
Representatives of the obligations undertaken in this Section 3.10. As used in
this Agreement, “Representatives” means, with respect to any Person, such
Person’s directors, officers, employees and representatives.

 

 38 

 

 

(b)          Prohibition on Soliciting Activities.  Except as expressly
permitted by this Section 3.10, from the date hereof until the earlier of the
Closing or the termination of this Agreement in accordance with Section 4.2 (the
“Non-Solicitation Period”), the Company shall not, and shall not authorize any
of its Subsidiaries or any of its or their respective Representatives to,
directly or indirectly, (1) solicit, initiate, or knowingly facilitate,
encourage or induce (including by means of furnishing any Company information or
responding to any communication), any inquiries or the making, announcement or
submission to the Company of any proposal or offer that constitutes, or could
reasonably be expected to lead to any Acquisition Proposal, (2) enter into,
engage, continue or participate in any discussions (except to notify a Person of
the existence of the provisions of this Section 3.10 after the Proposed
Transaction has been publicly announced) or negotiations with, or furnish any
information (whether orally or in writing) relating to the Company or any of its
Subsidiaries or afford access to the business, properties, assets, books or
records of the Company or any of its Subsidiaries to, or otherwise cooperate
with, knowingly assist, or participate in any effort by, any Person (other than
the Purchaser and its Affiliates) that has made, has informed the Company of any
intention to make, or has publicly announced an intention to make, any proposal
that constitutes, or could reasonably be expected to lead to, any Acquisition
Proposal, or (3) enter into any Definitive Transaction Agreement (as defined
below).  Without limiting the foregoing, it is agreed that any violation of the
restrictions set forth in the preceding sentence by any of the Company or its
Subsidiaries or their respective Representatives shall be deemed to be a breach
of this Section 3.10 by the Company.

 

(c)          Discussions Permitted in Certain Circumstances.  Notwithstanding
anything to the contrary contained in this Agreement, including without
limitation Section 3.10(b), if at any time during the Non-Solicitation Period,
the Company or any of its Representatives receives from any Person a bona fide
written Acquisition Proposal and (1) such Acquisition Proposal did not result
directly or indirectly from any breach by the Company of this Section 3.10, (2)
the Board of Directors and/or a special committee thereof determines in good
faith, after consultation with its financial advisor and outside legal counsel
that, (A) such Acquisition Proposal is, or there is a reasonable possibility
that such Acquisition Proposal may lead to, a Superior Proposal (as defined
below) and (B) the failure to take the actions referred to below in clauses (I)
and (II) of this Section 3.10(c) would reasonably be expected to be inconsistent
with the fiduciary duties of the Board of Directors under applicable law, and
(3) the Company has given the Purchaser prior written notice of its intention to
take any such actions, then the Company and its Subsidiaries and its or their
respective Representatives shall be permitted to, directly or indirectly, (I)
engage in negotiations or discussions with such Person and its Representatives
and/or (II) furnish to such Person or its Representatives non-public information
relating to the Company or any of its Subsidiaries; provided that such
information shall be subject to a confidentiality agreement between the Company
and the Person receiving such information that contains confidentiality and
standstill obligations and covenants of such Person that the Board of Directors
determines in good faith are no less favorable in the aggregate to the Company
than the obligations and covenants of the Purchaser contained in the
Non-Disclosure Agreement (as defined below), and which confidentiality agreement
shall not by its terms restrict, in any manner, the Company’s ability to
consummate the Proposed Transactions or to comply with its disclosure
obligations to the Purchaser pursuant to this Agreement, and (III) take any
nonappealable, final action that any court of competent jurisdiction orders the
Company to take.  The Company shall promptly (and in any event within
forty-eight (48) hours) make available to the Purchaser any such information
that is provided to any such Person by or on behalf of the Company and which was
not previously provided to or made available to Purchaser.

 

 39 

 

 

(d)          Company Recommendation.  Except as expressly permitted by
Section 3.10(e), the Board of Directors shall not (1) fail to include in the
Proxy Statement the Stockholder Vote Recommendations or fail to make the
Stockholder Vote Recommendations, (2) change, modify, withhold, qualify or
withdraw, or resolve or propose publicly to change, modify, withhold, qualify or
withdraw, in each case, in a manner adverse to the Purchaser, the Stockholder
Vote Recommendations, or take any public action or make any public statement
inconsistent with the Stockholder Vote Recommendations, (3) take any action or
make any recommendation or public announcement or filing in response to a tender
or exchange offer commenced by any Person(s), other than the Purchaser or any of
its Affiliates, other than an express recommendation (made pursuant to Rule
14e-2(a)(1) under the Exchange Act) that the Company’s stockholders reject such
tender or exchange offer, or a temporary “stop-look-listen” communication by the
Board of Directors, or (4) enter into, approve, adopt or recommend, or resolve
or propose publicly to enter into, approve, adopt or recommend, any Acquisition
Proposal or any Definitive Transaction Agreement (other than a confidentiality
agreement permitted by Section 3.10(c) (any of the foregoing, a “Company
Recommendation Change”).

 

 40 

 

 

(e)          Change in Recommendation Permitted in Certain Circumstances. 
Notwithstanding anything in this Agreement to the contrary, the Board of
Directors shall be permitted to make a Company Recommendation Change solely in
the manner and to the extent hereafter expressly set forth in this Section
3.10(e) in response to (1) a Superior Proposal that has been made and has not
been withdrawn and continues to be a Superior Proposal and such Superior
Proposal did not result from a violation in any material respect of this Section
3.10 or (2) an Intervening Event that has occurred, in each case only if the
Board of Directors and/or a special committee thereof determines in good faith,
after consultation with its financial advisor and outside legal counsel, that
the failure to take such action would be inconsistent with the fiduciary duties
of the Board of Directors under applicable law.  Notwithstanding any other
provision of this Agreement to the contrary, at no time shall the Board of
Directors be permitted to make a Company Recommendation Change, unless: (A) the
Company notifies the Purchaser in writing of its intention to make a Company
Recommendation Change, which notice to the Purchaser shall be delivered by the
Company within forty-eight (48) hours before taking such action and specifying
the reasons therefor, (I) if the Company Recommendation Change is in response to
a Superior Proposal, the identity of the Person making the Superior Proposal,
the material terms and conditions of the Superior Proposal (including the
consideration offered therein) and a true and complete copy of all material
documentation comprising the most current version of such Superior Proposal
(including all proposed transaction agreements, including any exhibits and
schedules), it being understood and agreed that any material amendment to the
financial terms or any other material term of such Superior Proposal (it being
understood that any change to the amount or form of consideration shall be
deemed to be material) shall require a new notice and a new two (2) Business Day
period, or (II) if the Company Recommendation Change is in response to an
Intervening Event, a reasonably detailed description of the underlying facts,
conditions and circumstances giving rise to the occurrence and continuing
existence of such Intervening Event, it being understood and agreed that any
material development in an Intervening Event shall require a new notice and a
new two (2) Business Day period, (B) for two (2) Business Days following receipt
by the Purchaser of such notice, the Company and its Representatives shall
negotiate in good faith with the Purchaser and its Representatives with respect
to any bona fide proposal from the Purchaser to amend or modify the terms of
this Agreement (if the Purchaser, following its receipt of such notice from the
Company, has within 24 hours after such receipt, notified the Company in writing
that it desires to negotiate such amendment or modification) and (C) if the
proposed Company Recommendation Change is in response to (I) a Superior
Proposal, the Purchaser does not make, within such two (2) Business Day period
of good faith negotiation with the Purchaser, a binding offer in the form of a
proposed written definitive amendment to this Agreement (which, if accepted by
the Company, shall become a binding definitive agreement between the Purchaser
and the Company) that, as determined by the Board of Directors and/or a special
committee thereof in good faith, after consultation with its financial advisor
and outside legal counsel, is at least as favorable to the Company and its
stockholders as such Superior Proposal, or (II) an Intervening Event, the
Purchaser does not make, within such two (2) Business Day period of good faith
negotiation, a binding offer in the form of a proposed written definitive
amendment to this Agreement (which, if accepted by the Company, shall become a
binding definitive agreement between the Purchaser and the Company) that, as
determined by the Board of Directors and/or a special committee thereof in good
faith, after consultation with its financial advisor and outside legal counsel,
eliminates the need for the Board of Directors to make a Company Recommendation
Change.

 

(f)          Required Notices.  The Company shall promptly (and in any event,
within two (2) Business Days) notify the Purchaser after receipt by the Company
or any of its Subsidiaries (or any of its or their Representatives) of (x) any
Acquisition Proposal or any request for information relating to the Company or
any of its Subsidiaries or for access to the business, properties, assets, books
or records of the Company or any of its Subsidiaries by any Person other than
the Purchaser or any of its Affiliates that the Company knows is intending to
make an Acquisition Proposal and (y) any proposal that would qualify as an
Acquisition Proposal but for the fact that such proposal does not meet any of
the required 15% thresholds relating to assets and property, consolidated net
revenues or net income, consolidated assets, equity or voting securities, or
aggregate voting power as set forth in Section 3.10(h)(i) to so qualify, which
notice shall include the material terms and conditions of any such Acquisition
Proposal, indication or request (including, if applicable, copies of any written
requests, proposals or offers, including any proposed Definitive Transaction
Agreement) and the identity of the Person or Persons making such Acquisition
Proposal, and the Company shall keep the Purchaser reasonably informed on a
prompt basis (and in any event, within two (2) Business Days) of any material
developments, discussions or negotiations with respect to any such Acquisition
Proposal (including any material changes to such Acquisition Proposals) and
shall provide copies of all material correspondence and other written materials
sent or provided to the Company or any of its Representatives relating to such
material developments, discussions or negotiations promptly upon receipt
thereof, and in any event within two (2) Business Days.  The terms and existence
of, and any other information relating to, any such Acquisition Proposal, and
the identity of such Person, shall be subject to the confidentiality obligations
imposed on the Purchaser pursuant to the Non-Disclosure Agreement.

 

 41 

 

 

(g)          Unless this Agreement is otherwise terminated in accordance with
its terms, the Company shall not take any action to make the provisions of any
“fair price,” “business combination,” “control share acquisition” or other state
takeover statute or similar law inapplicable to any transactions contemplated by
an Acquisition Proposal.

 

(h)          As used herein, the following terms shall have the following
definitions:

 

(i)“Acquisition Proposal” means, other than with respect to the Proposed
Transactions and as set forth on Schedule 3.10(h)(i), the Private Placement or
any other transaction involving the Purchaser and the Company, any offer or
proposal made by any Person or “group” (within the meaning of Section 13(d) of
the Exchange Act) relating to or providing for, in any single transaction or
series of related transactions, directly or indirectly, (A) any acquisition or
purchase, including by means of the acquisition of capital stock of any
Subsidiary of the Company, of (x) assets or properties that constitute fifteen
percent (15%) or more of the assets and properties (based on fair market value)
of the Company and its Subsidiaries, taken as a whole, immediately prior to such
transaction, or (y) assets of the Company and its Subsidiaries representing
fifteen percent (15%) or more of the consolidated net revenues or consolidated
net income of the Company and its Subsidiaries, (z) beneficial ownership, or the
right to acquire beneficial ownership of equity or voting securities of the
Company or any of its Subsidiaries, whose assets, individually or in aggregate,
constitute fifteen percent (15%) or more of the consolidated assets of the
Company (based on fair market value), (B) any tender offer (including a
self-tender offer) or exchange offer that, if consummated, would result in any
Person or “group” beneficially owning fifteen percent (15%) or more of any class
of equity or voting securities of the Company or one or more of Subsidiaries of
the Company whose assets, individually or in the aggregate, constitute fifteen
percent (15%) or more of the consolidated assets of the Company (based on fair
market value), (C) any issuance or sale or other disposition by the Company of
equity interests representing fifteen percent (15%) or more of the aggregate
voting power of the then outstanding Shares, (D) any merger, consolidation,
share exchange, business combination, joint venture, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving the Company or any of its Subsidiaries that would constitute a
“significant subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Exchange Act, except that references to “10 percent” in
such definition shall be deemed to be references to “15 percent”) (other than
any such transaction solely between or among the Company and one or more of its
Subsidiaries) or (E) any other transaction having a similar effect to those
described in the foregoing clause (A) through (D).

 

 42 

 

 

(ii)“Definitive Transaction Agreement” means any written acquisition agreement,
merger agreement or similar definitive agreement or a written letter of intent
or written agreement in principle with respect thereto (other than a
confidentiality agreement), in each case relating to an Acquisition Proposal.

 

(iii)“Intervening Event” means an event, state of facts, change, discovery,
development or circumstance relating specifically to the Company that arises
after the date of this Agreement and is continuing on any date of determination
of the occurrence thereof, that was not known or reasonably foreseeable by the
Board of Directors as of or prior to the date of this Agreement, and which
event, state of facts, change, discovery, development or circumstance is
materially beneficial to the business, assets, liabilities, financial condition,
results of operation or prospects of the Company and its Subsidiaries, taken as
a whole; provided, however, that in no event shall any of the following
constitute an Intervening Event: (A) any Acquisition Proposal or Superior
Proposal, or any inquiry, offer or proposal that constitutes or that could
reasonably be expected to lead to or result in any Acquisition Proposal or
Superior Proposal, (B) a willful breach of this Agreement by the Company or any
of its Subsidiaries, (C) changes in the market price or trading volume of the
Class A Common Stock (however, the underlying reasons for such changes may
constitute an Intervening Event), (D) the timing of any consents, registrations,
approvals, permits, clearances or authorizations required to be obtained prior
to the Closing by the Company, its Subsidiaries or the Purchaser from any
Governmental Authority in connection with this Agreement and the consummation of
the Proposed Transactions, or (E) the fact that, in and of itself, the Company
exceeds any internal or published projections or forecasts or estimates or
outlook of revenues or earnings (however, the underlying reasons for such events
may constitute an Intervening Event)

 

(iv)“Superior Proposal” means an unsolicited bona fide written Acquisition
Proposal that is not attributable to or arising from a breach by the Company of
Section 3.10 or to any material breach by the Company of any other provision of
this Agreement, which the Board of Directors and/or a special committee thereof
determines in good faith (after consultation with its financial advisor and
outside legal counsel), taking into account all legal, financial, regulatory,
timing and other aspects of the proposal (including financing, likelihood of
prompt consummation of the transaction, stockholder litigation and breakup fee
and expense reimbursement provisions) and the Person making the proposal, (i) is
reasonably likely to be consummated on the terms proposed, (ii) to the extent
financing is required, such financing is then reasonably likely to be obtained
on customary terms and conditions, (iii) the per-share consideration offered is
greater than the Per Share Price (including, if the per-share consideration is
not all cash, a determination by the Board of Directors and/or a special
committee thereof in good faith by majority vote (after consultation with its
financial advisors) to such effect) and (iv) is otherwise on terms that the
Board of Directors and/or a special committee thereof has determined is
superior, from a financial point of view, to the Proposed Transactions.

 

 43 

 

 

(v)Nothing contained in this Section 3.10 shall be deemed to prohibit the
Company, the Board of Directors or a special committee of the Board of Directors
from (i) complying with its disclosure obligations under U.S. federal or state
or non-U.S. Law, including (A) disclosure of factual information regarding the
business, financial condition or results of operations of the Company or (B)
taking and disclosing to its shareholders a position contemplated by Rule
14e-2(a), Rule 14d-9 or Item 1012(a) of Regulation M-A promulgated under the
Exchange Act (or any similar communication to shareholders in connection with
the making or amendment of a tender offer or exchange offer); provided, that any
such disclosure pursuant to this clause (B) with respect to an Acquisition
Proposal (other than a “stop, look and listen” communication of the type
contemplated by Rule 14d-9(f) under the Exchange Act or a statement that the
Company Board and/or a special committee thereof has received and is currently
evaluating such Acquisition Proposal) that does not include an express rejection
of any applicable Acquisition Proposal or an express reaffirmation of its
recommendation in favor of the Proposed Transactions shall not be deemed to be a
Company Recommendation Change, or (ii) making any “stop-look-and-listen”
communication of the type contemplated by Rule 14d-9(f) under the Exchange Act.

 

Section 3.11         CFIUS.

 

(a)          As soon as practicable after the date of this Agreement, the
parties hereto shall prepare, prefile, then no earlier than five (5) Business
Days thereafter, file with CFIUS a joint voluntary notice pursuant to
Exon-Florio with respect to the transactions contemplated by this Agreement. The
parties hereto shall provide CFIUS with any additional or supplemental
information requested by CFIUS or its member agencies during the Exon-Florio
review (and, if applicable, investigation) process within three (3) business
days, unless an extension is granted by CFIUS, of receiving such request, or
within such longer period as permitted by CFIUS.

 

(b)          To the extent that any of the actions described in Section 3.11(b)
are proposed by CFIUS as a condition to obtaining CFIUS Approval, the parties
shall in good faith evaluate and make reasonable efforts to accommodate ‎those
proposals that do not call for the kind of limitations outlined in subsections
(1) and (2) of this section below, with the understanding that it is within each
party’s discretion whether to undertake the proposed actions. Notwithstanding
anything to the contrary in this Agreement, with respect to the CFIUS Approval,
(1) the parties shall have no obligation to (A) propose, negotiate, commit to or
effect, by consent decree, hold separate order, agreement or otherwise, the
sale, transfer, license, divestiture or other disposition of, or any prohibition
or limitation on the ownership, operation, effective control or exercise of full
rights of ownership of, any of the businesses, product lines or assets of the
Purchaser or any of its Affiliates or of the Company or any of its Subsidiaries,
(B) terminate existing, or create new, relationships, contractual rights or
obligations of the Purchaser or its Affiliates or, following Closing, the
Company or its Subsidiaries, (C) effect any other change or restructuring of
Purchaser, its Affiliates, the Company, or their respective Subsidiaries, or (D)
otherwise take or commit to take any actions that interfere with the Purchaser’s
ability to control, manage or exercise full rights of ownership of the Company
or its Subsidiaries, or limit the freedom of action of the Purchaser, its
Affiliates, the Company, or their respective Subsidiaries, with respect to, or
their ability to retain, or enjoy the rights and benefits of any assets or
businesses, including, without limitation, the freedom to provide services to,
or otherwise enter into, a commercial relationship with any Person and (2) the
Company shall not, and shall cause its Subsidiaries not to, take or agree to
take any of the foregoing actions without the prior written consent of
Purchaser.

 

 44 

 

 





 

Section 3.12         Board of Directors.

 

(a)          Board Rights. The Purchaser shall have the right to designate
nominees for the Board of Directors (“Bison Designees”) as follows: (i)
effective upon the Closing, two (2) designees to be appointed to fill vacancies
on the Board of Directors, to serve until the next annual or other meeting of
stockholders at which directors are to be elected, (ii) thereafter and until the
Purchaser beneficially owns less than 28% of the outstanding Class A Common
Stock, two (2) designees to be nominated for election as members of the Board of
Directors at any meeting of stockholders at which directors are to be elected,
(iii) while the Purchaser beneficially owns less than 28% but at least 10% of
the outstanding Class A Common Stock, one (1) designee to be nominated for
election as a member of the Board of Directors at any meeting of stockholders at
which directors are to be elected, and (iv) when the Purchaser beneficially owns
less than 10% of the outstanding Class A Common Stock and at all times
thereafter, no designee to be nominated for election as a member of the Board of
Directors. In each case, beneficial ownership shall be determined in accordance
with Rule 13d-3 promulgated under the Exchange Act.

 

(b)          Initial Bison Designees. The initial Bison Designees are Peng Jin
and Peixin Xu. The Company shall provide each Bison Designee with the same
indemnification rights as all other directors, including entering into a
standard form of indemnification agreement.

 

(c)          Vacancies. In the event that any Bison Designee fails to complete a
term on the Board of Directors, the Purchaser shall be entitled to designate a
new Bison Designee in accordance with the rights set forth in Section 3.12(a) to
fill the vacancy so created in accordance with the Bylaws.

 

(d)          Suitability. All Bison Designees are subject to the Company’s
normal procedures regarding suitability of director nominees.

 

(e)          Size of the Board. The parties hereto agree that they shall, and
that they shall cause their respective designees to, maintain the size of the
Company’s Board of Directors at seven (7) persons, unless a change in size is
mutually agreed in writing.

 

(f)          Voting Parties. Each of the individuals listed on Schedule 3.12
hereto shall be deemed a party to the Voting Agreement (each, a “Voting Party”).

 

 45 

 

 

(g)          Covenants. The Company agrees to take all actions required to
ensure that the rights given to the Purchaser in the Voting Agreements are
effective. Such actions include, without limitation, the use of best efforts to
cause the nomination of the Bison Designees, as provided herein, for election as
directors of the Company. The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
performed under this Section 3.12, and will at all times carrying out of all of
the provisions of this Section 3.12 and the Voting Agreements, and taking all
such actions as may be necessary or appropriate in order to cause each Voting
Party to fulfill its obligations under the Voting Agreements. The Company
further agrees that the Voting Agreements will not be amended, nor any
provisions thereof waived, without the prior written consent of the Purchaser.

 

Section 3.13         Standstill Agreement. Except with the prior written consent
of the Board of Directors, the Purchaser agrees that neither it nor any of its
Representatives will, from the date hereof until the earlier of the Closing Date
or the termination of this Agreement, other than as expressly contemplated by
this Agreement, directly or indirectly:

 

(a)           acquire (or propose or agree to acquire), of record or
beneficially, by purchase or otherwise, any loans, debt securities, equity
securities, or assets of the Company or any of its subsidiaries, or rights or
options to acquire interests in any of the Company's loans, debt securities,
equity securities, or assets; or

 

(b)          engage in any short selling of the Company’s securities, establish
or increase any “put equivalent position” as defined in Rule 16(a)-1(h) under
the Exchange Act, or engage in any other swap or hedging transactions with
respect to the Company’s securities.

 

Section 3.14         Private Placement. Concurrent with the Closing, the Company
shall complete a private placement of the Private Placement Shares for an
aggregate purchase price of $5,000,000 (the “Private Placement”); provided,
however, that the Purchaser will purchase the remaining Private Placement Shares
that are not purchased by other investor(s) in the Private Placement.

 

Section 3.15         Proprietary Information and Intellectual Property
Assignment. Prior to the Closing, the Company shall amend its employee handbook,
to the satisfaction of the Purchaser, to address assignment of inventions and IP
rights by employees. The Company and its Subsidiaries shall enter into
Proprietary Information and Invention Assignment Agreements, in the form as
provided by Purchaser to the Company, with each of their respective new
officers, employees, directors, consultants and contractors and shall include
similar language regarding assignment of inventions and IP rights in all
severance agreement with departing employees.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1           Survival of the Representations and Warranties. All
representations and warranties made by any Party shall survive for two (2) years
and shall terminate and be without further force or effect on the second
anniversary of the date hereof, except as to (i) the Company’s representations
contained in Section 2.1(x) hereof, which shall survive until thirty (30) days
after the expiration of the statute of limitations period for tax assessments,
(ii) any claims thereunder which have been asserted in writing pursuant to
Section 4.5 below against the Party making such representations and warranties
on or prior to such second anniversary, and (iii) the Company’s representations
contained in Sections 2.1(a), (b), (c) and (d) hereof and the Purchaser’s
representations contained in Sections 2.2(a), (b), (c) and (f) hereof, which
shall survive indefinitely.

 

 46 

 

 

Section 4.2           Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to Closing,

 

(a)          by mutual written agreement of the Parties,

 

(b)          by either the Purchaser or the Company:

 

(i)            if any Governmental Authority of competent jurisdiction shall
have enacted, issued or entered any restraining order, injunction or similar
order or legal restraint or prohibition which remains in effect that enjoins or
otherwise prohibits the consummation of the Proposed Transactions, including,
without limitation, the sale and issuance of the Purchase Shares, and such
order, injunction, legal restraint or prohibition shall have become final and
non-appealable;

 

(ii)           if the Company’s stockholders shall not have approved either the
Authorized Shares Proposal or the Nasdaq Approval Proposal at the special
meeting of stockholders held pursuant to Section 3.8; or

 

(iii)          if the Closing shall not have occurred by October 31, 2017 (the
“Outside Date”), provided that the party seeking to terminate this Agreement
pursuant to this Section 4.2(b)(iii) shall not have breached in any material
respect its obligations under this Agreement in any manner that shall have been
the primary cause of the failure of the Closing to occur on or before the
Outside Date; provided, further, that if (i) the condition regarding receipt of
CFIUS Approval set forth in Section 1.4(a)(x) shall be the only condition of
Section 1.4 (other than conditions that by their nature are to be satisfied at
the Closing or on the Closing Date) that has not been satisfied or waived by the
Outside Date, and (ii) CFIUS has not by the Outside Date informed the Parties
that there is a substantial possibility that the CFIUS Approval will not be
granted, then the Outside Date shall automatically be extended by thirty (30)
days.

 

(c)          by the Purchaser:

 

(i)            if a breach of any representation or warranty or failure to
perform in any material respect any covenant or agreement of the Company set
forth in this Agreement shall have occurred and such breach or failure to
perform would cause any of the conditions set forth in Section 1.4(a)(iii) or
Section 1.4(a)(iv) not to be satisfied, and such breach or failure to perform
either cannot be cured or, if curable, has not been cured prior to the earlier
of (A) the thirtieth (30th) calendar day following receipt by the Company of
written notice of such breach or failure to perform from the Purchaser and (B)
the calendar day immediately prior to the Outside Date;

 

 47 

 

 

(ii)           if the Company shall have breached in any material respect any of
its obligations under Section 3.10; or

 

(iii)          other than as expressly permitted by this Agreement, if the Board
of Directors or any committee thereof, for any reason, shall have (A) effected a
Company Recommendation Change, (B) failed to recommend against an Acquisition
Proposal or reaffirm (publicly, if so requested by the Purchaser) the
Stockholder Vote Recommendations on or prior to the third (3rd) Business Day
after the Acquisition Proposal shall have been publicly announced or disclosed,
including, in the case of  a tender or exchange offer relating to securities of
the Company involving a person or group unaffiliated with the Purchaser which
has first been published or announced, having failed to send or give to
stockholders of the Company pursuant to Rule 14e-2 promulgated under the
Exchange Act a statement disclosing that the Board of Directors recommends
rejection of such tender or exchange offer within such three (3) Business Day
period, or (C) after a reasonable request by the Purchaser and following the
occurrence of a publicly disclosed material development that would reasonably be
expected to have a material impact on the outcome of the Authorized Shares
Proposal or the Nasdaq Approval Proposal (other than in connection with an
Acquisition Proposal), to reaffirm the Stockholder Vote Recommendations on or
prior to the third (3rd) Business Day after receipt by the Company of such
request;

 

(d)          by the Company:

 

(i)            if a breach of any representation or warranty or failure to
perform in any material respect any covenant or agreement of the Purchaser set
forth in this Agreement shall have occurred and such breach or failure to
perform would cause any of the conditions set forth in Section 1.4(b)(iii) not
to be satisfied, and such breach or failure to perform either cannot be cured or
has not been cured prior to the earlier of (A) the thirtieth (30th) calendar day
following receipt by the Purchaser of written notice of such breach or failure
to perform from the Company and (B) the calendar day immediately prior to the
Outside Date;

 

(ii)           if (A) all of the conditions set forth in Sections 1.4(a) and
1.4(b) have been satisfied or waived (other than those conditions that by their
terms are to be satisfied at the Closing), (B) the Purchaser fails to consummate
the Closing within three (3) Business Days following the date the Closing should
have occurred pursuant to Section 1.3, (C) the Company provided written notice
to the Purchaser that it was ready and willing to consummate the Closing during
such period and (D) the Purchaser fails to consummate the Closing within three
(3) Business Days after delivery of the notice described in the immediately
preceding clause (C); provided however that during such three (3) Business Day
period referenced in clause (B), neither Party shall be entitled to terminate
this Agreement pursuant to Section 4.2(b)(iii); or

 

 48 

 

 

(iii)          if (A) the Company shall have received a Superior Proposal, (B)
the Company shall have complied in all material respects with all of its
material obligations under Section 3.10, (C) to the extent permitted by and
effected in accordance with Section 3.10, the Board of Directors approves, and
the Company concurrently with, or promptly following, the termination of this
Agreement, enters into, a Definitive Transaction Agreement with respect to such
Superior Proposal and (D) prior to or concurrently with such termination, the
Company pays to the Purchaser the amounts contemplated by Section 4.5(b);

 

Section 4.3           Notice of Termination. Any Party terminating this
Agreement pursuant to Section 4.2 shall give written notice of such termination
to the other Party in accordance with this Agreement, specifying the provision
or provisions hereof pursuant to which such termination is being effected.

 

Section 4.4           Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 4.2, this Agreement shall be
void and have no effect, with no liability on the part of either Party hereto or
its Affiliates, directors, officers or stockholders to the other party, except
that no such termination and abandonment shall relieve any Party hereto from (i)
any liabilities or damages resulting from any fraud or willful breach of this
Agreement prior to or in connection with such termination and abandonment or
(ii) any obligation to pay the Termination Fee pursuant to Section 4.5, if
applicable. Sections 4.4, 4.5 and 4.6 shall survive any termination and
abandonment of this Agreement pursuant to Section 4.2.

 

Section 4.5           Fees and Expenses.

 

(a)          Except as otherwise provided in this Section 4.5, each Party will
bear its own expenses incurred in connection with the negotiation, preparation,
execution and performance of this Agreement.

 

(b)          (1) If this Agreement is terminated pursuant to Section 4.2(c)(i)
or Section 4.2(c)(iii), (2) if this Agreement is terminated pursuant to Section
4.2(d)(iii) or (3) (A) if this Agreement is terminated pursuant to Section
4.2(b)(ii), Section 4.2(b)(iii), or Section 4.2(c)(ii) and, prior to such
termination, an Acquisition Proposal has been made to the Company or any of its
Representatives and has not been withdrawn, and (B) within six (6) months after
such termination, the Company enters into a Definitive Transaction Agreement or
consummates a transaction, in either case relating to such Acquisition Proposal,
then the Company shall pay the Termination Fee to the Purchaser (or its
designee). Any Termination Fee due under this Section 4.5(b) shall be paid to
the Purchaser (or its designee) by wire transfer of same day funds to an account
designated in writing by the Purchaser (x) in the case of a termination pursuant
to clause (1) or clause (2) above, within three (3) Business Days after the date
of such termination, and (y) in the case of a termination pursuant to clause (3)
above, within three (3) Business Days of the earlier of (I) the execution of a
Definitive Transaction Agreement and (II) consummation of a transaction relating
to such Acquisition Proposal. As used herein the “Termination Fee” is an amount
equal to US$1,000,000.

 

 49 

 

 

(c)          If this Agreement is terminated by the Company pursuant to
Section 4.2(d)(i) or Section 4.2(d)(ii), then the Purchaser shall pay the
Termination Fee to the Company by wire transfer to an account designated in
writing by the Company within three (3) Business Days after the date of such
termination.

 

(d)          In no event shall either Party be required to pay the Termination
Fee on more than one occasion. Each Party acknowledges that the agreements
contained in this Section 4.5 are an integral part of the transactions
contemplated by this Agreement. In the event that one Party shall fail to pay
the other party the Termination Fee, it shall also pay the out-of-pocket costs
and expenses actually incurred or accrued by the other Party (including fees and
expenses of counsel) in connection with the collection under and enforcement of
this Section 4.5, together with interest on such unpaid Termination Fee,
commencing on the date that the Termination Fee became due, at a rate per annum
equal to the prime rate as published in the national edition of The Wall Street
Journal.

 

Section 4.6           Indemnification. Subject to Section 4.1 and Section 4.4
hereof, each of the Company and the Purchaser (an “Indemnifying Party”) shall
indemnify and hold the other and its respective directors, officers and agents
(collectively, the “Indemnified Party”) harmless from and against any losses,
claims, damages, liabilities, judgments, fines, obligations, expenses and
liabilities of any kind or nature whatsoever, including but not limited to any
investigative, legal and other expenses incurred in connection with, and any
amounts paid in settlement of, any pending or threatened legal action or
proceeding, but excluding consequential damages, special or incidental damages,
indirect damages, punitive damages, lost profits, and diminution in value
(collectively, “Losses”) resulting from or arising out of: (i) the breach of any
representation or warranty of such Indemnifying Party contained in this
Agreement or in any schedule or exhibit hereto; or (ii) the violation or
nonperformance, partial or total, of any covenant or agreement of such
Indemnifying Party contained in this Agreement for reasons other than gross
negligence or willful misconduct of such Indemnified Party. Notwithstanding the
foregoing, the Indemnifying Party shall have no liability (for indemnification
or otherwise) with respect to any Losses in excess of the aggregate total of the
Purchase Price. In calculating the amount of any Losses of an Indemnified Party
hereunder, there shall be subtracted the amount of any insurance proceeds and
third-party payments received by the Indemnified Party with respect to such
Losses, if any.

 

 50 

 

 

Section 4.7           Notice of Claims; Procedures. If an Indemnified Party
makes any claim against an Indemnifying Party for indemnification under Section
4.6, the claim shall be in writing and shall state in reasonable detail the
facts upon which such Indemnified Party makes the claim. In the event of any
claim or demand asserted against an Indemnified Party by a third party upon
which the Indemnified Party may claim indemnification, (a) the Indemnified Party
shall give written notice of such claim promptly, and in any event within ten
(10) Business Days after the Indemnified Party becomes aware of the facts on
which the indemnification claim is made and (b) the Indemnifying Party shall
give written notice to the Indemnified Party within thirty (30) days after
receipt from the Indemnified Party of the claim referred to above, indicating
whether such Indemnifying Party intends to assume the defense of the claim or
demand. If an Indemnifying Party assumes such defense, (x) the Indemnifying
Party shall fully cooperate with such defense, (y) the Indemnifying Party shall
not be obligated to indemnify or reimburse the Indemnified Party for any costs
or expenses of defense (unless otherwise agreed in writing by the Indemnifying
Party or a conflict of interest exists that would make it inappropriate for the
Indemnified Party and Indemnifying Party to be represented by the same counsel)
and (z) the Indemnifying Party shall have the right to fully control and settle
or compromise the proceeding, provided, that, any such settlement or compromise
shall be permitted hereunder only with the written consent of the Indemnified
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
provided that no such consent shall be required if such settlement or compromise
does not (i) require the Indemnified Party to make any payment, (ii) contain any
equitable relief against the Indemnified Party and (iii) provide for any
admission of guilt, liability or wrongdoing on the part of the Indemnified
Party. If the Indemnifying Party elects not to assume the defense or fails to
make such an election with the 30-day period, the Indemnified Party may, at its
option, defend, settle, compromise or pay such action or claim; provided, that,
any such settlement or compromise shall be permitted hereunder only with the
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 4.8           Governing Law; Jurisdiction. This Agreement shall be
governed and interpreted in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof that would
require the application of the laws of any other jurisdiction. Each of the
Parties hereto (a) irrevocably and unconditionally submits to the exclusive
jurisdiction of the courts of the State of New York and any court of the United
States located in the Borough of Manhattan in New York City with respect to all
actions and proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby, (b) agrees that all claims with respect to any
such action or proceeding shall be heard and determined in such courts and
agrees not to commence any action or proceeding relating to this Agreement or
the transactions contemplated hereby except in such courts, (c) irrevocably
appoints Gary Loffredo, the General Counsel of the Company, as agent upon whom
process may be served in any such action or proceeding (d) irrevocably and
unconditionally waives any defense or objection to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waives any defense or
objection of an inconvenient forum, and (e) agrees that a final judgment in any
such action or proceeding that is no longer subject to appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

Section 4.9           Amendment. This Agreement shall not be waived, amended,
changed or modified in any respect, except by another agreement in writing
executed by the Parties hereto.

 

Section 4.10         Binding Effect. Subject to Section 4.11, this Agreement
shall inure to the benefit of, and be binding upon, the Company and the
Purchaser and their respective successors and permitted assigns.

 

 51 

 

 

Section 4.11         Assignment. Neither this Agreement nor any of the rights,
duties or obligations hereunder may be assigned by the Company or the Purchaser
without the express written consent of the other Party, except that the
Purchaser may assign all or any of its rights and obligations hereunder to any
wholly owned subsidiaries of Bison Capital Holding Company Ltd. without the
consent of the Company; provided that the Purchaser shall obtain the consent of
the Company, which will not be unreasonably withheld, prior to assigning any or
all of its rights and obligations hereunder to any third party prior to the
Closing. Any purported assignment in violation of the foregoing sentence shall
be null and void.

 

Section 4.12         Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the Party or Parties to whom notice is to be given, on the date sent if sent by
telecopier, on the next Business Day following delivery to Federal Express or
United Parcel Service properly addressed or on the fifth Business Day after
being mailed by the U.S. Postal Service if mailed by registered or certified
mail, return receipt requested, first class postage paid, and properly addressed
as follows:

 

If to Purchaser, at: Bison Entertainment Investment Limited   Unit 1501-2, 15/F,
Sino Plaza   255 Gloucester Road   Causeway Bay, Hong Kong   Attn:  Mr. Peng Jin
  Email:  Pengjin@bisonholding.com     With copy to: Shearman & Sterling LLP  
1460 El Camino Real, 2nd Floor   Menlo Park, CA 94025   Attn:  Alan Seem  
Email:  alan.seem@shearman.com     If to the Company, at: Cinedigm Corp.   902
Broadway, 9th Floor   New York, NY 10010   Attn:  Mr. Christopher J. McGurk    
With copy to: Kelley Drye & Warren LLP   101 Park Avenue   New York, New York
10178   Attn: Jonathan Cooperman and Merrill B. Stone

 

Any Party may change its address for purposes of this Section 4.12 by giving the
other Parties hereto written notice of the new address in the manner set forth
above.

 

 52 

 

 

Section 4.13         Legends. The Purchaser understands that the Purchase Shares
will be issued pursuant to an exemption from registration or qualification under
the Securities Act and applicable state securities laws, are “restricted
securities” as that term is defined in Rule 144 and except as set forth below,
the Purchase Shares shall bear any legend as required by the Delaware General
Corporation Law, the “blue sky” laws of any state, any legends required under
the Registration Rights Agreement or any other agreement between the Purchaser
and the Company, and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of all the Shares):

 

THE SECURITIES REPRESENTED HEREBY NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAW.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (2) TO
CINEDIGM CORP. OR ANY OF ITS SUBSIDIARIES, OR (3) PURSUANT TO ANOTHER EXEMPTION
FROM REGISTRATION UNDER THE ACT, AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.

 

Section 4.14         Removal of Legends. Subject to applicable law and the terms
of the Registration Rights Agreement, certificates evidencing the Purchase
Shares shall not be required to contain the legend set forth in Section 4.13
above (i) following any sale of such Purchase Shares pursuant an effective
registration statement under, and in compliance with the prospectus delivery
requirements under, the Securities Act, (ii) following any sale of such Purchase
Shares pursuant to Rule 144, (iii) if such Purchase Shares are eligible to be
sold, assigned or transferred under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Purchase Shares and without volume or manner-of-sale
restrictions (provided that the Purchaser provides the Company with reasonable
assurances that such Purchase Shares are eligible for sale, assignment or
transfer under Rule 144), or (iv) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC).

 

Section 4.15         Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

 

Section 4.16         Severability. If any provisions of this Agreement shall be
adjudicated to be illegal, invalid or unenforceable in any action or proceeding
whether in its entirety or in any portion, then such provision shall be deemed
amended, if possible, or deleted, as the case may be, from the Agreement in
order to render the remainder of the Agreement and any provision thereof both
valid and enforceable, and all other provisions hereof shall be given effect
separately therefrom and shall not be affected thereby.

 

Section 4.17         Headings. The headings of the various articles and sections
of this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

 53 

 

 

Section 4.18         Execution in Counterparts. For the convenience of the
Parties and to facilitate execution, this Agreement may be executed in one or
more counterparts, each of which may be transmitted electronically and shall be
deemed to be an original, but all of which together shall constitute but one and
the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 54 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

  COMPANY       CINEDIGM CORP.       By:   /s/ Christopher J. McGurk    
Name:  Christopher J. McGurk     Title:  Chief Executive Officer       PURCHASER
      BISON ENTERTAINMENT INVESTMENT LIMITED       By:   /s/ Peixin Xu     Name:
Peixin Xu     Title:  President and Director

 

[Signature Page to Purchase Agreement]

 

   

 

 

Final Form

 

Exhibit A

 

Form of Registration Rights Agreement

 

[Attached]

 

 56 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of [•], 2017, by and between Cinedigm Corp., a Delaware company (the “Company”)
and the purchasers listed on Schedule 1 attached hereto (the “Purchasers”). The
Company and each of the Purchasers have entered into either that certain Stock
Purchase Agreement dated as of [June 29], 2017 (the “Purchase Agreement”) by and
between the Company and Bison Entertainment Investment Limited or one of certain
other stock purchase agreements, each dated as of [•], 2017 (the “Other
Agreements”) by and between the Company and each other Purchaser. Terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement.

 

RECITALS

 

WHEREAS, the Company and each of the Purchasers have entered into the Purchase
Agreement or one of the Other Agreements, as applicable, pursuant to which the
Company will issue and sell and the Purchasers will purchase an aggregate of
20,000,000 shares (the “Purchased Shares”), of the Class A common stock of the
Company, par value US$0.001 per share (the “Class A Shares”), subject to the
terms and conditions thereof; and

 

WHEREAS, it is a condition to the Closing that, among other things, this
Agreement has been executed and delivered by the parties hereto.

 

NOW, THEREFORE, in consideration of the foregoing premises, mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

 

AGREEMENT

 

1.Definitions

 

For the purposes of this Agreement:

 

(a)Registrable Securities

 

“Registrable Securities” shall mean the Purchased Shares, together with any
Class A Shares obtained by each Purchaser or any party that controls, is
controlled by or is under common control with such Purchaser (a “Related
Transferee” of such Purchaser) through any stock split, stock dividend or any
similar issuance in respect of the Purchased Shares.

 

Notwithstanding the foregoing, “Registrable Securities” shall exclude (i) any
Registrable Securities sold by a person in a transaction in which rights under
this Agreement are not expressly assigned in accordance with this Agreement,
(ii) any Registrable Securities sold into the public market, whether sold
pursuant to Rule 144 (“Rule 144”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), or in a registered offering, or otherwise, or (iii)
any Registrable Securities upon becoming eligible for sale without restriction
by the holder thereof pursuant to Rule 144.

 

 57 

 

 

(b)The Outstanding Registrable Securities

 

The number of “the Outstanding Registrable Securities” means the number of Class
A Shares held by the Holders which are Registrable Securities.

 

(c)Holder

 

“Holder” shall mean any Purchaser and any permitted assignee of the Registrable
Securities to whom rights under this Agreement have been duly assigned in
accordance with this Agreement.

 

(d)Form S-3

 

“Form S-3” shall mean any such form under the 1933 Act being in effect on the
date hereof or any successor registration form under the 1933 Act subsequently
adopted by the Securities and Exchange Commission of the United States (the
“Commission”). Such form permits the inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the
Commission.

 

2.Demand Registration

 

(a)Request by Holders

 

Subject to Section 9 of this Agreement, if the Company shall receive a written
request from the Holders possessing collectively at least fifteen percent (15%)
of the Outstanding Registrable Securities that the Company file a registration
statement under the 1933 Act covering the registration of the resale of the
Registrable Securities pursuant to this Section 2, then the Company shall,
within ten (10) business days of the receipt of such written request, give
written notice of such request (“Request Notice”) to all the Holders, and use
its best efforts to effect, as soon as practicable, the registration under the
1933 Act of all Registrable Securities that the Holders request to be registered
in such registration by providing written notice to the Company within twenty
(20) days after receipt of the Request Notice, subject only to the limitations
set forth in this Section 2.

 

 58 

 

 

(b)Underwriting

 

If the Holders initiating the registration request under this Section 2
(“Initiating Holders”) intend to distribute the Registrable Securities covered
by their request by means of an underwriting, then they shall so advise the
Company as a part of their request made pursuant to this Section 2 and the
Company shall include such information in the written notice referred to in
Clause 2(a). In such an event, the right of any Holder to include his
Registrable Securities in such registration shall be conditional upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All the Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the managing underwriter or underwriters selected for
such underwriting by the Holders of a majority of the Registrable Securities
being registered and reasonably acceptable to the Company. Notwithstanding any
other provision of this Section 2, if the underwriter(s) advise(s) the Company
in writing that marketing factors require a limitation of the number of
securities to be underwritten, then the Company shall so advise all the Holders
of Registrable Securities which would otherwise be registered and underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the underwriting shall be reduced as required by the underwriter(s) and
allocated among the Holders of Registrable Securities on a pro rata basis
according to the number of the Outstanding Registrable Securities held by each
Holder requesting registration (including the Initiating Holders); provided,
however, that in any public offering of securities, the right of the
underwriter(s) to exclude shares (including Registrable Securities) from the
registration and underwriting as described above shall be restricted so that all
shares that are not Registrable Securities and are held by any other person,
including, without limitation, any person who is an employee, officer or
director of the Company (or any subsidiary of the Company) shall first be
excluded from such registration and underwriting before any Registrable
Securities are so excluded. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the underwriter(s), which notice shall be delivered at least ten
(10) business days prior to the effective date of the registration statement.
Any Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

 

(c)Maximum Number of Demand Registrations; Duration of Effectiveness

 

The Company shall be obligated to effect only three (3) such registrations
pursuant to this Section 2; provided, that a registration requested pursuant to
this Section 2 shall not be deemed to have been effected for purposes of this
Section 2(c) unless (i) it has been declared effective by the Commission, (ii)
it has remained effective for the period set forth below and (iii) the offering
of Registrable Securities pursuant to such registration is not subject to any
stop order, injunction or other order or requirement of the Commission (other
than any such stop order, injunction, or other requirement of the Commission
prompted by act or omission of the Holders of Registrable Securities) that has
not been withdrawn. The Company shall use its best efforts to keep effective any
registration effected pursuant to this Section 2 until the earlier of (i) that
date that all of the Registrable Securities registered thereon have been sold,
(ii) the date that the Holders whose Registrable Securities are included in such
registration notify the Company in writing that they will not make any further
sales thereunder, and (iii) 120 days from the effective date.

 

 59 

 

 

(d)Deferral

 

Notwithstanding the foregoing, if the Company furnishes to the Holder or Holders
initiating a registration request under this Section 2 a certificate signed by a
director of the Company stating that in the good faith judgment of the Board, it
would be materially detrimental to the Company and its shareholders for such
registration statement to be filed, then the Company shall have the right to
defer such filing for a period of not more than ninety (90) days after receipt
of the request of the Initiating Holders; provided, however, that the Company
may not utilize this right more than once in any twelve (12) month period.

 

(e)Expenses

 

All expenses incurred in connection with any registration, pursuant to this
Section 2, including without limitation all federal and “blue sky” registration,
filing and qualification fees, printer’s and accounting fees, and fees and
disbursements of counsel for the Company, shall be borne by the Company. Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of shares sold in
such registration other than for the account of the Company) of all discounts,
commissions or other amounts payable to underwriters or brokers, and the
Holders’ legal fees, in connection with such offering by the Holders.
Notwithstanding the foregoing, the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to this Section 2 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered, unless the Holders of
a majority of the Outstanding Registrable Securities agree that such
registration constitutes the use by the Holders of one (1) demand registration
pursuant to Section 2 (in which case such registration shall also constitute the
use by all Holders of Registrable Securities of one (1) such demand
registration); provided, further, however, that if at the time of such
withdrawal, the Holders have learned of a material adverse change in the
condition, business, or prospects of the Company not known to the Holders at the
time of their request for such registration and have withdrawn their request for
registration with reasonable promptness after learning of such material adverse
change, then the Holders shall not be required to pay any of such expenses and
such registration shall not constitute the use of a demand registration pursuant
to this Section 2.

 

3.Piggyback Registrations

 

Subject to Section 9 of this Agreement, the Company shall notify all the Holders
of Registrable Securities in writing at least thirty (30) days prior to filing
any registration statement under the 1933 Act for purposes of effecting a public
offering of securities of the Company (other than (i) a registration on Form S-4
or Form S-8, or any successor or other forms promulgated for similar purposes,
and (ii) demand registrations pursuant to Section 2) and will afford each such
Holder an opportunity to include in such registration statement all or any part
of the Registrable Securities then held by such Holder. Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by such Holder shall within twenty (20) days after receipt of
the above-described notice from the Company, so notify the Company in writing,
and in such notice shall inform the Company of the number of Registrable
Securities such Holder wishes to include in such registration statement. If a
Holder decides not to include all of its Registrable Securities in any
registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

 

 60 

 

 

(a)Underwriting

 

If a registration statement under which the Company gives notice under this
Section 3 is for an underwritten offering, then the Company shall so advise the
Holders. In such event, the right of any such Holder’s Registrable Securities to
be included in a registration pursuant to this Section 3 shall be conditional
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All the Holders proposing to distribute their Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude shares from the registration and the
underwriting, and the number of shares that may be included in the registration
and the underwriting shall be allocated, first to the Company, and second, to
each of the Holders requesting inclusion of their Registrable Securities in such
registration statement on a pro rata basis based on the total number of
Registrable Securities then held by each such Holder; provided, however, that
the right of the underwriter(s) to exclude shares (including Registrable
Securities) from the registration and underwriting as described above shall be
restricted so that all shares that are not Registrable Securities and are held
by any other person, excluding the Company but including, without limitation,
any person who is an employee, officer or director of the Company (or any
subsidiary of the Company) shall first be excluded from such registration and
underwriting before any Registrable Securities are so excluded. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

 

(b)Expenses

 

All expenses incurred in connection with a registration pursuant to this Section
3 (excluding underwriters’ and brokers’ discounts and commissions relating to
shares sold by the Holders and legal-fees of counsel for the Holders),
including, without limitation all federal and “blue sky” registration, filing
and qualification fees, printer’s and accounting fees, and fees and
disbursements of counsel for the Company, shall be borne by the Company.

 

(c)Not Demand Registration

 

Registration pursuant to this Section 3 shall not be deemed to be a demand
registration as described in Section 2 above. Except as otherwise provided
herein, there shall be no limit on the number of times the Holders may request
registration of Registrable Securities under this Section 3.

 

 61 

 

 

4.Form S-3 Registration

 

4.1         Subject to Section 9 of this Agreement, in case the Company shall,
at any time when it is eligible to use Form S-3, receive from the Holder(s) of a
majority of all the Outstanding Registrable Securities a written request or
requests that the Company effect a registration on Form S-3 and any related
qualification or compliance with respect to the resale of all or a part of the
Registrable Securities owned by such Holder or Holders, then the Company will:

 

(a)Notice

 

promptly give written notice of the proposed registration and the Holder’s or
Holders’ request therefor, and any related qualification or compliance, to all
other Holders of Registrable Securities;

 

(b)Registration

 

as soon as practicable, effect such registration and all such qualifications and
compliances as may be so requested and as would permit or facilitate the sale
and distribution of all or such portion of such Holders or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within twenty (20) days
after the Company provides the notice contemplated by paragraph (a) of this
Section 4.1; and

 

(c)Maximum Number of Form S-3 Registrations; Duration of Effectiveness

 

be obligated to effect (i) only one (1) such registration in any calendar year
pursuant to this Section 4, and (ii) no such registration with respect to any
Registrable Securities while any other such registration with respect to such
Registrable Securities pursuant to this Section 4 remains effective. The Company
shall use its best efforts to keep the Form S-3 continuously effective until the
date on which all Registrable Securities covered by the Form S-3 have been sold
thereunder in accordance with the plan and method of distribution disclosed in
the prospectus included in the Form S-3 or any amendment or supplement thereto,
or cease to constitute Registrable Securities.

 

4.2Expenses

 

The Company shall pay all expenses incurred in connection with each registration
requested pursuant to this Section 4 (excluding underwriters’ or brokers’
discounts and commissions relating to shares sold by the Holders and legal fees
of counsel for the Holders), including without limitation federal and “blue sky”
registration, filing and qualification fees, printer’s and accounting fees, and
fees and disbursements of counsel for the Company.

 

 62 

 

 

4.3Deferral

 

Notwithstanding the foregoing, if the Holder or Holders of a majority of all the
Outstanding Registrable Securities request the filing of a registration
statement pursuant to this Section 4 and the Company furnishes to such Holder or
Holders a certificate signed by a director of the Company stating that in the
good faith judgment of the Board, it would be materially detrimental to the
Company and its shareholders for such registration statement to be filed, then
the Company shall have the right to defer such filing for a period of not more
than ninety (90) days after receipt of the request of the initiating Holders;
provided, however, that the Company may not utilize this right more than once in
any twelve (12) month period.

 

4.4Not Demand Registration

 

Form S-3 registrations pursuant to this Section 4 shall not be deemed to be
demand registrations as described in Section 2 above. Except as otherwise
provided herein, there shall be no limit on the number of times the Holder or
Holders may request registration of Registrable Securities under this Section 4.

 

5.Obligations of the Company

 

Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall, as expeditiously as reasonably possible:

 

(a)Registration Statement

 

prepare and file with the Commission a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective;

 

(b)Amendments and Supplements

 

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
registration statement;

 

(c)Prospectuses

 

furnish to the Holders such number of conformed copies of the applicable
registration statement and each such amendment and supplement thereto (including
in each case all exhibits), and copies of a prospectus, including a preliminary
prospectus, if applicable, in conformity with the requirements of the 1933 Act,
and such other documents as they may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by them that are included in
such registration;

 

(d)Blue Sky

 

use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

 

 63 

 

 

(e)Underwriting

 

in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

 

(f)Notification

 

notify each Holder of Registrable Securities covered by such registration
statement at any time (i) when a prospectus relating thereto is required to be
delivered under the 1933 Act of the happening of any event as a result of which
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose, (iii) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Class A
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (iv) of any request by the Commission for
amendments or supplements to such Registration Statement or the prospectus
included therein or for additional information;

 

(g)Post-Effective Amendments

 

upon the occurrence of any event contemplated by Section 5(f)(i) above, promptly
prepare a post-effective amendment to such registration statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Holders, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Holders in accordance
with Section 5(f)(i) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders shall
suspend use of such prospectus and use their reasonable efforts to return to the
Company all copies of such prospectus (at the Company’s expense) other than
permanent file copies then in such Holder’s possession, and the period of
effectiveness of such registration statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date Holders shall have received such amended or supplemented
prospectus pursuant to this Section 5(g);

 

 64 

 

 

(h)Opinion and Comfort Letter

 

furnish, at the request of any Holder requesting registration of Registrable
Securities, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent auditors of the Company, in form and substance
as is customarily given by independent auditors to underwriters in an
underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders requesting registration, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities;

 

(i)Compliance with Securities Law

 

otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make earnings statements satisfying the
provisions of Section 11(a) of the 1933 Act generally available to the Holders
no later than 45 days after the end of any twelve-month period (or 90 days, if
such period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in an underwritten public
offering, or (ii) if not sold to underwriters in such an offering, beginning
with the first month of the Company’s first fiscal quarter commencing after the
effective date of the registration statement, which statements shall cover said
twelve-month periods; provided, however, that the filing with the Commission of
periodic reports on Form 10-K and Form 10-Q (including reports filed in
compliance with the time extensions permitted by Rule 12b-25 promulgated under
the 1933 Act) shall satisfy the requirements of this Section 5(i).

 

(j)Listing Applications

 

use its reasonable efforts to cause all such Registrable Securities to be listed
on each securities exchange or quotation system on which similar securities
issued by the Company are listed or traded;

 

(k)Company Disclosure

 

make reasonably available for inspection by the representatives of the Holders,
any underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by such
representatives or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
the Company’s officers, directors and employees to supply all relevant
information reasonably requested by such representative or any such underwriter,
attorney, accountant or agent in connection with the registration; and

 

 65 

 

 

(l)Transfer Agent

 

use reasonable efforts to procure the cooperation of the Company’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or the
underwriters.

 

6.Furnish Information

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2, 3 or 4 that the selling Holder or Holders shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them, other Company securities held by them, and the intended
method of disposition of such Registrable Securities as shall be required to
timely effect the registration of their Registrable Securities.

 

7.Indemnification

 

In the event any Registrable Securities are included in a registration statement
under Section 2, 3 or 4:

 

(a)By the Company

 

To the extent permitted by law the Company will indemnify and hold harmless each
Holder, the partners, officers and directors of each Holder, any underwriter (as
determined in the 1933 Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the 1933 Act or the
Securities Exchange Act of 1934, as amended (the “1934 Act”), against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the 1933 Act, the 1934 Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”):

 

(i)           any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; 

 

(ii)         the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, or

 

(iii)        any violation or alleged violation by the Company of the 1933 Act,
the 1934 Act, any federal or state securities law or any rule or regulation
promulgated under the 1933 Act, the 1934 Act or any federal or state securities
law in connection with the offering covered by such registration statement;

 

 66 

 

 

and the Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in paragraph 7(a) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder; and provided, further, that the Company
shall only be obligated to reimburse legal expenses for one counsel for all
Holders.

 

(b)By Selling Holders

 

To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the 1933 Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such Holder within
the meaning of the 1933 Act or the 1934 Act, against any losses, claims, damages
or liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such Holder, partner or
director, officer or controlling person of such other Holder may become subject
under the 1933 Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action: provided, however,
that the indemnity agreement contained in this paragraph 7(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; and provided, further, that the total
amounts payable in indemnity by a Holder under this paragraph 7(b) in respect of
any Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.

 

 67 

 

 

(c)Contribution

 

If the indemnification provided for in this Section 7 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person (as
defined in the 1934 Act) guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(d)Notice

 

Promptly after receipt by an indemnified party under this Section 7 of notice of
the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding; provided, however, that if the Company is the
indemnifying party, it shall only be obligated to pay for legal expenses for one
counsel for all Holders. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 7 to the extent the indemnifying party is prejudiced as
a result thereof, but the omission so to deliver written notice to the
indemnified party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 7.

 

 68 

 

 

(e)Survival

 

The obligations of the Company and the Holders under this Section 7 shall
survive until the fifth anniversary of the completion of any offering of
Registrable Securities in a registration statement, regardless of the expiration
of any statutes of limitation or extensions of such statutes.

 

8.No Registration Rights to Third Parties

 

Without the prior written consent of the Holders of a majority in interest of
the Outstanding Registrable Securities, the Company covenants and agrees that it
shall not grant, or cause or permit to be created, for the benefit of any person
or entity any registration rights of any kind (whether similar to the demand,
“piggyback” or Form S-3 registration rights described in this Agreement, or
otherwise) relating to shares or any other voting securities of the Company,
other than rights that are subordinate in right to the Holders.

 

9.Assignment

 

The registration rights under this Agreement may be assigned by any Holder:

 

(a)          only to a Related Transferee; and 

 

(b)          such Related Transferee shall have executed a written agreement
pursuant to which such person becomes a party to this Agreement and agrees to be
bound by all the provisions hereof.

 

10.Reports Under the 1934 Act

 

With a view to making available to the Holders the benefits of Rule 144 and any
other rule or regulation of the Commission that may at any time permit a Holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3, the Company agrees to:

 

(a)           make and keep current public information available, as those terms
are understood and defined in Rule 144, at all times after the date hereof; 

 

(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the 1934 Act; and

 

(c)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the current public information requirements of Rule 144,
and the reporting requirements of Sections 13 and 15(d) of the 1934 Act, or that
it qualifies as a registrant whose securities may be resold by holder(s) thereof
pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to avail any Holder of any rule or regulation of the
Commission that permits the selling of any such securities without registration
or pursuant to such form. 

 

 69 

 

 

11.Termination of the Company’s Obligations

 

The Company shall have no obligations pursuant to Sections 2, 3 and 4 with
respect to any Registrable Securities proposed to be sold by a Holder in a
registration pursuant to Section 2, 3 or 4 at the earlier of the date at which
such Holder (A) can sell all Registrable Securities held by it in compliance
with Rule 144 or (B) holds one percent (1%) or less of the Company’s outstanding
Class A Shares and all Registrable Securities held by such Holder (together with
any affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) can be sold in accordance with Rule 144 in any three (3) month period
without registration in compliance with Rule 144. In addition, the Company shall
have no obligations pursuant to Sections 2 and 4 hereof from and after such time
as the Holders in the aggregate beneficially own, directly or indirectly, less
than fifteen percent (15%) in number of the Purchased Shares.

 

12.Term and Amendment

 

(a)Term

 

This Agreement shall become effective immediately at the Closing, and will
terminate upon the earlier of (i) the written consent of the Holders of a
majority of the Registrable Securities then outstanding and entitled to the
registration rights set forth in this Agreement or (ii) the termination of the
Company’s obligations hereunder pursuant to Section 11 hereof.

 

(b)Amendment

 

Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holders of a
majority of the Registrable Securities then outstanding and entitled to the
registration rights set forth in this Agreement. Any amendment or waiver
effected in accordance with this Section 12 shall be binding upon all parties
hereto including any Holder who become a Holder in connection with an assignment
after the date hereof.

 

13.Severability

 

If at any time any one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable of performance in any respect, the validity,
legality, enforceability or performance of the remaining provisions hereof shall
not thereby in any way be affected or impaired, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

14.Entire Agreement

 

This Agreement constitutes the entire agreement and understanding between the
parties in connection with the subject matter of this Agreement and supersedes
all previous proposals, representations, warranties, agreements or undertakings
relating thereto whether oral, written or otherwise and no party hereto has
relied or is entitled to rely on any such proposals, representations,
warranties, agreements or undertakings.

 

 70 

 

 

15.Specific Performance.

 

The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

 

16.Counterparts

 

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which may be electronically transmitted and,
when so executed and delivered, shall be an original but all the counterparts
shall together constitute one and the same instrument.

 

17.Notices and Other Communication

 

Any notice or other communication to be given under this Agreement shall be in
writing and may be sent by post or delivered by hand or given by facsimile,
electronic mail or by courier to the address from time to time designated, the
initial address and fax number so designated by each party being set out in
Schedule 2 attached hereto. Any such notice or communication shall be sent to
the party to whom it is addressed and must contain sufficient reference and/or
particulars to render it readily identifiable with the subject-matter of this
Agreement. If so delivered by email, hand or given by facsimile such notice or
communication shall be deemed received on the date of dispatch and if so sent by
post shall be deemed received three (3) business days after the date of dispatch
(in the case of local mail) and five (5) business days after the date of
dispatch (in the case of overseas registered/certified mail).

 

Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed, but the
absence of such confirmation shall not affect the validity of any such
communication.

 

18.Governing Law and Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
State of New York without reference to its conflicts of laws provisions that
would require the application of the laws of any other jurisdiction and the
parties irrevocably submit to the non-exclusive jurisdiction of the New York
courts in respect of this Agreement.

 

19.Recapitalization, Exchanges, Etc. Affecting the Shares.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

 

20.Aggregation of Shares

 

All Registrable Securities held or acquired by any person that controls, is
controlled by or is under common control with any Purchaser shall be aggregated
together with respect to such Purchaser for the purpose of determining the
availability of any rights under this Agreement.

 

[Signature Page to Follow]

 

 71 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

  COMPANY       CINEDIGM CORP.       By:       Name: Christopher J. McGurk    
Title: Chief Executive Officer

 

[SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT]

 

   

 

 

  PURCHASER       BISON ENTERTAINMENT INVESTMENT LIMITED       By:       Name:  
  Title:

 

 73 

 

 

  PURCHASER       [NAME]       By:       Name:     Title:

 

 74 

 

 

  PURCHASER       [NAME]       By:       Name:     Title:

 

 75 

 

 

  PURCHASER       [NAME]       Name:   Title:

 

 76 

 

 

SCHEDULE 1

PURCHASERS

 

Name   Initial Number of Registrable Securities Bison Entertainment Investment
Limited     [•]     [•]     [•]          

 

   

 

 

SCHEDULE 2

ADDRESSES AND FAX NUMBERS FOR NOTIFICATION

 

1. Name : Bison Entertainment Investment Limited   Address:

Unit 1501-2, 15/F, Sino Plaza

255 Gloucester Road

Causeway Bay, Hong Kong

  Attention: Mr. Peng Jin   Email: Pengjin@bisonholding.com         With a copy
to:     Name: Shearman & Sterling LLP   Address:

1460 El Camino Real, 2nd Floor

Menlo Park, CA 94025

  Attention: Alan Seem   Email: alan.seem@shearman.com   Fax No.: 650-838-5172  
    2. Name: Cinedigm Corp.   Address:

902 Broadway, 9th Floor

New York, NY 10010

  Attention: Christopher J. McGurk   Email: cmcgurk@cinedigm.com   Fax No.:
212-598-4895         With a copy to:     Name: Kelley Drye & Warren LLP  
Address:

101 Park Avenue

New York, New York 10178

  Attention: Jonathan Cooperman and Merrill B. Stone   Email:
jcooperman@kelleydrye.com; mstone@kelleydrye.com   Fax No.: 212-808-7897      
3. Name :     Address:     Attention:     Email:     Fax No.:           With a
copy to:     Name:     Address:     Attention:  

 

   

 

 

  Email:     Fax No.:         4. Name :     Address:     Attention:     Email:  
  Fax No.:           With a copy to:     Name:     Address:     Attention:    
Email:     Fax No.:         5. Name :     Address:     Attention:     Email:    
Fax No.:           With a copy to:     Name:     Address:     Attention:    
Email:     Fax No.:  

 

   

 

 

Exhibit B

 

Form of Voting Agreement

 

[Attached]

 

 80 

 

 

CINEDIGM CORP.

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of [●], 2017, by and between
Cinedigm Corp. (the “Company”) and _____________ (the “Voting Party”). For
purposes of this Agreement, capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Stock Purchase Agreement
(as defined below).

 

RECITALS

 

WHEREAS, on the date hereof (the “Closing Date”), Bison Entertainment Investment
Limited (the “Purchaser”) is purchasing from the Company up to 20,000,000 shares
of Class A common stock, par value $0.001 per share (the “Common Stock”)
pursuant to a Stock Purchase Agreement, dated as of [June 29], 2017 (the “Stock
Purchase Agreement”); and

 

WHEREAS, the Voting Party currently owns and/or controls shares of the Class A
Common Stock; and

 

WHEREAS, the Voting Party is providing this Agreement pursuant to the Stock
Purchase Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Agreement to Vote. During the term of this Agreement and to the extent he or
she is entitled under the Company’s constituent or organizational documents or
agreements to vote on such matter, the Voting Party agrees to vote all
securities of the Company that may vote in the election of the Company’s
directors that such Voting Party owns or controls from time to time (hereinafter
referred to as the “Voting Shares”) in accordance with the provisions of this
Agreement, whether at an annual or special meeting of stockholders or any class
or series of stockholders or by written consent.

 

2. Election of Board of Directors.

 

2.1 Voting. During the term of this Agreement, and subject to the Company’s
constituent or organizational documents or agreements, each Voting Party agrees
to vote all Voting Shares to (i) maintain the size of the Company’s Board of
Directors at seven (7) persons, and (ii) in favor of any Bison Designee
designated in accordance with Section 3.12 of the Stock Purchase Agreement with
respect to:

  

(a) the appointment to the Board of Directors upon the Closing;

 

 81 

 

 

(b) the election to the Board of Directors at any meeting of stockholders at
which directors are to be elected; and

 

(c)  the appointment to fill any vacancy created by the failure of any Bison
Designee to complete a term on the Board of Directors;

 

in each case, so long as the Bison Designee subject to election or appointment
satisfies the Company’s normal procedures regarding suitability of director
nominees.

 

2.2 Other Obligations. The obligations of the Voting Party pursuant to this
Section 2 shall include any stockholder vote to amend the Amended and Restated
Certificate of Incorporation, as amended, and/or Amended and Restated Bylaws, as
amended, of the Company as required to effect the intent of this Agreement. Each
of the Voting Parties and the Company agree not to take any actions that would
materially and adversely affect the provisions of this Agreement and the
intention of the parties with respect to the composition of the Company’s Board
of Directors as stated herein and in the Stock Purchase Agreement. The parties
acknowledge that the fiduciary duties of each member of the Company’s Board of
Directors are to the Company’s stockholders as a whole.

 

3. Successors in Interest of the Voting Parties and the Company. The provisions
of this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of the Voting Party’s Voting Shares or any voting
rights therein, unless (i) such Voting Shares are sold into the public markets
(a “Sale”), (ii) such Voting Shares are transferred as a bona fide charitable
gift to an unrelated third party non-government or non-profit organizations (a
“Gift”), or (iii) such Voting Shares are distributed to limited partners in the
ordinary course of business of a fund owned or controlled by the undersigned (a
“Distribution”). Each Voting Party shall not, and the Company shall not, permit
the transfer of any Voting Party’s Voting Shares (except for Sales, Gifts and
Distributions), unless and until the person to whom such securities are to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Voting Party hereunder. For the
avoidance of doubt, no such additional written agreement shall be required if
Voting Shares that are transferred remain under the control of the relevant
Voting Party.

   

4. Covenants. The Voting Party agrees to take all actions appropriate for such
Voting Party to cause the nomination of the Bison Designees in accordance with
Section 3.12 of the Stock Purchase Agreement, for election and appointment as
directors of the Company. The Voting Party will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
performed by such Voting Party hereunder, but will at all times in good faith
assist in the carrying out of all of the provisions of this Agreement and in the
taking of all such actions as may be necessary or appropriate in order to
protect the rights of each Voting Party hereunder against impairment.

 

 82 

 

 

5. Irrevocable Proxy and Power of Attorney. The Voting Party hereby grants a
power of attorney to the Chief Executive Officer of the Company, the Chief
Financial Officer of the Company, and the Secretary of the Company, or any of
them from time to time, or their designees, as the Voting Party’s true and
lawful proxy and attorney, with the power to act alone and with full power of
substitution (each a “Proxy Holder”), to vote (or consent pursuant to an action
by written consent of the stockholders, if applicable) with respect to the
matters set forth under Section 2 hereof, and hereby authorizes each Proxy
Holder to represent and vote, if and only if the Voting Party (i) fails to vote,
or (ii) attempts to vote (whether by proxy, in person or by written consent), in
a manner which is inconsistent with the terms of this Agreement, all of such
party’s Voting Shares in favor of maintaining the size of the Board of Directors
of the Company or election of persons as members of the Board determined
pursuant to and in accordance with the terms and provisions of Sections 2 of
this Agreement or to take any action necessary to effect Section 2,
respectively, of this Agreement. Each of the proxy and power of attorney granted
pursuant to the immediately preceding sentence is given in consideration of the
agreements and covenants of the Company and the parties in connection with the
transactions contemplated by this Agreement and, as such, each is coupled with
an interest and shall be irrevocable unless and until this Agreement terminates
or expires pursuant to Section 9 hereof. The Voting Party hereto hereby revokes
any and all previous proxies or powers of attorney with respect to the Voting
Shares and shall not hereafter, unless and until this Agreement terminates or
expires pursuant to Section 9 hereof, purport to grant any other proxy or power
of attorney with respect to any of the Voting Shares, deposit any of the Voting
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any Person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Voting Shares, in each case, with respect to any of the
matters set forth herein.

  

6. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 

7. Manner of Voting. The voting of Voting Shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

8. Termination. This Agreement shall terminate and be of no further force or
effect (i) upon the written consent of the Purchaser, (ii) automatically and
without any further action by the parties hereto upon (x) the voluntary or
involuntary filing of a bankruptcy petition of the Company or (y) the
dissolution of the Company in accordance with applicable law, or (iii) when the
Voting Party ceases to be a director, officer, or strategic advisor of the
Company, or ceases to, directly or indirectly, hold any Voting Shares, as
applicable.  Nothing in this Section 9 shall be deemed to release any party from
any liability for any fraud or willful breach of this Agreement occurring prior
to the termination hereof or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement. 

 

 83 

 

 

9.  Amendments and Waivers. Except as otherwise provided herein, additional
parties may be added to this Agreement pursuant to Section 3 hereof. No
provision of this Agreement may be amended and no observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively).

 

10. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by the Voting Party shall become Voting
Shares for purposes of this Agreement.

 

11.  Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

12. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions that would require the application of the laws of any other
jurisdiction.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which may be electronically transmitted and shall be deemed an original,
and all of which together shall constitute one instrument.

 

14. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

15. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Signature Page Follows]

 

 84 

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

  COMPANY       CINEDIGM CORP.       By:       Name:       Title:  

 

  VOTING PARTY       [●]       By:       Name:       Title:  

 

 85 

 

 

Exhibit C

 

Form of Amended and Restated Certificate of Incorporation

 

[Attached]

 

 86 

 

 

FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF
CINEDIGM CORP.

 

Gary Loffredo, Secretary of the herein named Corporation, hereby certifies that:

 

1.               The present name of the corporation (hereinafter called the
“Corporation”) is Cinedigm Corp.

 

2.               The date of filing of the Fourth Amended and Restated
Certificate of Incorporation of the Corporation with the Secretary of State of
the State of Delaware is November 14, 2003. The date of filing of the Third
Amended and Restated Certificate of Incorporation of the Corporation with the
Secretary of State of the State of Delaware is November 21, 2001. The date of
filing of the Second Amended and Restated Certificate of Incorporation of the
Corporation with the Secretary of State of the State of Delaware is October 19,
2001. The date of filing of the Restated Certificate of Incorporation of the
Corporation with the Secretary of State of the State of Delaware is August 14,
2001. The date of filing the original Certificate of Incorporation of the
Corporation with the Secretary of State of the State of Delaware is March 31,
2000.

 

3.               The provisions of the Fourth Amended and Restated Certificate
of Incorporation of the Corporation are hereby amended, restated and integrated
into the single instrument that is hereinafter set forth, and that is entitled
the Fifth Amended and Restated Certificate of Incorporation of the Corporation
without any further amendments other than the amendments herein certified (the
“Fifth Amended and Restated Certificate of Incorporation”).

 

4.               This Fifth Amended and Restated Certificate of Incorporation
herein certified has been duly adopted in accordance with the provisions of
Sections 228, 242 and 245 of the General Corporation Law of the State of
Delaware. Prompt written notice of the adoption of the amendment herein
certified has been given to those stockholders who have not consented in writing
thereto, as provided in Section 228 of the General Corporation Law of the State
of Delaware.

 

5.               The Certificate of Incorporation, as amended and restated
herein, shall, at the effective time of this Fifth Amended and Restated
Certificate of Incorporation, read as follows:

 

FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

OF

 

CINEDIGM CORP.

 

FIRST: Name: The name of the Corporation is: Cinedigm Corp.

 

 87 

 

 

SECOND: Address: The address of the Corporation’s registered office in the State
of Delaware is 2711 Centerville Road, Suite 400, Wilmington, County of New
Castle, Delaware 19808. The name of the agent at such address is Corporation
Service Company.

 

THIRD: Purpose: The purpose of the Corporation is to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware.

 

FOURTH: Capitalization:

 

Section 4.1 Authorized Shares.

 

The total number of shares of capital stock that the Corporation shall have
authority to issue is seventy-five million (75,000,000) shares as follows: (i)
sixty million (60,000,000) shares of common stock, of which sixty million
(60,000,000) shares shall be Class A Common Stock, par value $0.001 per share
(the “Class A Common Stock”); and (ii) fifteen million (15,000,000) shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”) of which
twenty (20) shares shall be “Series A Preferred Stock,” and 14,999,980 of which
the Board of Directors shall have the authority by resolution or resolutions to
fix all of the powers, preferences and rights, and the qualifications,
limitations and restrictions of the Preferred Stock permitted by the Delaware
General Corporation Law and to divide the Preferred Stock into one or more class
and/or classes and designate all of the powers, preferences and rights, and the
qualifications, limitations and restrictions of each class permitted by the
Delaware General Corporation Law.

 

Section 4.2 Class A Common Stock.

 

Except as otherwise provided by law or this Fifth Amended and Restated
Certificate of Incorporation, as amended from time to time (this “Certificate of
Incorporation”), the holders of the Class A Common Stock shall be entitled to
one vote per share on all matters to be voted on by the stockholders of the
Corporation.

 

 88 

 

 

Section 4.3       Series A Preferred Stock

 

Section 4.3.1.     Dividend Rights. The holders of Series A Preferred Stock
shall be entitled to receive dividends, but only out of funds that are legally
available therefor, at the rate of 10% of the Series A Original Issue Price (as
defined below) per annum on each outstanding share of Series A Preferred Stock
(as adjusted for any stock dividends, combinations, splits, recapitalizations
and the like with respect to such shares). The original issue price of the
Series A Preferred Stock shall be $500,000 per share (the “Series A Original
Issue Price”). For any share of Series A Preferred Stock, such dividends shall
begin to accrue commencing upon the first date such share is issued and becomes
outstanding (the “Original Issue Date”) and shall be payable in cash or, at the
Corporation’s option, by converting the cash amount of such dividends into Class
A common stock, par value $0.001 per share (the “Class A Common Stock”), based
on the value of the Class A Common Stock equal to (i) so long as the sum of the
number of shares of Class A Common Stock issued by the Corporation that would be
integrated with the other shares of Class A Common Stock issued under this
Paragraph 1 under the rules of the NASDAQ Stock Market plus the number of shares
of Class A Common Stock issued under this Paragraph 1 does not exceed 5,366,529
shares (as shall be adjusted for stock splits), the price determined by the
daily volume weighted average price per share of the Class A Common Stock on its
principal trading market as reported by Bloomberg Financial L.P. (the “VWAP”)
for the five (5) day Trading Day (as defined below) period ending on the Trading
Day (as defined below) immediately preceding the Dividend Payment Date (as
defined below), of the Corporation, and (ii) thereafter, the greater of the Book
Value Per Share (as defined below) or Market Value Per Share (as defined below)
(the greater of those two amounts, the “Market Price”), as measured on the
Original Issue Date for the initial issuance of shares of Series A Preferred
Stock in connection with any shares of Series A Preferred Stock that would be
integrated under the rules of the NASDAQ Stock Market. The dividends shall be
payable in arrears (a) first, on the earlier of (x) September 30, 2010 or (y)
the last day of the calendar quarter during which the Corporation ceases to be
contractually prohibited from paying such dividends, and thereafter (b)
quarterly on the last day of each calendar quarter beginning in the calendar
quarter following such initial dividend payment date and continuing until such
shares of Series A Preferred Stock are redeemed (each, a “Dividend Payment
Date”), provided, that, if any such Dividend Payment Date is not a Business Day
(as defined below), then any such dividend shall be payable on the next Business
Day. Such dividends shall accrue day-by-day and shall be cumulative, whether or
not declared by the Board of Directors and whether or not there shall be funds
legally available for the payment of dividends. The term “Business Day” means
any day other than a Saturday, a Sunday or a day on which banking institutions
in the New York, New York are authorized or required by law to be closed. Until
it has paid all dividends on the Series A Preferred Stock as contemplated in
this Certificate of Designations, the Corporation may not pay dividends on the
Common Stock or any other stock of the Corporation hereafter created that is
junior in terms of dividend rights, redemption or liquidation preference to the
Series A Preferred Stock (together with the Common Stock, “Junior Stock”). The
term “Trading Day” means any day on which the Class A Common Stock is traded on
its principal market; provided that the “Trading Day” shall not include any day
on which the principal market is open for trading for less than 4.5 hours. The
terms “Book Value Per Share” and “Market Value Per Share” shall be determined in
accordance with the rules of The NASDAQ Stock Market, as in effect on the date
of this Certificate of Designations.

 

Section 4.3.2.     Voting Rights. Except as otherwise provided herein or as
required by law, the holders of Series A Preferred Stock will not have the right
to vote on matters brought before the stockholders of the Corporation.

 

Section 4.3.3.     Liquidation Rights. Upon any liquidation, dissolution, or
winding up of the Corporation, whether voluntary or involuntary, before any
distribution or payment shall be made to the holders of any Junior Stock,
subject to the rights of any series of Preferred Stock that may from
time-to-time come into existence and which is expressly senior to the rights of
the Series A Preferred Stock, the holders of Series A Preferred Stock shall be
entitled to be paid in cash out of the assets of the Corporation an amount per
share of Series A Preferred Stock equal to 100% of the Series A Original Issue
Price (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares), plus accrued but
unpaid dividends (the “Liquidation Preference”), for each share of Series A
Preferred Stock held by each such holder. If, upon any such liquidation,
dissolution, or winding up, the assets of the Corporation shall be insufficient
to make payment in full of the Liquidation Preference to all holders of Series A
Preferred Stock, then such assets shall be distributed among the holders of
Series A Preferred Stock at the time outstanding, ratably in proportion to the
full amounts to which they would otherwise be respectively entitled.

 

 89 

 

 

Section 4.3.4.     Conversion Rights. Except as otherwise provided herein or as
required by law, the holders of Series A Preferred Stock will have no rights
with respect to the conversion of the Series A Preferred Stock into shares of
Class A Common Stock or any other security of the Corporation.

 

Section 4.3.5.     Redemption. The Series A Preferred Stock may be redeemed by
the Corporation at any time after the second anniversary of the Original Issue
Date (the “Redemption Date”) upon thirty (30) days advance written notice (a
“Notice of Redemption”) to the holder, for a price equal to One Hundred and Ten
Percent (110%) of the Liquidation Preference (which Liquidation Preference shall
include, for avoidance of doubt, all accrued but unpaid dividends payable to the
holder of the Series A Preferred Stock for the period between the Notice of
Redemption and the Redemption Date) (the “Callable Amount”), payable in cash or,
at the Corporation’s option, so long as the closing price of the Class A Common
Stock is $2.18 or higher (as shall be adjusted for stock splits) for at least
(90) consecutive Trading Days ending on the Trading Day immediately prior to the
Notice of Redemption, by converting such Callable Amount into Class A Common
Stock at the Market Price, as measured on the Original Issue Date for the
initial issuance of shares of Series A Preferred Stock in connection with any
shares of Series A Preferred Stock that would be integrated under the rules of
the NASDAQ Stock Market. The Corporation will indicate on a Notice of Redemption
whether the Corporation will redeem the Series A Preferred Stock to be so
redeemed in cash or, if so permitted under the immediately preceding sentence,
in Class A Common Stock.

 

Section 4.3.6.     Amendment. None of the powers, preferences and relative,
participating, optional and other special rights of the Series A Preferred Stock
as provided in this Certificate of Designations or in the Certificate of
Incorporation shall be amended in any manner that would alter or change the
powers, preferences, rights or privileges of the holders of Series A Preferred
Stock so as to affect them adversely without the affirmative vote of the holders
of at least four-fifths of the outstanding shares of Series A Preferred Stock,
voting as a separate class.

 

FIFTH: Voting: The holders of the Common Stock shall be entitled to vote on all
matters submitted to a vote of the stockholders of the Corporation for each
share held by such holders in accordance with Section 4 hereof.

 

SIXTH: The Corporation is to have perpetual existence.

 

SEVENTH: In furtherance and not in limitation of the powers conferred by
statute, the board of directors of the Corporation is expressly authorized to
adopt, amend or repeal the by-laws of the Corporation.

 

 90 

 

 

EIGHTH: Meetings of stockholders may be held within or without the State of
Delaware, as the by-laws of the Corporation may provide. The books of the
Corporation may be kept (subject to any provision contained in any statute)
outside the State of Delaware at such place or places as may be designated from
time to time by the board of directors of the Corporation or in the by-laws of
the Corporation. Elections of directors need not be by written ballot unless the
by-laws of the Corporation shall so provide.

 

NINTH: The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in any manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

TENTH: The Corporation shall indemnify, to the fullest extent now or hereafter
permitted by law, each director, officer or other authorized representative of
the Corporation who was or is made a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
is or was an authorized representative of the Corporation, against all expenses
(including attorneys’ fees and disbursements), judgments, fines (including
excise taxes and penalties) and amounts paid in settlement actually and
reasonably incurred by him in connection with such action, suit or proceeding.

 

A director of the Corporation shall not be personally liable to the Corporation
or its stockholders for monetary damages for breach of fiduciary duty as a
director; provided, however, that this provision shall not eliminate or limit
the liability of a director to the extent that such elimination or limitation of
liability is expressly prohibited by the Delaware General Corporation Law as in
effect at the time of the alleged breach of duty by such director.

 

Any repeal or modification of this Article by the stockholders of the
Corporation shall not adversely affect any right or protection existing at the
time of such repeal or modification to which any person may be entitled under
this Article. The rights conferred by this Article shall not be exclusive of any
other right which the Corporation may now or hereafter grant, or any person may
have or hereafter acquire, under any statute, provision of this Certificate of
Incorporation, by-law, agreement, vote of stockholders or disinterested
directors or otherwise. The rights conferred by this Article shall continue as
to any person who shall have ceased to be a director or officer of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of such person.

 

For the purposes of this Article, the term “authorized representative” shall
mean a director, officer, employee or agent of the Corporation or of any
subsidiary of the Corporation, or a trustee, custodian, administrator,
committeeman or fiduciary of any employee benefit plan established and
maintained by the Corporation or by any subsidiary of the Corporation, or a
person who is or was serving another Corporation, partnership, joint venture,
trust or other enterprise in any of the foregoing capacities at the request of
the Corporation.

 

Executed on [____________] [__], 2017

 

      [Name], [Title]

 

 91 

 

 

Exhibit D

 

Form of Escrow Agreement

 

[Attached]

 

 92 

 

 



[logo_ex10-3.jpg]

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT, dated as of [June 29], 2017 (together with Schedule A
hereto, this “Agreement”), is by and among CINEDIGM CORP., a corporation
organized under the laws of the State of Delaware (the “Company”); BISON
ENTERTAINMENT INVESTMENT LIMITED, a company organized under the laws of the
British Virgin Islands (the “Purchaser”); and AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, a New York limited liability trust company, with principal offices
located at 6201 15th Avenue, Brooklyn, New York, 11219 (“Escrow Agent”).

 

WHEREAS, Purchaser and the Company entered into that certain Stock Purchase
Agreement (as amended or supplemented from time to time, including all
attachments, schedules and exhibits thereto, the “Underlying Agreement”), dated
as of [June 29], 2017, pursuant to which, subject to the terms and conditions
thereof, Purchaser agreed to purchase the number of shares of the Class A common
stock of the Company established therein;

 

WHEREAS, Section 1.5 of the Underlying Agreement provides that Purchaser shall
deposit the Escrow Funds (defined below) in a segregated escrow account titled
in the name of Escrow Agent (the “Escrow Account”) for the benefit of the
Company and Purchaser to be held by the Escrow Agent until the Closing (as
defined in the Underlying Agreement) or as otherwise set forth therein for the
purpose of securing obligations of Purchaser established therein;

 

WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds
deposited with it and the earnings thereon in accordance with the terms of this
Agreement;

 

WHEREAS, Purchaser and the Company have appointed the Representatives (as
defined below) to represent them for all purposes in connection with this
Agreement (including the Escrow Funds); and

 

WHEREAS, in order to establish the Escrow Funds and otherwise to effect the
provisions of the Underlying Agreement, the parties hereto have entered into
this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:

 

1.Definitions. The following terms shall have the meanings indicated or referred
to below, inclusive of their singular and plural forms, except where the context
requires otherwise.  Unless the context requires otherwise, all references to
“years,” “months,” or “days” shall mean “calendar years,” “calendar months,” and
“calendar days.”  References in this Agreement to “including” shall mean
“including, without limitation,” whether or not so specified.  Any term not
defined below which is initially capitalized in this Agreement shall have the
meaning ascribed to it in this Agreement. Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed thereto in the
Underlying Agreement.

 

 93 

 

 

“Affiliate” means, with respect to any person, (a) a person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such person, (b) any person of which such person is
the beneficial owner of a twenty-five percent (25%) or greater interest, or (c)
any person which acquires all or substantially all of the assets of such
person.  A person is deemed to control another person if such person, directly
or indirectly, has the power to direct the management, operations or business of
such person.  The term “beneficial owner” is to be determined in accordance with
Rule 13d-3 of the Securities Exchange Act of 1934, as amended.

 

“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

 

“Company Representative” shall mean the person so designated on Schedule A
hereto or any other person designated in a writing signed by the Company and
delivered to Escrow Agent and Purchaser Representative in accordance with the
notice provisions of this Agreement, to act as the Company’s representative
under this Agreement.

 

“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement; provided that any earnings thereon (including
interest) shall not become part of the Escrow Funds and shall be disbursed in
accordance with terms set forth in Section 4(a) or Section 4(b), as the case may
be.

 

“Joint Written Direction” shall mean a written direction executed by the
Representatives (as defined below) and directing Escrow Agent to disburse all or
a portion of the Escrow Funds or to take or refrain from taking an action
pursuant to this Agreement.

 

“Purchaser Representative” shall mean the persons so designated on Schedule A
hereto or any other person designated in a writing signed by Purchaser and
delivered to Escrow Agent and Company Representative in accordance with the
notice provisions of this Agreement, to act as Purchaser’s representative under
this Agreement.

 

“Purchaser Written Instruction” shall mean a written direction executed by a
Purchaser Representative and instructing Escrow Agent to disburse all or a
portion of the Escrow Funds in accordance with Section 4(a) below or to take or
refrain from taking any action pursuant to this Agreement.

 

“Representatives” shall mean the Company Representative and Purchaser
Representative, collectively.

 

2.Appointment of and Acceptance by Escrow Agent. The Company and Purchaser
hereby appoint Escrow Agent to serve as escrow agent hereunder. Escrow Agent
hereby accepts such appointment and, upon receipt of the Escrow Funds, by wire
transfer of immediately available funds or by check in accordance with Section 3
below, agrees to hold, invest and disburse Escrow Funds in accordance with this
Agreement. Notwithstanding the foregoing, if the Escrow Funds are transferred to
Escrow Agent by check in accordance with Section 3 below, Escrow Agent shall not
accept such appointment as escrow agent hereunder until such check has cleared
the banking system.

 

 94 

 

 

3.Deposit of Escrow Funds. Purchaser will transfer the Escrow Funds, no later
than July 10, 2017, in the amount set forth on Schedule A hereto to Escrow
Agent, by wire transfer of immediately available funds or by check, to the
segregated account of Escrow Agent referenced on Schedule A hereto.

 

4.Disbursements of Escrow Funds.

 

Release to Purchaser. In the event that (i) the Company has not, by the date
that is thirty (30) days after the execution date of the Underlying Agreement,
entered into Exchange Agreements acceptable to the Purchaser with Persons that
hold in the aggregate at least 67% of the outstanding principal amount of the
Convertible Notes for the exchange of such Convertible Notes, or (ii) the
Closing does not occur by the Outside Date or the Underlying Agreement is
terminated pursuant to Section 4.2 thereof, the Purchaser shall have the right
to deliver a Purchaser Written Instruction to the Escrow Agent, with copy to the
Company, instructing the Escrow Agent to release the Escrow Funds to Purchaser,
and unless the Company shall have delivered a written objection to such release
to Purchaser and the Escrow Agent within three (3) Business Days after
Purchaser’s written notice is delivered to the Company and the Escrow Agent,
then the Escrow Agent shall release 100% of the Escrow Funds plus any earnings
(including interest) accrued thereon to Purchaser by wire transfer of
immediately available funds to a bank account designated by Purchaser in such
Purchaser Written Instruction promptly (and in no event no later than five (5)
Business Days) following the delivery date of such Purchaser Written
Instruction. If the Company delivers such a written objection to Purchaser and
the Escrow Agent, the Escrow Agent shall be authorized to withhold distribution
of the Escrow Funds until such further time as the Escrow Agent receives a Joint
Written Direction from the Purchaser and the Company or a judgment, order issued
or process entered by a court of competent jurisdiction with respect to the
Escrow Funds.

 

Release on Closing. Except in case of release to Purchaser pursuant to Section
4(a) above, on or prior to the Closing, the Company and Purchaser shall deliver
a Joint Written Direction to the Escrow Agent, instructing the Escrow Agent to
release (i) to holders of the Convertible Notes such amount as set forth in such
Joint Written Instruction, and (ii) the balance of the Escrow Funds plus any
earnings (including interest) accrued thereon, if any, to the Company. Such
Joint Written Direction shall contain the names of the holders of the
Convertible Notes, as well as wire instructions or addresses to which the funds
shall be sent. The Escrow Agent shall release the disbursements under this
Section 4(b) promptly (and in no event more than three (3) Business Days)
following the delivery date of the relevant Joint Written Direction.

 

 95 

 

 

Return of Payment. In the event that Escrow Agent makes any payment to any party
or Person pursuant to this Escrow Agreement and for any reason such payment (or
any portion thereof) is required to be returned to the Escrow Account or another
Person or is subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a receiver, trustee or
other party under any bankruptcy or insolvency law, other federal or state law,
common law or equitable doctrine, then the recipient shall repay to the Escrow
Agent upon written request the amount so paid to it.

 

Fees and Other Amounts. All disbursements of Escrow Funds shall be subject to
the fees, costs, expenses and other amounts due to Escrow Agent and any other
Indemnified Party (as defined below) hereunder.

 

5.Suspension of Performance; Disbursement into Court. If, at any time, (i) there
shall exist any dispute between or among the Company, Purchaser and/or either of
the Representatives with respect to the holding or disposition of all or any
portion of the Escrow Funds or any other obligations of Escrow Agent hereunder,
(ii) Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction,
the proper disposition of all or any portion of the Escrow Funds or Escrow
Agent’s proper actions with respect to its obligations hereunder, or (iii) the
Representatives have not, within thirty (30) days of the furnishing by Escrow
Agent of a notice of resignation or furnishing by the Company and Purchaser of a
notice of removal pursuant to Section 7 hereof, appointed a successor escrow
agent to act hereunder (which such successor escrow agent has accepted such
appointment), then Escrow Agent may, in its sole discretion, take either or both
of the following actions:

 

(a)suspend the performance of any of its obligations (including any disbursement
obligations) under this Agreement until such dispute or uncertainty shall be
resolved to the sole satisfaction of Escrow Agent or until a successor escrow
agent shall have been appointed (as the case may be).

 

(b)petition (by means of an interpleader action or any other appropriate method)
any court of competent jurisdiction, for instructions with respect to such
dispute or uncertainty, and to the extent required or permitted by law, pay into
such court, for holding and disposition in accordance with the instructions of
such court, all Escrow Funds, after deduction and payment to Escrow Agent of all
fees, costs and expenses (including court costs and expenses and reasonable
attorneys’ fees) or any other amount payable to or incurred by Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder.

 

In the events stated above, Escrow Agent shall have no liability to Purchaser,
the Company, or either of the Representatives, or to their respective
shareholders, partners, or members, officers or directors, employees, Affiliates
or any other person with respect to any such suspension of performance or
disbursement into court (including any disbursement obligations hereunder),
specifically including any liability or claimed liability that may arise, or be
alleged to have arisen, out of or as a result of any delay in the disbursement
of Escrow Funds or any delay in or with respect to any other action required or
requested of Escrow Agent.

 

 96 

 

 

6. Investment of Escrow Funds

 

a.Investment of Escrow Funds. The Escrow Agent is authorized and directed to
deposit, transfer, hold and invest the Escrow Funds and any investment income
thereon as set forth in Schedule A hereto, or as set forth in any subsequent
Purchaser Written Instruction so long as such Escrow Funds are held in deposit
accounts of commercial banks with tier 1 capital exceeding $1 billion or with an
average rating above investment grade by S&P (LT Local Issuer Credit Rating),
Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating)
(each as reported by Bloomberg Finance L.P.). Notwithstanding any of the
foregoing, (i) no portion of the Escrow Funds may be held in an investment which
does not mature or cannot be sold, redeemed or otherwise liquidated at the
holder’s option in three (3) days or less without loss of interest or discount
and (ii) the Escrow Agent is authorized to sell or redeem any or all of such
investments without further instructions as may be necessary from time to time
to pay in immediately available funds any amount to be paid pursuant to Section
9 hereof.

 

Registrations; Information Regarding Investments. Purchaser and the Company
recognize and agree that the Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of funds held or the
purchase, sale, retention or other disposition of any permitted investments. All
investments of the Escrow Funds, if any, shall be registered and held in the
name of the Escrow Agent, as the Escrow Agent for Purchaser and the Company. The
Escrow Agent will send statements to Purchaser and the Company on a monthly
basis reflecting activity (including a list of all investments) with respect to
the Escrow Funds for the preceding month. Although Purchaser and the Company
each acknowledge that it may obtain a broker confirmation or written statement
containing comparable information at no additional cost, Purchaser and the
Company hereby agree that confirmations of permitted investment transactions are
not required to be issued by the Escrow Agent for each month in which a monthly
statement is rendered.

 

Effect of Gains and Losses. Interest and other earnings or gains realized from
the investment of the Escrow Funds, if any, shall not be considered a part of
the Escrow Funds and shall be disbursed in accordance with terms set forth in
Section 4(a) or Section 4(b), as the case may be. Any loss from any investment,
or any expense incurred by the Escrow Agent in connection with the investment of
the Escrow Funds, will be borne by the Escrow Funds. Amounts on deposit in the
escrow accounts are currently insured up to a total of $250,000 per depositor,
per insured bank (including principal and accrued interest) by the Federal
Deposit Insurance Corporation (the “FDIC”), subject to the applicable rules and
regulations of the FDIC. The Parties acknowledge that deposits in the Escrow
Accounts are not secured. The Escrow Agent is hereby authorized to execute
purchases and sales of permitted investments through the facilities of its own
trading or capital markets operations or those of any affiliated entity.

 

 97 

 

 

7.Resignation or Removal of Escrow Agent. (i) Escrow Agent may resign and be
discharged from the performance of its duties hereunder at any time by giving
thirty (30) days’ prior written notice to Purchaser, the Company, and the
Representatives specifying the date when such resignation shall take effect; and
(ii) subject to thirty (30) days’ written notice, the Company and Purchaser may
remove the Escrow Agent by furnishing to the Escrow Agent a Joint Written
Direction of its removal specifying the date when such termination shall take
effect along with payment of all fees and expenses to which it is entitled
through the termination. Upon any such notice of resignation or removal, the
Purchaser and the Company shall issue to Escrow Agent a Joint Written Direction
authorizing redelivery of the Escrow Funds to a bank or trust company that has
been retained as successor to Escrow Agent hereunder prior to the effective date
of such resignation or termination. The retiring Escrow Agent shall transmit all
records pertaining to the Escrow Funds and shall pay all Escrow Funds to the
successor escrow agent, after making copies of such records as the retiring
Escrow Agent deems advisable and after deduction and payment to the retiring
Escrow Agent of all fees, costs and expenses (including court costs and
reasonable expenses and attorneys' fees) or any other amount payable to,
incurred by, or expected to be incurred by the retiring Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder.

 

After any retiring Escrow Agent’s resignation or removal, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Escrow Agent under this Agreement. Any corporation or
other entity into which Escrow Agent may be merged or converted or with which it
may be merged or consolidated, or any other entity to which all or a majority of
all of Escrow Agent’s escrow business may be transferred by sale of assets or
otherwise, shall be Escrow Agent under this Agreement without further act or
consent of any party hereto.

 

 98 

 

 

8.Liability of Escrow Agent. Escrow Agent undertakes to perform only the
ministerial duties as are expressly set forth herein and no other duties and
obligations (fiduciary or otherwise) shall be implied. Escrow Agent shall have
no duty to enforce any obligation of any other person to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any other person to perform any other act. Escrow
Agent shall have no liability under and no duty to inquire as to the provisions
of any agreement (even though such agreement may be referenced in this
Agreement) other than this Agreement. In the event of any conflict between the
terms and provisions of this Agreement and any other agreement, as to Escrow
Agent, the terms and conditions of this Agreement shall control. Escrow Agent is
not a party to the Underlying Agreement, is not bound by any of its terms, and
has not undertaken in any way to effectuate, implement or comply with the
Underlying Agreement. Escrow Agent shall not be liable to the Company or
Purchaser or to anyone else for any action taken or omitted by it in good faith
except to the extent that a court of competent jurisdiction determines that
Escrow Agent’s gross negligence or willful misconduct was the primary cause of
any loss to the Company, Purchaser or any other person or entity. Escrow Agent’s
sole responsibility shall be for the safekeeping and disbursement of the Escrow
Funds in accordance with the terms of this Agreement. Escrow Agent shall have no
implied duties or obligations and shall not be charged with knowledge or notice
of any fact or circumstance not specifically set forth herein. Escrow Agent
shall have no duty to solicit any payment which may be due to be paid in Escrow
Funds or to confirm or verify the accuracy or correctness of any amounts
deposited in accordance with this Agreement. Escrow Agent may rely conclusively,
and shall be protected in acting, upon any notice, instruction (including a
Purchaser Written Instruction or a Joint Written Direction (such as a wire
transfer instruction)), request, order, judgment, certification, opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement, demand
or other instrument or document, not only as to its due execution, validity
(including the authority of the person signing or presenting the same) and
effectiveness, but also as to the truth and accuracy of any information
contained therein, which Escrow Agent shall believe to be genuine and to have
been signed or presented by the person or parties purporting to sign the same.
In no event shall Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if Escrow Agent has been advised of the likelihood of such loss
or damage and regardless of the form of action. The officers, directors,
members, partners, trustees, employees, agents, attorneys or other
representatives and Affiliates of Escrow Agent owe no duty or obligation to any
party hereunder and shall have no liability to any person by reason of any error
of judgment, for any act done or not done, for any mistake of fact or law, or
otherwise.

 

Escrow Agent shall not be obligated to take any legal or other action or
commence any proceeding in connection with the Escrow Funds, any account in
which Escrow Funds are deposited, this Agreement or the Underlying Agreement, or
to appear in, prosecute or defend any such legal action or proceeding (whether
or not it shall have been furnished with acceptable indemnification and
advancement). Escrow Agent may consult legal counsel selected by it in the event
of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, or relating to any
dispute or question involving any party hereto, and shall incur no liability and
shall be fully indemnified from any liability whatsoever in acting in accordance
with the opinion or instruction of such counsel, in the absence of bad faith.
The Company or Purchaser, jointly and severally, shall promptly pay, upon
demand, the reasonable fees, costs and expenses of any such counsel. Escrow
Agent shall have no responsibility with respect to the use or application of any
Escrow Funds paid by Escrow Agent pursuant to the provisions hereof.

 

Escrow Agent shall have the right to assume in the absence of written notice to
the contrary from the proper person or persons that a fact or an event by reason
of which an action would or might be taken by Escrow Agent does not exist or has
not occurred, without incurring liability to the other parties hereto or to
anyone else for any action taken or omitted, or any action suffered by it to be
taken or omitted, in good faith, in reliance upon such assumption.

 

Escrow Agent is authorized, in its sole discretion, to comply with orders issued
or process entered by a court of competent jurisdiction with respect to the
Escrow Funds. If any portion of the Escrow Funds is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it is binding upon it
without the need for appeal or other action; and if Escrow Agent complies with
any such order, writ, judgment or decree, it shall not be liable to any of the
parties hereto or to any other person or entity by reason of such compliance
even though such order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.

 

 99 

 

 

Indemnification of Escrow Agent. From and at all times after the date of this
Agreement, the Company or Purchaser, jointly and severally, shall, to the
fullest extent permitted by law, defend, indemnify and hold harmless Escrow
Agent and each director, officer, member, partner, trustee, employee, attorney,
agent and Affiliate of Escrow Agent (collectively, the “Indemnified Parties”)
against any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs, penalties, settlements, judgments and expenses of any kind
or nature whatsoever (including costs and expenses and reasonable attorneys’
fees) (collectively “Loss”) incurred by or asserted against any of the
Indemnified Parties from and after the date hereof, whether direct, indirect or
consequential, as a result of, in connection with, or arising from or in any way
relating to any claim, demand, suit, action or proceeding (including any inquiry
or investigation) by any person, including the Company, Purchaser and/or the
Representatives, whether threatened or initiated, asserting a claim for any
legal or equitable remedy against any person (whether it is an Indemnified Party
or not) under any statute or regulation, including any federal or state
securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or failure of performance of this Agreement or any transactions
contemplated herein or relating hereto (including tax reporting or withholding
or the enforcement of any rights or remedies under or in connection with this
Agreement), whether or not any such Indemnified Party is a party to any such
action, proceeding, suit or the target of any such inquiry or investigation
(without derogation of any other indemnity afforded to Escrow Agent); provided,
however, that no Indemnified Party shall have the right to be indemnified
hereunder for any Loss finally determined by a court of competent jurisdiction,
subject to no further appeal, to have resulted from the gross negligence or
willful misconduct of such Indemnified Party. Each Indemnified Party shall, in
its sole discretion, have the right to select and employ separate counsel with
respect to any action or claim brought or asserted against it, and the
reasonable fees of such counsel (and such counsel’s reasonable costs and
expenses) shall be paid, upon demand, by the Company and Purchaser jointly and
severally.

 

The parties hereto agree that neither the payment by the Company or Purchaser of
any claim by Escrow Agent for indemnification hereunder nor the disbursement of
any amounts to Escrow Agent from the Escrow Funds in respect of a claim by
Escrow Agent for indemnification shall impair, limit, modify, or affect, as
between the Company and Purchaser, the respective rights and obligations of the
Company, on the one hand, and Purchaser, on the other hand, under the Underlying
Agreement.

 

 100 

 

 

Fees, Costs and Expenses of Escrow Agent. The Company and Purchaser shall
compensate Escrow Agent for its services hereunder in accordance with Schedule A
attached hereto. The additional provisions and information set forth on Schedule
A hereto are hereby incorporated by this reference, and form a part of this
Agreement. All of the compensation and reimbursement obligations set forth in
this Section 10 shall be shared equally by the Company and Purchaser, upon
execution of this Agreement and, in the future, upon demand by Escrow Agent.
Escrow Agent is expressly authorized and directed, but shall not be obligated,
to, and may, charge against and disburse to itself from the Escrow Funds
(including taking such steps as selling any investment held as part of the
Escrow Funds), from time to time, the amount of any compensation and
reimbursement of any costs, fees and expenses set forth on Schedule A hereto
which are due and payable hereunder, including any amount to which Escrow Agent
or any other Indemnified Party is entitled to seek indemnification pursuant to
Section 9 hereof, or any other amount owing to Escrow Agent hereunder. Escrow
Agent shall notify the Company and Purchaser of any disbursement from the Escrow
Funds to itself or any other Indemnified Party in respect of any compensation or
reimbursement hereunder and shall furnish to the Company and Purchaser copies of
all related invoices and other statements. The Company, Purchaser and the
Representatives hereby grant to Escrow Agent and the other Indemnified Parties a
security interest in and lien upon the Escrow Funds (i) for the payment of any
fees, costs, expenses and other amounts due to Escrow Agent or any other
Indemnified Party hereunder and (ii) to secure any and all obligations of the
Company and Purchaser in this Agreement with the right to offset any amount due
any of them under this Agreement against the Escrow Funds. If for any reason
funds in the Escrow Funds are insufficient to cover such amount, the Company and
Purchaser shall pay, upon demand, such amounts to Escrow Agent or any other
Indemnified Party upon receipt of copies of related invoices and other
reasonably detailed statements of such amounts. For the avoidance of doubt, the
Company and Purchaser are severally but not jointly liable for Escrow Agent’s
compensation and related reimbursements contemplated under this Section 10, but
jointly and severally liable for any indemnification obligations of the
Purchaser and Company contemplated under Section 9 hereof.

 

Representations and Warranties. Each of the Company and Purchaser severally
covenants and makes the following representations and warranties to Escrow
Agent:

 

a.It is duly organized, validly existing, and in good standing under the laws of
the country or state of its incorporation or organization, and has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.

 

b.It possesses such valid and current licenses, certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct its respective businesses, and it has not
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such license, certificate, authorization or
permit.

 

c.This Agreement has been duly approved by all necessary action, including any
necessary shareholder or membership approval, has been executed by its duly
authorized officers, and constitutes its valid and binding agreement enforceable
in accordance with its terms.

 

 101 

 

 

d.The execution, delivery, and performance of this Agreement is in accordance
with the Underlying Agreement and will not violate, conflict with, or cause a
default under its articles of incorporation, bylaws, management agreement or
other organizational document, as applicable, any applicable law, rule or
regulation, any court order or administrative ruling or decree to which it is a
party or any of its property is subject, or any agreement, contract, indenture,
or other binding arrangement, including the Underlying Agreement, to which it is
a party or any of its property is subject.

 

e.The applicable persons designated on Schedule A hereto have been duly
appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any Purchaser Written Instruction (if by the
Purchaser) or Joint Written Direction, to amend, modify or waive any provision
of this Agreement and to take any and all other actions as the Representatives
under this Agreement, all without further consent or direction from, or notice
to, it or any other party.

 

f.No party other than the parties hereto has, or shall have, any lien, claim or
security interest in the Escrow Funds or any part thereof. No financing
statement under the Uniform Commercial Code is on file in any jurisdiction
claiming a security interest in or describing (whether specifically or
generally) the Escrow Funds or any part thereof.

 

g.All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
disbursement of Escrow Funds.

 

Patriot Act Disclosure; Taxpayer Certification and Reporting.

 

h.Patriot Act Disclosure. The Company and Purchaser acknowledge that a portion
of the identifying information set forth on Schedule A hereto is being requested
by Escrow Agent in connection with the USA Patriot Act, Pub.L.107-56 (the
“Act”), and the Company and Purchaser agree to provide any additional
information requested by Escrow Agent in connection with the Act or any similar
law, rule, regulation, order, or other governmental act to which Escrow Agent is
subject, in a timely manner and consent to Escrow Agent obtaining from third
parties any such identifying information. The Company and Purchaser each
represent that all identifying information set forth on Schedule A hereto,
including its Taxpayer Identification Number assigned by the Internal Revenue
Service or any other taxing authority, is true and complete on the date hereof
and will be true and complete at the time of any disbursement of Escrow Funds.
For a non-individual person such as a charity, a trust, or other legal entity,
Escrow Agent may require documentation to verify formation and existence as a
legal entity. Escrow Agent may also require financial statements, licenses,
identification and authorization documentation from any individual claiming
authority to represent the entity or other relevant documentation.

 

 102 

 

 

i.Certification and Tax Reporting. The Company and Purchaser have provided
Escrow Agent with their respective fully executed Internal Revenue Service
(“IRS”) Form W-8, or W-9 and/or other required documentation. The Company and
Purchaser acknowledge that solely for U.S. federal and applicable state and
local income tax purposes, Escrow Agent does not have any interest in the Escrow
Funds or the escrow account. Solely for U.S. federal and applicable state and
local income tax purposes, all interest or other income earned on the Escrow
Funds shall be allocated to the Company and reported, as and to the extent
required by law, by Escrow Agent to the IRS, or any other taxing authority, on
an IRS Form 1099, 1042 or 1042S (or other appropriate form) as income earned
from the Escrow Funds by the Company whether or not said income has been
distributed during such year. The Company shall timely file all tax returns and
pay all taxes due with respect to any income earned or losses generated with
respect to the Escrow Funds. Escrow Agent shall not have any liability for the
payment of taxes with respect to the Escrow Funds, and the Company shall
indemnify and hold Escrow Agent harmless from and against all such taxes. Escrow
Agent shall withhold any taxes that it is required to withhold by applicable law
(including, without limitation, if an IRS Form W-8, W-9 and/or any other
documentation required by applicable law is not provided to Escrow Agent), and
shall remit such taxes to the appropriate taxing authorities. Escrow Agent shall
comply with any information reporting required under applicable law in respect
of any income earned on the Escrow Funds. The Company and Purchaser hereby
represent and warrant to Escrow Agent that the underlying transaction giving
rise to this Agreement does not constitute an installment sale requiring any tax
reporting or withholding of imputed interest or original issue discount to the
IRS or other taxing authority.

 

Consent to Jurisdiction and Venue. In the event that any party hereto commences
a lawsuit or other proceeding relating to or arising from this Agreement, the
parties hereto agree that the courts of the State of New York and any court of
the United States located in the Borough of Manhattan in New York City shall
have the sole and exclusive jurisdiction over any such proceeding. Any final
judgment shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law. Any of these courts
shall be proper venue for any such lawsuit or judicial proceeding and the
parties hereto waive any objection to such venue and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit or proceeding in any such court has been brought in an inconvenient
forum.

 

The parties hereto consent to and agree to submit to the jurisdiction of any of
the courts specified herein and agree to accept service of process to vest
personal jurisdiction over them in any of these courts.

 

Each party hereto irrevocably and unconditionally waives any right to a trial by
jury and agrees that any of them may file a copy of this section of this
Agreement with any court as written evidence of the knowing, voluntary and
bargained-for agreement among the parties hereto irrevocably to waive the right
to trial by jury in any litigation related to or arising under this Agreement.

 

Notice. All notices, instructions (pursuant to a Purchaser Written Instruction,
Joint Written Direction or otherwise), approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given on the date of actual delivery if delivered personally to the party or
parties to whom notice is to be given, on the date sent if sent by email
(subject to confirmation by the recipient) or telecopier, on the next Business
Day following delivery to Federal Express or United Parcel Service or other
nationally recognized overnight courier properly addressed or on the fifth (5th)
Business Day after being mailed by the U.S. Postal Service if mailed by
registered or certified mail, return receipt requested, first class postage
paid, and properly addressed to addresses designated on Schedule A hereto or to
such other address as each party hereto may designate for itself by like notice.

 

 103 

 

 

Security Procedures. If notices, instructions (pursuant to a Purchaser Written
Instruction, a Joint Written Direction or otherwise), approvals, consents,
requests, and other communications, are received by Escrow Agent by e-mail at
its e-mail account(s) as designated on Schedule A hereto, Escrow Agent is
authorized, but not required, to seek prompt confirmation of such communications
by telephone call-back to the sending person or persons’ telephone number(s) as
designated on Schedule A hereto, and Escrow Agent may rely upon the confirmation
of anyone purporting to be the person or persons so designated in that
call-back. Any e-mail by PDF attachment executed by more than one person shall
be sent by each signatory. The persons and their telephone numbers authorized to
receive call-backs as designated in Schedule A hereto may be changed only in a
writing actually received and acknowledged by Escrow Agent and delivered in
accordance with Section 14 above and, if applicable, this Section 15. The
parties to this Agreement acknowledge and agree that the security procedures set
forth above are commercially reasonable.

 

Escrow Agent in any funds transfer may rely solely upon any account numbers or
similar identifying numbers provided by the parties hereto to identify (i) a
beneficiary, (ii) a beneficiary's bank, or (iii) an intermediary bank. Escrow
Agent may apply any of the Escrow Funds for any payment order it executes using
any such identifying number, even where its use may result in a person other
than a beneficiary being paid, or the transfer of funds to a bank other than a
beneficiary's bank or an intermediary bank designated.

 

Amendment or Waiver. This Agreement may be changed, waived, discharged or
terminated only by a writing signed by the parties hereto. No delay or omission
by any party hereto in exercising any right with respect hereto shall operate as
a waiver. A waiver on any one occasion shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.

 

Severability. To the extent any provision of this Agreement is prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of New York without giving effect to the
conflict of laws principles thereof.

 

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto relating to the holding, investment and disbursement of Escrow
Funds and sets forth in their entirety the obligations and duties of Escrow
Agent with respect to the Escrow Funds. As between the Company and the
Purchaser, in the event of a conflict between the Underlying Agreement and this
Agreement, the Underlying Agreement shall govern.

 

 104 

 

 

Binding Effect. All of the terms of this Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of the Company, Purchaser and Escrow Agent.

 

Execution in Counterparts. This Agreement, any Purchaser Written Instruction and
any Joint Written Direction may be executed in two or more counterparts, which
when so executed shall constitute one and the same agreement or direction.
Subject to Section 14 and Section 15 hereof, this Agreement, any Purchaser
Written Instruction and any Joint Written Direction may be executed and
delivered by e-mailing a PDF version of a signed signature page, which shall
have the same force and effect as the delivery of an originally executed
signature page.

 

Termination of Escrow Agent. Upon the first to occur of (i) the disbursement of
all amounts in the Escrow Funds pursuant to a Purchaser Written Instruction or
Joint Written Direction, or into court pursuant to Section 5 hereof, in
accordance with applicable state escheatment and unclaimed property laws or
otherwise or (ii) the effective resignation or removal of Escrow Agent, Escrow
Agent shall be released from its obligations hereunder and Escrow Agent shall
have no further obligation or liability whatsoever with respect to this
Agreement or the Escrow Funds. The obligations of the Company and Purchaser
continue to exist notwithstanding the termination or discharge of Escrow Agent’s
obligations or liabilities hereunder until the obligations of the Company and
Purchaser have been fully performed under the terms and conditions hereof.

 

Dealings. Unless otherwise prohibited by law, Escrow Agent and any stockholder,
director, officer or employee of Escrow Agent may buy, sell, and deal in any of
the securities of the Company or Purchaser and become pecuniarily interested in
any transaction in which the Company or Purchaser may be interested, and
contract and lend money to the Company or Purchaser and otherwise act as fully
and freely as though it were not Escrow Agent under this Agreement. Nothing
herein shall preclude Escrow Agent from acting in any other capacity for the
Company or Purchaser or for any other entity.

 

Currency. The currency applicable to any amount payable or receivable under this
Agreement is United States dollars.

 

Late Payment. If any amount due to Escrow Agent under this Agreement is not paid
within 30 days (subject to any longer time period prescribed herein) after
notice to the Company and/or Purchaser (other than any amount that is subject to
good faith dispute), the Company and Purchaser jointly and severally shall pay
interest thereon (from the due date to the payment date) at a per annum rate
equal to the prime rate as published in the national edition of The Wall Street
Journal.

 

Force Majeure. Notwithstanding anything to the contrary hereunder, Escrow Agent
shall not be liable for any delay, failure to perform, or other act or non-act
resulting from acts beyond its reasonable control, including acts of God,
terrorism, shortage of supply, labor difficulties (including strikes), war,
civil unrest, fire, floods, electrical outages, equipment or transmission
failures, internet interruption, vendor failures (including information
technology providers), and other similar causes.

 

 105 

 

 

No Third Party Beneficiaries. This Agreement and all of its terms and conditions
are for the sole and exclusive benefit of the parties hereto and their
respective permitted successors and assigns. Nothing expressed or referred to in
this Agreement will be construed to give any person or entity other than the
parties to this Agreement any legal or equitable rights, remedy, or claim under
or with respect to this Agreement or any term or condition of this Agreement.

 

No Strict Construction. The parties hereto have participated jointly in the
negotiation and draft of this Agreement. In the event any ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if it
were drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of
authorship of any provision of this Agreement.

 

Headings. The headings in this Agreement are for convenience purposes and shall
be ignored for purposes of enforcing this Agreement, do not constitute a part of
this Agreement, and may not be used by any party hereto to characterize,
interpret, limit or affect otherwise any provision of this Agreement.

 

[signature page follows]

 

 106 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

CINEDIGM CORP., as the Company         By:         Name: Christopher J. McGurk  
  Title: Chief Executive Officer         BISON ENTERTAINMENT INVESTMENT LIMITED,
as Purchaser         By:         Name: Peixin Xu     Title: President and
Director         AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Escrow Agent  
      By:         Name:     Title:

 

[Signature Page to Escrow Agreement]

 

   

 

 

SCHEDULE A

 

1.Escrow Funds.

 

Escrow Funds amount:   US$15,000,000.00 Escrow Funds wiring instructions:   JP
MORGAN CHASE     NEW YORK, NY     ABA# 021000021     A/C NAME: AMERICAN STOCK
TRANSFER & TRUST COMPANY, LLC     A/C #: 530-354624     REF(Company Involved)

 

2.Escrow Agent Fees.

 

Acceptance Fee: $ Waived Annual Escrow Fee (including first year): $ 4,000
Distribution Fees: $ 1,500 TOTAL $ 5,500

 

The Acceptance Fee and the Annual Escrow Fee for each year of the term of this
Agreement are payable upon execution of this Agreement. In the event the escrow
is not funded, the Acceptance Fee and all related expenses, including attorneys’
fees, costs and expenses remain due and payable, and if paid, will not be
refunded. Annual fees cover a full year in advance, or any part thereof, and
thus are not pro-rated in the year of termination.

 

The fees quoted in this schedule apply to services ordinarily rendered in the
administration of an escrow account and are subject to reasonable adjustment
based on final review of documents, or when Escrow Agent is called upon to
undertake unusual or extraordinary duties or responsibilities, or as changes in
law, procedures, or the cost of doing business demand. Services in addition to
and not contemplated in this Agreement, including document amendments and
revisions, non-standard cash and/or investment transactions, calculations,
notices and reports, and legal fees, will be billed as expenses.

 

Unless otherwise indicated, the above fees relate to the establishment of one
escrow account. Additional sub-accounts governed by this Agreement may incur an
additional charge. Transaction costs include charges for wire transfers, checks,
internal transfers and securities transactions.

 

3.Taxpayer Identification Numbers.

 

Company:      22-3720962         Purchaser:      N/A  

 

   

 

 

4.Investment Instructions.

 

Citibank Insured Money Market Account

 

 

5.Representatives. The following person is hereby designated and appointed as
Purchaser Representative under this Agreement:

 

  Peng Jin     Name   Specimen signature Address:     Mailing Address, if
different     Social Security number    

 

The following person is hereby designated and appointed as Company
Representative under this Agreement:

 

   Gary S. Loffredo     Name   Specimen signature Address  902 Broadway, 9th
Fl., New York, NY 10010     Mailing Address, if different     Social Security
number    

 

6.Notice Addresses.

 

If to Purchaser, at:

 

Bison Entertainment Investment Limited

Unit 1501-2, 15/F, Sino Plaza

255 Gloucester Road

Causeway Bay, Hong Kong

Attn: Mr. Peng Jin

Email: Pengjin@bisonholding.com

 

With copy to:

 

Shearman & Sterling LLP

1460 El Camino Real, 2nd Floor

Menlo Park, CA 94025

Attn: Alan Seem

Email: alan.seem@shearman.com

 

   

 

 

If to Purchaser Representative at:

 

40 Liangmaqiao Road

21st Century Plaza, B-609

Beijing, China 100125

+86-13901089333

 

If to the Company, at:

 

Cinedigm Corp.

902 Broadway, 9th Floor

New York, NY 10010

Attn: Mr. Christopher J. McGurk

 

With copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attn: Jonathan Cooperman and Merrill B. Stone

 

If to Company Representative at:

 

Cinedigm Corp.

902 Broadway, 9th Floor

New York, NY 10010

Attn: Mr. Gary S. Loffredo

(212) 206-8600

 

If to Escrow Agent at:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: Corporate Actions

Tel: (718) 921.8200

 

with copy to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: General Counsel

Tel: (718) 921.8200

 

   

 



 

7.Designated Email Accounts and Telephone Call-Back Numbers (for persons
designated to send and receive notices by e-mail).

 

  Purchaser: Name Email Address Phone               Peng Jin
pengjin@bisonholding.com +86-18610494756

  

9. Purchaser Representative: Name Email Address Phone               Peng Jin   
pengjin@bisonholding.com   +86-18610494756

 

  Company:   Name Email Address Phone               Gary S. Loffredo
gloffredo@cinedigm.com (212) 206-8600             Company Representative: Name
Email Address Phone               Gary S. Loffredo gloffredo@cinedigm.com (212)
206-8600             Escrow Agent:   Name Email Address Phone             AST
Anna Frenkel afrenkel@astfinancial.com 718.921.8287

 

   

 